Exhibit 10.1

 

CREDIT AGREEMENT

 

between

 

CLARIENT, INC.
CLARIENT DIAGNOSTIC SERVICES, INC.
CHROMAVISION INTERNATIONAL, INC.

 

and

 

such other Persons joined hereto as Borrowers from time to time,

 

as Borrowers,

 

with

 

GEMINO HEALTHCARE FINANCE, LLC,

 

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

ARTICLE 1

 

DEFINITIONS, ACCOUNTING TERMS AND PRINCIPLES OF CONSTRUCTION

1

1.01

Terms Defined

1

1.02

Matters of Construction

1

1.03

Accounting Principles

1

1.04

Fiscal Quarters

1

 

 

 

 

ARTICLE 2

 

THE LOANS

2

2.01

Credit Facility - Description

2

2.02

Funding Procedures

3

2.03

Interest and Fees

3

2.04

Additional Interest Provisions

4

2.05

Payments

5

2.06

Use of Proceeds

5

2.07

Lockboxes and Collections

5

2.08

Application of Proceeds of Collateral

7

2.09

Fees

7

 

 

 

 

ARTICLE 3

 

COLLATERAL

7

3.01

Description

7

3.02

Extent of Security Interests

8

3.03

Lien Documents

8

3.04

Other Actions

8

3.05

Searches

8

3.06

Good Standing Certificates

9

3.07

Filing Security Agreement

9

3.08

Power of Attorney

9

3.09

[Reserved]

9

3.10

Limited License

9

3.11

Credit Balances; Additional Collateral

9

3.12

Reference to Other Loan Documents

9

 

 

 

 

ARTICLE 4

 

CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

10

4.01

Resolutions, Opinions, and Other Documents

10

4.02

Additional Preconditions to Revolving Loans

11

4.03

Absence of Certain Events

12

4.04

Compliance with this Agreement

12

4.05

Closing Certificate

12

4.06

Closing

12

4.07

Non-Waiver of Rights

12

 

 

 

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

12

5.01

Organization and Validity

12

5.02

Places of Business

13

5.03

Healthcare Matters

13

5.04

Pending Litigation

15

5.05

[Reserved]

15

5.06

Title to Collateral

15

5.07

Governmental Consent

16

5.08

Taxes

16

5.09

Financial Statements

16

5.10

Full Disclosure

16

5.11

Guarantees, Contracts, etc.

16

5.12

Compliance with Laws

17

5.13

Other Associations

17

 

i

--------------------------------------------------------------------------------


 

5.14

Environmental Matters

17

5.15

Capital Stock

17

5.16

Lockboxes

18

5.17

Borrowing Base Reports

18

5.18

Security Interest

18

5.19

Accounts

18

5.20

ERISA

18

5.21

Representations and Warranties for each Revolving Loan

18

5.22

Interrelatedness of Borrowers

20

5.23

Commercial Tort Claims

20

5.24

Letter-of-Credit Rights

20

5.25

Intellectual Property

20

5.26

Solvency

20

5.27

Schedules

21

5.28

Comerica Loan Documents

21

5.29

Safeguard Loan Documents

21

5.30

Services Agreements

21

5.31

Foreign Subsidiaries

21

 

 

 

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

21

6.01

Payment of Taxes and Claims

21

6.02

Maintenance of Insurance, Financial Records and Existence

21

6.03

Business Conducted

22

6.04

Litigation

22

6.05

Taxes

22

6.06

Financial Covenants

22

6.07

Financial and Business Information

22

6.08

Officer’s Certificate

23

6.09

Inspection

24

6.10

Tax Returns and Reports

24

6.11

Material Adverse Developments

24

6.12

Places of Business

24

6.13

Notice of Action

24

6.14

Verification of Information

24

6.15

Accounts Receivables Monitoring System

25

6.16

Commercial Tort Claim

25

6.17

Compliance with Laws

25

6.18

Collateral Reporting

25

6.19

Collateral

25

6.20

Intellectual Property

26

 

 

 

 

ARTICLE 7

 

NEGATIVE COVENANTS

26

7.01

Merger, Consolidation, Dissolution or Liquidation

26

7.02

Liens and Encumbrances

27

7.03

Negative Pledge

27

7.04

Transactions With Affiliates or Subsidiaries

27

7.05

Guarantees

27

7.06

Investments

27

7.07

Loans to Other Persons

28

7.08

Change in Ownership/Management

28

7.09

Subordinated Debt Payments

28

7.10

Distributions

28

7.11

No Change in Business

28

7.12

Indebtedness

29

7.13

Capital Expenditures

29

7.14

Services Agreement

29

7.15

Foreign Subsidiaries

30

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8

 

DEFAULT

30

8.01

Events of Default

30

8.02

Cure

32

8.03

Rights and Remedies on Default

32

8.04

WARRANT OF ATTORNEY TO CONFESS JUDGMENT

34

8.05

Nature of Remedies

35

8.06

Set-Off

35

8.07

Application of Proceeds

36

 

 

 

 

ARTICLE 9

 

MISCELLANEOUS

36

9.01

GOVERNING LAW

36

9.02

Integrated Agreement

36

9.03

Waiver and Indemnity

36

9.04

Time

37

9.05

Expenses of Lender

37

9.06

Confidentiality

37

9.07

Notices

37

9.08

Brokerage

38

9.09

Headings

38

9.10

Survival

38

9.11

Successors and Assigns

38

9.12

Duplicate Originals

38

9.13

Modification

38

9.14

Signatories

38

9.15

Third Parties

38

9.16

Waivers

38

9.17

CONSENT TO JURISDICTION

39

9.18

WAIVER OF JURY TRIAL

39

9.19

Publication

39

9.20

Discharge of Taxes, Borrowers’ Obligations, Etc.

39

9.21

Injunctive Relief

39

9.22

Assignment or Syndication by Lender

40

9.23

Severability

40

9.24

Authority

40

9.25

Usury Limit

40

9.26

Termination

40

 

 

 

 

ARTICLE 10

SPECIAL INTER-BORROWER PROVISIONS

41

10.01

Certain Borrower Acknowledgments and Agreements

41

10.02

Maximum Amount of Joint and Several Liability

41

10.03

Authorization of Borrower Representative by Borrowers

42

10.04

Joint and Several Liability

42

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND ANNEXES

 

Exhibit 2.01(b)

 

Form of Revolving Note

Exhibit 2.02(b)

 

Form of Borrowing Base Certificate

Exhibit 2.02(c)

 

Loan Request

Exhibit 4.02(c)

 

Notice Letter Re: Commercial Obligors

Exhibit 4.02(d)

 

Notice Letter Re: Government Obligors

Exhibit 6.08

 

Officer’s Certificate

 

 

 

Annex I

 

Definitions

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 1.01

 

Ineligible Obligors and Concentration Limits

Schedule 2.01

 

Borrowers’ States of Qualifications/ Jurisdictions of Organization

Schedule 2.02

 

Chief Executive Office/Other Locations of Collateral

Schedule 2.03

 

Places of Business/Other Names

Schedule 2.04

 

Provider Identification Numbers

Schedule 2.05

 

Pending Litigation

Schedule 2.06

 

Permitted Liens

Schedule 2.07

 

Fiscal Year End

Schedule 2.08

 

Organization Number/Tax I.D. Numbers

Schedule 2.09

 

Existing Guaranties, Investments and Borrowings

Schedule 2.10

 

Other Associations

Schedule 2.11

 

Environmental Matters

Schedule 2.12

 

Capital Stock

Schedule 2.13

 

Commercial Tort Claims

Schedule 2.14

 

Letter-of-Credit Rights

Schedule 2.15

 

Intellectual Property

Schedule 2.16

 

Investments

Schedule 2.17

 

Indebtedness

Schedule 7.04(a)

 

Transactions with Affiliates or Subsidiaries

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (“Agreement”) is dated this 31st day of July 2008, by and
among CLARIENT, INC., a Delaware corporation (“Clarient”), CLARIENT DIAGNOSTIC
SERVICES, INC., a Delaware corporation (“Clarient Diagnostics”), CHROMAVISION
INTERNATIONAL, INC., a Delaware corporation (“ChromaVision”) and such other
Persons joined hereto as a Borrower from time to time (together with Clarient,
Clarient Diagnostics and ChromaVision, “Borrowers” and each individually a
“Borrower”) and GEMINO HEALTHCARE FINANCE, LLC, a Delaware limited liability
company, as lender (“Lender”).

 

RECITALS

 

WHEREAS, Borrowers have requested that Lender make available to them, on a joint
and several basis, a Credit Facility in the maximum amount of $8,000,000 which
will be secured by a first priority perfected security interest in the
Collateral of Borrowers, including, without limitation, the Accounts and other
Collateral of Borrowers; and

 

WHEREAS, Lender is willing to make the Credit Facility available to Borrowers
pursuant to the terms and provisions hereinafter set forth; and

 

WHEREAS, the parties desire to set forth the terms and conditions of their
relationship to writing.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 


ARTICLE 1


 


DEFINITIONS, ACCOUNTING TERMS AND
PRINCIPLES OF CONSTRUCTION


 


1.01         TERMS DEFINED.  AS USED IN THIS AGREEMENT, THOSE TERMS SET FORTH IN
ANNEX I SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH THEREIN.


 


1.02         MATTERS OF CONSTRUCTION.  THE TERMS “HEREIN,” “HEREOF” AND
“HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR SECTION, PARAGRAPH OR SUBDIVISION.  THE WORDS
“INCLUDE”, “INCLUDES” AND “INCLUDING” WHEN USED IN ANY LOAN DOCUMENT, SHALL BE
DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. ANY PRONOUN USED SHALL
BE DEEMED TO COVER ALL GENDERS.  WHEREVER APPROPRIATE IN THE CONTEXT, TERMS USED
HEREIN IN THE SINGULAR ALSO INCLUDE THE PLURAL AND VICE VERSA.  ALL REFERENCES
TO STATUTES AND RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY
SUCCESSOR STATUTES AND REGULATIONS.  UNLESS OTHERWISE PROVIDED, ALL REFERENCES
TO ANY INSTRUMENTS OR AGREEMENTS TO WHICH LENDER AND/OR, WHERE APPLICABLE, A
BORROWER, IS A PARTY, INCLUDING, WITHOUT LIMITATION, REFERENCES TO ANY OF THE
LOAN DOCUMENTS, SHALL INCLUDE ANY AND ALL MODIFICATIONS OR AMENDMENTS THERETO
AND ANY AND ALL EXTENSIONS OR RENEWALS THEREOF.


 


1.03         ACCOUNTING PRINCIPLES.  WHERE THE CHARACTER OR AMOUNT OF ANY ASSET
OR LIABILITY OR ITEM OF INCOME OR EXPENSE IS REQUIRED TO BE DETERMINED OR ANY
CONSOLIDATION OR OTHER ACCOUNTING COMPUTATION IS REQUIRED TO BE MADE FOR THE
PURPOSES OF THIS AGREEMENT, THIS SHALL BE DONE IN ACCORDANCE WITH GAAP, TO THE
EXTENT APPLICABLE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


1.04         FISCAL QUARTERS.  FOR THE PURPOSES HEREOF, “FISCAL QUARTER” SHALL
MEAN EACH QUARTERLY ACCOUNTING PERIOD DURING ANY FISCAL YEAR; PROVIDED, THAT,
ALL REFERENCES TO THE FISCAL QUARTER ENDING MARCH 31, JUNE 30, SEPTEMBER 30 OR
DECEMBER 31 SHALL MEAN THE FIRST, SECOND, THIRD OR FOURTH FISCAL QUARTER OF THE
APPLICABLE FISCAL YEAR, RESPECTIVELY, IRRESPECTIVE OF THE ACTUAL DATE ON WHICH
SUCH FISCAL QUARTER MAY END.


 

--------------------------------------------------------------------------------



 


ARTICLE 2


 


THE LOANS


 


2.01                           CREDIT FACILITY - DESCRIPTION


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER
HEREBY ESTABLISHES FOR THE JOINT AND SEVERAL BENEFIT OF BORROWERS, A CREDIT
FACILITY (“CREDIT FACILITY”) WHICH SHALL INCLUDE ADVANCES WHICH MAY BE EXTENDED
BY LENDER TO OR FOR THE BENEFIT OF BORROWERS FROM TIME TO TIME HEREUNDER IN THE
FORM OF REVOLVING LOANS (“REVOLVING LOANS”).  THE AGGREGATE OUTSTANDING AMOUNT
OF ALL ADVANCES SHALL NOT AT ANY TIME EXCEED THE BORROWING BASE.  IN NO EVENT
SHALL THE INITIAL PRINCIPAL AMOUNT OF ANY REVOLVING LOAN BE LESS THAN
$25,000.00.  SUBJECT TO SUCH LIMITATION, THE OUTSTANDING BALANCE OF ALL
REVOLVING LOANS MAY FLUCTUATE FROM TIME TO TIME, TO BE REDUCED BY REPAYMENTS
MADE BY BORROWERS, TO BE INCREASED BY FUTURE REVOLVING LOANS WHICH MAY BE MADE
BY LENDER.  IF THE AGGREGATE OUTSTANDING AMOUNT OF ALL ADVANCES (WHETHER IN THE
FORM OF REVOLVING LOANS OR OTHERWISE) EXCEEDS THE BORROWING BASE, BORROWERS
SHALL IMMEDIATELY REPAY SUCH EXCESS IN FULL.  LENDER HAS THE RIGHT AT ANY TIME,
AND FROM TIME TO TIME, TO SET ASIDE REASONABLE RESERVES AGAINST THE BORROWING
BASE IN SUCH AMOUNTS AS IT MAY DEEM APPROPRIATE.  THE OBLIGATIONS OF BORROWERS
UNDER THE CREDIT FACILITY AND THIS AGREEMENT ARE JOINT AND SEVERAL AND SHALL AT
ALL TIMES BE ABSOLUTE AND UNCONDITIONAL.


 


(B)           AT CLOSING, BORROWERS SHALL EXECUTE AND DELIVER A PROMISSORY NOTE
TO LENDER IN THE PRINCIPAL AMOUNT OF EIGHT MILLION DOLLARS ($8,000,000) (AS MAY
BE AMENDED, MODIFIED OR REPLACED FROM TIME TO TIME, THE “REVOLVING NOTE”).  THE
REVOLVING NOTE SHALL EVIDENCE BORROWERS JOINT AND SEVERAL, ABSOLUTE AND
UNCONDITIONAL OBLIGATION TO REPAY LENDER FOR ALL REVOLVING LOANS MADE BY LENDER
UNDER THE CREDIT FACILITY, WITH INTEREST AS HEREIN AND THEREIN PROVIDED.  EACH
AND EVERY REVOLVING LOAN UNDER THE CREDIT FACILITY SHALL BE DEEMED EVIDENCED BY
THE REVOLVING NOTE, WHICH IS DEEMED INCORPORATED HEREIN BY REFERENCE AND MADE A
PART HEREOF.  THE REVOLVING NOTE SHALL BE SUBSTANTIALLY IN THE FORM SET FORTH IN
EXHIBIT 2.01(B) ATTACHED HERETO AND MADE A PART HEREOF.


 


(C)           [RESERVED.]


 


(D)           THE INITIAL TERM OF THE CREDIT FACILITY (“INITIAL TERM”) SHALL
EXPIRE ON JANUARY 31, 2009; PROVIDED THAT, (I) SO LONG AS (A) NO UNMATURED EVENT
OF DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,  (B) NO LATER
THAN THIRTY (30) DAYS PRIOR TO THE LAST DAY OF THE INITIAL TERM, BORROWERS HAVE
DELIVERED TO LENDER EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, THAT
THE FIRST SUBDEBT EXTENSION HAS OCCURRED AND (C) BORROWERS SHALL HAVE EXECUTED
AND DELIVERED TO LENDER SUCH AMENDMENTS AND OTHER DOCUMENTS REQUIRED BY LENDER
TO AMEND SECTION 6.06 HEREOF, SUCH AMENDMENT TO INCLUDE FINANCIAL COVENANTS FOR
THE PERIOD FROM JANUARY 1, 2009 THROUGH JANUARY 31, 2010, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER IN ITS SOLE DISCRETION, AND SUCH OTHER TERMS AND
CONDITIONS REQUIRED BY LENDER, ALL IN FORM AND SUBSTANCE SATISFACTORY TO LENDER,
THE INITIAL TERM SHALL BE AUTOMATICALLY EXTENDED TO JANUARY 31, 2010 AND (II) SO
LONG AS (A) NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, (B) NO LATER THAN THIRTY (30) DAYS PRIOR TO THE LAST DAY OF THE
INITIAL TERM (AS EXTENDED PURSUANT TO SECTION 2.01(D)(I) ABOVE), BORROWERS HAVE
DELIVERED TO LENDER EVIDENCE, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, THAT
THE SECOND SUBDEBT EXTENSION HAS OCCURRED, AND (C) BORROWERS SHALL HAVE EXECUTED
AND DELIVERED TO LENDER SUCH AMENDMENTS AND OTHER DOCUMENTS REQUIRED BY LENDER
TO AMEND SECTION 6.06 HEREOF, SUCH AMENDMENT TO INCLUDE FINANCIAL COVENANTS FOR
THE PERIOD FROM JANUARY 1, 2010 THROUGH JANUARY 31, 2011, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER IN ITS SOLE DISCRETION, AND SUCH OTHER TERMS AND
CONDITIONS REQUIRED BY LENDER, ALL IN FORM AND SUBSTANCE SATISFACTORY TO LENDER,
SUCH INITIAL TERM SHALL BE AUTOMATICALLY EXTENDED TO JANUARY 31, 2011.  ALL
REVOLVING LOANS SHALL BE REPAID ON OR BEFORE THE EARLIER OF THE LAST DAY OF THE
INITIAL TERM OR UPON TERMINATION OF THE CREDIT FACILITY OR TERMINATION OF THIS
AGREEMENT (“MATURITY DATE”).  AFTER THE MATURITY DATE NO FURTHER REVOLVING LOANS
SHALL BE AVAILABLE FROM LENDER.


 


(E)           FROM TIME TO TIME, UPON NOT LESS THAN THREE (3) BUSINESS DAYS
NOTICE TO BORROWERS, LENDER MAY ADJUST THE ADVANCE RATE IN ORDER TO REFLECT, IN
LENDER’S REASONABLE JUDGMENT, THE EXPERIENCE WITH BORROWERS (INCLUDING BY WAY OF
ILLUSTRATION, TO ADJUST FOR ANY KNOWN OR POTENTIAL OFFSETS BY MEDICARE OR
MEDICAID) OR THE AGGREGATE AMOUNT OR PERCENTAGE OF THE COLLECTIONS WITH RESPECT
TO THE ACCOUNTS.


 


2

--------------------------------------------------------------------------------



 


2.02                           FUNDING PROCEDURES.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND SO LONG
AS NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING HEREUNDER, LENDER WILL MAKE REVOLVING LOANS TO BORROWERS UPON
REQUEST. BORROWERS SHALL PROVIDE LENDER WITH A SIGNED BORROWING BASE CERTIFICATE
ON A SPECIFIED BUSINESS DAY OF EACH WEEK (SUCH DAY TO BE MUTUALLY AGREEABLE TO
BORROWERS AND LENDER (SUCH DATE SHALL BE REFERRED TO HEREIN AS THE “SETTLEMENT
DATE”, WHETHER OR NOT BORROWERS HAVE REQUESTED A REVOLVING LOAN TO BE MADE ON
SUCH DATE)). BORROWERS MAY REQUEST A REVOLVING LOAN ON THE SETTLEMENT DATE OR
ANY OTHER DAY OF THE WEEK (SUCH DAY ALONG WITH THE SETTLEMENT DATE ARE REFERRED
TO HEREIN AS THE “FUNDING DATE”).  WHETHER OR NOT BORROWERS HAVE REQUESTED A
REVOLVING LOAN TO BE MADE ON SUCH DATE, LENDER MAY AT ANY TIME DEDUCT FROM THE
BORROWING BASE AN AMOUNT EQUAL TO ALL FEES, EXPENSES, PRINCIPAL, INTEREST OR
OTHER AMOUNTS DUE AND PAYABLE TO LENDER HEREUNDER, AND SUCH DEDUCTION SHALL BE
DEEMED TO BE A REVOLVING LOAN AND AN ADVANCE HEREUNDER.


 


(B)           NOT LATER THAN 11:00 A.M. (EASTERN TIME) TWO (2) BUSINESS DAYS
PRIOR TO EACH SETTLEMENT DATE (“DOWNLOAD DATE”), BORROWERS WILL DELIVER TO
LENDER THE COMPUTER FILE DATA ASSOCIATED WITH THE ACCOUNTS, WHICH SHALL INCLUDE
WITHOUT LIMITATION, THE INFORMATION (INCLUDING CHANGES IN THE OBLIGOR
REIMBURSEMENT RATES AND CHANGES IN FEDERAL OR STATE LAWS OR REGULATIONS
AFFECTING PAYMENT FOR MEDICAL SERVICES), REQUIRED BY LENDER TO ENABLE LENDER TO
PROCESS AND VALUE THE OUTSTANDING ACCOUNTS OF BORROWERS, AS WELL AS BILL AND
COLLECT SUCH ACCOUNTS FOLLOWING AN EVENT OF DEFAULT (“ACCOUNTS DETAIL FILE”). 
UPON COMPLETION OF THE PROCESSING OF THE DATA WITH RESPECT TO SUCH ACCOUNTS,
LENDER OR ITS AGENT WILL PREPARE AND DELIVER TO BORROWERS BY NO LATER THAN
10:00 A.M. (EASTERN TIME) ON THE SECOND BUSINESS DAY FOLLOWING THE DOWNLOAD DATE
(OR IF SUCH ACCOUNTS DETAIL FILE IS NOT DELIVERED UNTIL AFTER 1:00 P.M. (EASTERN
TIME) ON THE DOWNLOAD DATE, THE THIRD BUSINESS DAY FOLLOWING THE DOWNLOAD DATE),
A REPORT REGARDING THE BORROWING BASE THEN IN EFFECT, WHICH SHALL BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.02(B) HERETO (A “BORROWING BASE REPORT”).


 


(C)           IF BORROWERS REQUEST THAT A REVOLVING LOAN BE MADE ON ANY DATE
OTHER THAN THE SETTLEMENT DATE, BORROWERS SHALL DELIVER TO LENDER AN EXECUTED
BORROWING BASE REPORT AND A WRITTEN REQUEST FOR SUCH REVOLVING LOAN
SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.02(C) HERETO (A “LOAN REQUEST”).  THE
BORROWING BASE REPORT AND LOAN REQUEST MAY BE DELIVERED VIA TELECOPY AND
BORROWERS ACKNOWLEDGE THAT LENDERS MAY RELY ON BORROWERS SIGNATURES BY
FACSIMILE, WHICH SHALL BE LEGALLY BINDING UPON BORROWERS.


 


(D)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, IF THE
BORROWING BASE REPORT (IF APPLICABLE) AND LOAN REQUEST ARE DELIVERED TO LENDER
BEFORE 12:00 P.M. (EASTERN TIME) ON THE FUNDING DATE, LENDER WILL ADVANCE ON THE
FUNDING DATE (OR THE NEXT BUSINESS DAY IF THE BORROWING BASE REPORT AND LOAN
REQUEST ARE DELIVERED AFTER 12:00 P.M. (EASTERN TIME)) TO BORROWERS A REVOLVING
LOAN IN THE AMOUNT EQUAL TO THE LESSER OF (I) THE AMOUNT OF THE REVOLVING LOAN
REQUESTED BY BORROWERS IN THE LOAN REQUEST, OR (II) THE BORROWING BASE EXCESS AS
OF SUCH DATE.  ANY ADVANCES MADE BY LENDER HEREUNDER SHALL BE TREATED FOR ALL
PURPOSES AS, AND SHALL ACCRUE INTEREST AT THE SAME RATE APPLICABLE TO, REVOLVING
LOANS.


 


(E)           LENDER’S DETERMINATION OF THE ESTIMATED NET VALUE OF THE ELIGIBLE
ACCOUNTS AND OTHER AMOUNTS TO BE DETERMINED OR CALCULATED UNDER THIS AGREEMENT
SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE BINDING AND CONCLUSIVE.


 


2.03                           INTEREST AND FEES.


 


(A)           EACH REVOLVING LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE DATE MADE UNTIL SUCH REVOLVING LOAN IS PAID IN
FULL, AT A RATE PER ANNUM EQUAL TO THE LIBOR RATE PLUS THE APPLICABLE MARGIN
(“INTEREST RATE”); PROVIDED THAT, NOTWITHSTANDING ANY PROVISION OF ANY LOAN
DOCUMENT, FOR THE PURPOSES OF CALCULATING INTEREST HEREUNDER, THE LIBOR RATE
SHALL AT NO TIME BE LESS THAN TWO AND ONE-HALF PERCENT (2.50%).  THE INTEREST
RATE ON ALL AMOUNTS OUTSTANDING UNDER THE CREDIT FACILITY SHALL BE ADJUSTED
DAILY BASED ON THE LIBOR RATE.  IN THE EVENT THAT ANY FINANCIAL STATEMENT
DELIVERED PURSUANT TO SECTION 6.07 HEREOF OR COVENANT COMPLIANCE CERTIFICATE
DELIVERED PURSUANT TO SECTION 6.08 HEREOF IS SHOWN TO BE INACCURATE (REGARDLESS
OF WHETHER THIS AGREEMENT IS IN EFFECT WHEN SUCH INACCURACY IS DISCOVERED), AND
SUCH INACCURACY, IF CORRECTED, WOULD HAVE LED TO THE APPLICATION OF A HIGHER
APPLICABLE MARGIN FOR ANY PERIOD (AN “APPLICABLE PERIOD”) THAN THE APPLICABLE
MARGIN APPLIED FOR SUCH APPLICABLE PERIOD, AND ONLY IN SUCH CASE, THEN BORROWERS
SHALL IMMEDIATELY (I) DELIVER TO LENDER A CORRECTED COVENANT COMPLIANCE
CERTIFICATE FOR SUCH APPLICABLE PERIOD, (II) DETERMINE THE APPLICABLE MARGIN FOR
SUCH


 


3

--------------------------------------------------------------------------------



 


APPLICABLE PERIOD BASED UPON THE CORRECTED COVENANT COMPLIANCE CERTIFICATE, AND
(III) IMMEDIATELY PAY TO LENDER THE ACCRUED ADDITIONAL INTEREST OWING AS A
RESULT OF SUCH INCREASED APPLICABLE MARGIN FOR SUCH APPLICABLE PERIOD.


 


(B)           IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE RATE OF
INTEREST APPLICABLE TO EACH REVOLVING LOAN THEN OUTSTANDING SHALL BE THE DEFAULT
RATE.  THE DEFAULT RATE SHALL APPLY FROM THE DATE OF THE EVENT OF DEFAULT UNTIL
THE DATE SUCH EVENT OF DEFAULT IS WAIVED, AND INTEREST ACCRUING AT THE DEFAULT
RATE SHALL BE PAYABLE UPON DEMAND.


 


(C)           SHOULD THE CREDIT FACILITY BE TERMINATED FOR ANY REASON PRIOR TO
THE LAST DAY OF THE INITIAL TERM, IN ADDITION TO REPAYMENT OF ALL OBLIGATIONS
THEN OUTSTANDING AND TERMINATION OF LENDER’S COMMITMENT HEREUNDER, BORROWERS
SHALL UNCONDITIONALLY BE OBLIGATED TO PAY AT THE TIME OF SUCH TERMINATION, A FEE
(“TERMINATION FEE”) IN AN AMOUNT EQUAL TO THE FOLLOWING PERCENTAGE OF THE
REVOLVING LOAN COMMITMENT: TWO PERCENT (2%), IF SUCH EARLY TERMINATION OCCURS ON
OR PRIOR TO THE FIRST ANNIVERSARY OF THE DATE OF THIS AGREEMENT; ONE PERCENT
(1%) IF SUCH EARLY TERMINATION OCCURS AFTER THE FIRST ANNIVERSARY DATE OF THIS
AGREEMENT BUT ON OR PRIOR TO THE SECOND ANNIVERSARY OF THE DATE OF THIS
AGREEMENT.


 

Borrowers acknowledge that the Termination Fee is an estimate of Lender’s
damages in the event of early termination and is not a penalty.  In the event of
termination of the Credit Facility, all of the Obligations shall be immediately
due and payable upon the termination date stated in any notice of termination. 
All undertakings, agreements, covenants, warranties and representations of
Borrowers contained in the Loan Documents shall survive any such termination,
and Lender shall retain its security interests in the Collateral and all of its
rights and remedies under the Loan Documents notwithstanding such termination
until Borrowers have paid the Obligations to Lender, in full, in immediately
available funds, together with the applicable Termination Fee, if any. 
Notwithstanding the payment in full of the Obligations, Lender shall not be
required to terminate its security interests in the Collateral unless, with
respect to any loss or damage Lender may incur as a result of dishonored checks
or other items of payment received by Lender from Borrowers or any Obligor and
applied to the Obligations, Lender shall, at its option, (i) have received a
written agreement executed by Borrowers and by any Person whose loans or other
advances to Borrowers are used in whole or in part to satisfy the Obligations,
indemnifying Lender from any such loss or damage; (ii) have retained such
monetary reserves and security interests on the Collateral for such period of
time as Lender, in its reasonable discretion, may deem necessary to protect
Lender from any such loss or damage; or (iii) have received such other written
agreements and/or arrangements satisfactory to Lender, in its sole discretion,
with respect to such matters.

 


(D)           BORROWERS SHALL UNCONDITIONALLY PAY TO LENDER A FEE (“UNUSED LINE
FEE”) EQUAL TO THREE-QUARTERS OF ONE PERCENT (0.75%) PER ANNUM OF THE UNUSED
PORTION OF THE CREDIT FACILITY.  THE UNUSED PORTION OF THE CREDIT FACILITY SHALL
BE THE DIFFERENCE BETWEEN THE REVOLVING LOAN COMMITMENT AND THE AVERAGE DAILY
OUTSTANDING BALANCE OF THE REVOLVING LOANS DURING EACH MONTH (OR PORTION
THEREOF, AS APPLICABLE), WHICH FEES SHALL BE CALCULATED AND PAYABLE MONTHLY, IN
ARREARS, AND SHALL BE DUE AND PAYABLE ON THE FIRST CALENDAR DAY OF EACH MONTH.


 


(E)           BORROWERS SHALL UNCONDITIONALLY PAY TO LENDER A COLLATERAL
MONITORING FEE (“COLLATERAL MONITORING FEE”) EQUAL TO FOUR TENTHS OF ONE PERCENT
(0.40%) PER ANNUM OF THE AVERAGE DAILY OUTSTANDING BALANCE OF THE REVOLVING
LOANS DURING EACH MONTH (OR PORTION THEREOF, AS APPLICABLE), WHICH COLLATERAL
MONITORING FEE SHALL BE CALCULATED AND PAYABLE MONTHLY, IN ARREARS, AND SHALL BE
DUE AND PAYABLE ON THE FIRST CALENDAR DAY OF EACH MONTH.


 


2.04                           ADDITIONAL INTEREST PROVISIONS.


 


(A)           CALCULATION OF INTEREST.  INTEREST ON THE REVOLVING LOANS SHALL BE
BASED ON A YEAR OF THREE HUNDRED SIXTY (360) DAYS AND CHARGED FOR THE ACTUAL
NUMBER OF DAYS ELAPSED.


 


(B)           CONTINUATION OF INTEREST CHARGES.  ALL CONTRACTUAL RATES OF
INTEREST CHARGEABLE ON OUTSTANDING REVOLVING LOANS SHALL CONTINUE TO ACCRUE AND
BE PAID EVEN AFTER DEFAULT, MATURITY, ACCELERATION, TERMINATION OF THE CREDIT
FACILITY, JUDGMENT, BANKRUPTCY, INSOLVENCY PROCEEDINGS OF ANY KIND OR THE
HAPPENING OF ANY EVENT OR OCCURRENCE SIMILAR OR DISSIMILAR.

 

4

--------------------------------------------------------------------------------


 


(C)                                 APPLICABLE INTEREST LIMITATIONS.  IN NO
CONTINGENCY OR EVENT WHATSOEVER SHALL THE AGGREGATE OF ALL AMOUNTS DEEMED
INTEREST HEREUNDER AND CHARGED OR COLLECTED PURSUANT TO THE TERMS OF THIS
AGREEMENT EXCEED THE HIGHEST RATE PERMISSIBLE UNDER ANY LAW WHICH A COURT OF
COMPETENT JURISDICTION SHALL, IN A FINAL DETERMINATION, DEEM APPLICABLE HERETO. 
IN THE EVENT THAT SUCH COURT DETERMINES LENDER HAS CHARGED OR RECEIVED INTEREST
HEREUNDER IN EXCESS OF THE HIGHEST APPLICABLE RATE, LENDER SHALL, IN ITS SOLE
DISCRETION, APPLY AND SET OFF SUCH EXCESS INTEREST RECEIVED BY LENDER AGAINST
OTHER OBLIGATIONS DUE OR TO BECOME DUE AND SUCH RATE SHALL AUTOMATICALLY BE
REDUCED TO THE MAXIMUM RATE PERMITTED BY SUCH LAW.


 


2.05                          PAYMENTS.


 


(A)                                 ALL ACCRUED INTEREST ON THE REVOLVING LOANS
SHALL BE DUE AND PAYABLE MONTHLY ON THE FIRST CALENDAR DAY OF EACH MONTH.  ANY
ACCRUED UNUSED LINE FEES AND COLLATERAL MONITORING FEES SHALL BE DUE AND PAYABLE
MONTHLY ON THE FIRST CALENDAR DAY OF THE FOLLOWING CALENDAR MONTH.


 


(B)                                IF AT ANY TIME THE AGGREGATE PRINCIPAL AMOUNT
OF ALL ADVANCES OUTSTANDING EXCEEDS THE BORROWING BASE THEN IN EFFECT, BORROWERS
SHALL IMMEDIATELY MAKE SUCH PRINCIPAL PREPAYMENTS OF THE REVOLVING LOANS
(SUBJECT TO THE TERMS OF SECTIONS 2.03(C) AND (D) HEREOF) AS IS NECESSARY TO
ELIMINATE SUCH EXCESS.


 


(C)                                 THE ENTIRE PRINCIPAL BALANCE OF ALL OF THE
ADVANCES, TOGETHER WITH ALL UNPAID ACCRUED INTEREST THEREON AND THE TERMINATION
FEE, IF ANY, AND ANY UNPAID UNUSED LINE FEES AND COLLATERAL MONITORING FEES,
SHALL BE DUE AND PAYABLE ON THE MATURITY DATE.


 


(D)                                SUBJECT TO THE TERMS OF SECTIONS 2.03(C) AND
2.03(D) HEREOF, AND IN ADDITION TO ANY REPAYMENT OF ADVANCES PURSUANT TO
SECTION 2.07(F), BORROWERS MAY PREPAY THE PRINCIPAL OF THE REVOLVING LOANS ON
ANY SETTLEMENT DATE BY GIVING LENDER WRITTEN NOTICE OF THE PROPOSED PREPAYMENT
AT LEAST  TWO (2) BUSINESS DAYS PRIOR TO SUCH SETTLEMENT DATE.


 


(E)                                 [RESERVED.]


 


(F)                                   IF ANY BORROWER SELLS ANY OF THE
COLLATERAL OR IF ANY OF THE COLLATERAL IS LOST OR DESTROYED OR TAKEN BY
CONDEMNATION, SUCH BORROWER SHALL PAY TO LENDER A SUM EQUAL TO THE PROCEEDS
(INCLUDING INSURANCE PROCEEDS) RECEIVED BY SUCH BORROWER FROM SUCH SALE, LOSS OR
DESTRUCTION UNLESS OTHERWISE AGREED TO BY LENDER, OR AS OTHERWISE EXPRESSLY
AUTHORIZED BY THIS AGREEMENT, AS AND WHEN RECEIVED BY SUCH BORROWER AND AS A
MANDATORY PREPAYMENT OF THE OUTSTANDING REVOLVING LOANS, UNTIL ALL OBLIGATIONS
ARE PAID AND SATISFIED IN FULL.


 


(G)                                MONTHLY, ON THE FIRST CALENDAR DAY OF EACH
MONTH, ALL PAYMENTS AND PREPAYMENTS SHALL BE APPLIED FIRST TO ANY UNPAID
INTEREST, FEES, AND THEREAFTER TO THE PRINCIPAL OF THE REVOLVING LOANS AND TO
OTHER AMOUNTS DUE LENDER, IN THE ORDER PROVIDED IN SECTION 2.07(F) HEREOF. 
EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL PAYMENTS OF PRINCIPAL, INTEREST, FEES,
OR OTHER AMOUNTS PAYABLE BY BORROWERS HEREUNDER SHALL BE REMITTED TO LENDER IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 11:00 A.M. (EASTERN TIME) ON THE DAY
DUE.  IN ADDITION, BORROWER AUTHORIZES LENDER TO CHARGE INTEREST, PRINCIPAL,
FEES AND ALL OTHER AMOUNTS DUE TO LENDER, AGAINST THE BORROWING BASE WITH
RESPECT TO ANY SUCH PAYMENTS DUE AND PAYABLE UNDER THE REVOLVING LOANS, AND SUCH
CHARGE SHALL BE DEEMED TO BE A REVOLVING LOAN AND AN ADVANCE HEREUNDER, AS OF
THE FIRST CALENDAR DAY OF THE CALENDAR MONTH IN WHICH SUCH PAYMENT IS DUE.


 


2.06                          USE OF PROCEEDS.  THE EXTENSIONS OF CREDIT UNDER
AND PROCEEDS OF THE CREDIT FACILITY SHALL BE USED TO REPAY EXISTING INDEBTEDNESS
OF BORROWERS AND FOR WORKING CAPITAL AND GENERAL BUSINESS PURPOSES.


 


2.07                          LOCKBOXES AND COLLECTIONS.


 


(A)                                 BORROWERS WILL ENTER INTO DEPOSITORY
AGREEMENTS IN RESPECT OF THE GOVERNMENT LOCKBOX AND COMMERCIAL LOCKBOX IN SUCH
FORM AND WITH THE LOCKBOX BANK OR SUCH OTHER BANK AS IS ACCEPTABLE TO LENDER. 
BORROWERS SHALL INSTRUCT THE LOCKBOX BANK MAINTAINING THE GOVERNMENT LOCKBOX
THAT ALL COLLECTIONS SENT TO THE GOVERNMENT LOCKBOX SHALL BE DEPOSITED INTO A
BANK ACCOUNT AT THE LOCKBOX BANK IN WHICH LENDER HAS THE ONLY SECURITY INTEREST,
PROVIDED THAT, SUBJECT TO THE TERMS HEREOF AND TERMS OF THE DEPOSITORY
AGREEMENTS, SUCH BANK


 


5

--------------------------------------------------------------------------------



 


ACCOUNT IS SUBJECT TO THE SOLE DOMINION AND CONTROL OF THE RESPECTIVE
BORROWER(S).  BORROWER SHALL INSTRUCT THE LOCKBOX BANK MAINTAINING THE
COMMERCIAL LOCKBOX THAT ALL COLLECTIONS SENT TO THE COMMERCIAL LOCKBOX SHALL BE
DEPOSITED INTO A BANK ACCOUNT AT THE LOCKBOX BANK IN WHICH LENDER HAS A FIRST
PRIORITY PERFECTED SECURITY INTEREST OR, IN THE CASE OF CITIZENS BANK, WHICH IS
IN THE NAME OF LENDER.  BORROWER SHALL ALSO INSTRUCT THE LOCKBOX BANK AS
DESCRIBED FURTHER IN THE DEPOSITORY AGREEMENTS TO INITIATE A DAILY TRANSFER OF
ALL AVAILABLE FUNDS TO AN ACCOUNT OF LENDER TO BE DESIGNATED BY LENDER
(“COLLECTION ACCOUNT”).


 


(B)                                BORROWERS WILL CAUSE ALL COLLECTIONS WITH
RESPECT TO ALL OF THE ACCOUNTS, OTHER THAN GOVERNMENT ACCOUNTS, TO BE SENT
DIRECTLY TO THE COMMERCIAL LOCKBOX, AND WILL CAUSE ALL COLLECTIONS WITH RESPECT
TO ALL OF THE GOVERNMENT ACCOUNTS TO BE SENT DIRECTLY TO THE GOVERNMENT LOCKBOX
(WHICH MAY BE EFFECTUATED BY ELECTRONIC TRANSFER DIRECTLY TO THE GOVERNMENT
LOCKBOX).  IN THE EVENT THAT ANY BORROWER RECEIVES ANY COLLECTIONS THAT SHOULD
HAVE BEEN SENT TO THE COMMERCIAL LOCKBOX OR THE GOVERNMENT LOCKBOX, SUCH
BORROWER WILL, PROMPTLY UPON RECEIPT AND IN ANY EVENT WITHIN ONE BUSINESS DAY OF
RECEIPT, FORWARD SUCH COLLECTIONS DIRECTLY TO THE COMMERCIAL LOCKBOX OR
GOVERNMENT LOCKBOX, AS APPLICABLE, IN THE FORM RECEIVED, AND IF REQUESTED BY
LENDER, PROMPTLY NOTIFY LENDER OF SUCH EVENT.  UNTIL SO FORWARDED, SUCH
COLLECTIONS NOT GENERATED FROM GOVERNMENT ACCOUNTS SHALL BE HELD IN TRUST FOR
THE BENEFIT OF LENDER.


 


(C)                                 NO BORROWER SHALL WITHDRAW ANY AMOUNTS FROM
THE ACCOUNTS INTO WHICH THE COLLECTIONS REMITTED TO THE COMMERCIAL LOCKBOX ARE
DEPOSITED NOR SHALL ANY BORROWER CHANGE THE PROCEDURES UNDER THE AGREEMENTS
GOVERNING THE COMMERCIAL LOCKBOX AND RELATED ACCOUNTS.


 


(D)                                BORROWERS WILL COOPERATE WITH LENDER IN THE
IDENTIFICATION AND RECONCILIATION ON A WEEKLY BASIS OF ALL AMOUNTS RECEIVED IN
THE COMMERCIAL LOCKBOX AND THE GOVERNMENT LOCKBOX.  IF MORE THAN FIVE PERCENT
(5%) OF THE COLLECTIONS SINCE THE MOST RECENT SETTLEMENT DATE IS NOT IDENTIFIED
OR RECONCILED TO THE SATISFACTION OF LENDER WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT, LENDER MAY UTILIZE ITS OWN STAFF OR, IF IT DEEMS NECESSARY, ENGAGE AN
OUTSIDE AUDITOR, IN EITHER CASE AT BORROWERS’ EXPENSE (WHICH IN THE CASE OF
LENDER’S OWN STAFF SHALL BE IN ACCORDANCE WITH LENDER’S THEN PREVAILING
CUSTOMARY CHARGES (PLUS EXPENSES), TO MAKE SUCH EXAMINATION AND REPORT AS MAY BE
NECESSARY TO IDENTIFY AND RECONCILE SUCH AMOUNT.  IF AFTER LENDER AND/OR ITS
AUDITORS ARE UNABLE TO IDENTIFY THE UNRECONCILED COLLECTIONS, THEN LENDER SHALL
NOT BE OBLIGATED TO MAKE FURTHER REVOLVING LOANS UNTIL SUCH AMOUNT IS IDENTIFIED
OR IS RECONCILED TO THE REASONABLE SATISFACTION OF LENDER.


 


(E)                                 NO BORROWER WILL SEND TO OR DEPOSIT IN THE
COMMERCIAL LOCKBOX OR THE GOVERNMENT LOCKBOX ANY FUNDS OTHER THAN PAYMENTS MADE
WITH RESPECT TO ACCOUNTS.


 


(F)                                   PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, ON EACH SETTLEMENT DATE, LENDER SHALL CAUSE ALL COLLECTIONS DEPOSITED
AND/OR TRANSFERRED TO THE COLLECTION ACCOUNT SINCE THE LAST SETTLEMENT DATE TO
BE DISBURSED IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)                                     TO LENDER, ANY COSTS AND EXPENSES OF
LENDER REQUIRED TO BE PAID OR REIMBURSED BY BORROWERS UNDER THIS AGREEMENT OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS;

 

(II)                                  TO LENDER, THE AMOUNT OF ANY BORROWING
BASE DEFICIENCY, IF ANY;

 

(III)                               SUBJECT TO SECTION 2.03(C), TO LENDER, THE
AMOUNT OF ANY PREPAYMENT OF PRINCIPAL OF WHICH BORROWERS HAVE GIVEN NOTICE TO
LENDER IN ACCORDANCE WITH SECTION 2.05(D) HEREOF; AND

 

(IV)                              TO LENDER, TO BE APPLIED TO ANY ADVANCES
OUTSTANDING UNDER THE REVOLVING LOANS.

 

In addition, promptly upon request of Borrowers, so long as no Event of Default
shall have occurred and be continuing, Lender shall disburse to Borrowers the
amount, if any, by which the collected balance in the Collection Account exceeds
the aggregate outstanding principal amount of the Advances and all interest and
other amounts that will be payable on or before the next Settlement Date.

 

6

--------------------------------------------------------------------------------


 


2.08                          APPLICATION OF PROCEEDS OF COLLATERAL.


 


(A)                                 UNLESS THIS AGREEMENT EXPRESSLY PROVIDES
OTHERWISE, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND REMAIN
OUTSTANDING, LENDER AGREES TO APPLY ALL COLLECTIONS AS SET FORTH IN
SECTION 2.07(F) HEREOF.


 


(B)                                IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND REMAIN OUTSTANDING, LENDER MAY APPLY COLLECTIONS, ANY OTHER PROCEEDS OF
COLLATERAL AND ALL OTHER PAYMENTS RECEIVED BY LENDER TO THE PAYMENT OF THE
OBLIGATIONS IN SUCH MANNER AND IN SUCH ORDER AS LENDER MAY ELECT IN ITS SOLE
DISCRETION.


 


2.09                          FEES.  LENDER HAS FULLY EARNED A NON-REFUNDABLE
COMMITMENT FEE (“COMMITMENT FEE”) EQUAL TO EIGHTY THOUSAND DOLLARS ($80,000),
WHICH COMMITMENT FEE SHALL BE PAYABLE ON OR BEFORE THE CLOSING DATE.


 


ARTICLE 3


 


COLLATERAL


 


3.01                          DESCRIPTION.


 

To secure the prompt payment and performance in full when due, whether by lapse
of time, acceleration, mandatory prepayment or otherwise, of the Obligations,
each Borrower hereby grants to the Lender a continuing security interest in, and
a right to set off against, any and all right, title and interest of such
Borrower in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”): (a) all
accounts, Payment Intangibles, Instruments and other rights to receive payments
of Borrowers (including without limitation the Accounts), whether now existing
or hereafter arising or acquired, (b) all General Intangibles (including without
limitation, contract rights and Intellectual Property), Chattel Paper,
Documents, Supporting Obligations, Letter of Credit Rights, Commercial Tort
Claims set forth on Schedule 2.13 hereto, remedies, guarantees and collateral
evidencing, securing or otherwise relating to or associated with the property in
subpart (a) above, including without limitation all rights of enforcement and
collection, (c) all Commercial Lockboxes, all Government Lockboxes, all
Collection Accounts and other deposit accounts into which any of the Collections
or Advances are deposited, all funds received thereby or deposited therein, and
any checks or instruments from time to time representing or evidencing the same,
(d) all books and records of Borrowers evidencing or relating to or associated
with any of the foregoing, (e) all information and data compiled or derived by
Borrowers with respect to any of the foregoing (other than any such information
and data subject to legal restrictions of patient confidentiality), (f) all
collections, Accessions, receipts and Proceeds derived from any of the
foregoing.

 

All capitalized terms in this Section 3.01 shall have the meanings set forth in
the Uniform Commercial Code unless otherwise defined herein.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to any lease, license or
other contract of a Borrower if the grant of a security interest in such lease,
license or contract in the manner contemplated by this Agreement is prohibited
by the terms of such lease, license or contract or by Applicable Law and would
result in the termination of such lease, license or contract or give the other
parties thereto the right to terminate, accelerate or otherwise adversely alter
such Borrower’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided that (i) any such
limitation described in the foregoing on the security interests granted
hereunder shall only apply to the extent that any such prohibition could not be
rendered ineffective or unenforceable pursuant to the UCC or any other
Applicable Law (including Debtor Relief Laws) or principles of equity and
(ii) in the event of the termination or elimination of any such prohibition or
the requirement for any consent contained in such lease, license or contract or
in any Applicable Law,  to the extent sufficient to permit any such item to
become Collateral hereunder, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such lease, license or contract shall be automatically and simultaneously
granted hereunder and shall be included as Collateral hereunder.

 

Borrowers and the Lender hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Obligations, whether now existing or hereafter

 

7

--------------------------------------------------------------------------------


 

arising and (ii) is not to be construed as an assignment of any copyrights,
copyright licenses, patents, patent licenses, trademarks or trademark licenses.

 


3.02                          EXTENT OF SECURITY INTERESTS.   THE SECURITY
INTEREST GRANTED IN SECTION 3.01 HEREOF SHALL EXTEND AND ATTACH TO ALL
COLLATERAL WHICH IS PRESENTLY IN EXISTENCE OR HEREAFTER ACQUIRED AND WHICH IS
OWNED BY ANY BORROWER OR IN WHICH ANY BORROWER HAS ANY INTEREST, WHETHER HELD BY
SUCH BORROWER OR BY OTHERS FOR SUCH BORROWER’S ACCOUNT, AND WHEREVER LOCATED,
AND, IF ANY OF THE COLLATERAL IS EQUIPMENT, WHETHER SUCH BORROWER’S INTEREST IN
SUCH EQUIPMENT IS AS OWNER, LESSEE OR CONDITIONAL VENDEE.


 


3.03                          LIEN DOCUMENTS.  AT CLOSING AND THEREAFTER AS
LENDER DEEMS NECESSARY, EACH BORROWER SHALL EXECUTE (IF REQUIRED) AND DELIVER TO
LENDER, OR SHALL HAVE EXECUTED (IF REQUIRED) AND DELIVERED (ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER):


 


(A)                                 FINANCING STATEMENTS.  FINANCING STATEMENTS
PURSUANT TO THE UCC, WHICH LENDER MAY FILE IN THE JURISDICTION WHERE ANY
BORROWER IS ORGANIZED AND IN ANY OTHER JURISDICTION THAT LENDER DEEMS
APPROPRIATE; AND


 


(B)                                OTHER AGREEMENTS.  ANY OTHER AGREEMENTS,
DOCUMENTS, INSTRUMENTS AND WRITINGS, INCLUDING, WITHOUT LIMITATION, SECURITY
AGREEMENTS, DEPOSIT ACCOUNT CONTROL AGREEMENTS, DEEDS OF TRUST, MORTGAGES, AND
ASSIGNMENT AGREEMENTS, REASONABLY REQUIRED BY LENDER TO EVIDENCE, PERFECT OR
PROTECT LENDER’S LIENS AND SECURITY INTEREST IN THE COLLATERAL OR AS LENDER MAY
REASONABLY REQUEST FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION, A WAIVER
AGREEMENT FROM EACH LANDLORD WITH RESPECT TO ANY REAL PROPERTY OF ANY BORROWER,
IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.


 


3.04                          OTHER ACTIONS.


 


(A)                                 IN ADDITION TO THE FOREGOING, EACH BORROWER
SHALL DO ANYTHING FURTHER THAT MAY BE LAWFULLY AND REASONABLY REQUIRED BY LENDER
TO PERFECT ITS SECURITY INTERESTS AND TO EFFECTUATE THE INTENTIONS AND
OBJECTIVES OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE EXECUTION (IF
REQUIRED) AND DELIVERY OF CONTINUATION STATEMENTS, AMENDMENTS TO FINANCING
STATEMENTS, SECURITY AGREEMENTS, CONTRACTS AND ANY OTHER DOCUMENTS REQUIRED
HEREUNDER. AT LENDER’S REQUEST, EACH BORROWER SHALL ALSO IMMEDIATELY DELIVER
(WITH EXECUTION BY SUCH BORROWER OF ALL NECESSARY DOCUMENTS OR FORMS TO REFLECT
LENDER’S SECURITY INTEREST THEREIN) TO LENDER, ALL ITEMS FOR WHICH LENDER MUST
OR MAY RECEIVE POSSESSION TO OBTAIN A PERFECTED SECURITY INTEREST.


 


(B)                                LENDER IS HEREBY AUTHORIZED TO FILE FINANCING
STATEMENTS NAMING ANY BORROWER AS DEBTOR, IN ACCORDANCE WITH THE UNIFORM
COMMERCIAL CODE, AND IF NECESSARY, TO THE EXTENT APPLICABLE, TO OTHERWISE FILE
FINANCING STATEMENTS WITHOUT ANY BORROWER’S SIGNATURE IF PERMITTED BY LAW.  EACH
BORROWER HEREBY AUTHORIZES LENDER TO FILE ALL FINANCING STATEMENTS AND
AMENDMENTS TO FINANCING STATEMENTS DESCRIBING THE COLLATERAL IN ANY FILING
OFFICE AS LENDER, IN ITS REASONABLE DISCRETION MAY DETERMINE, INCLUDING
FINANCING STATEMENTS DESCRIBING THE COLLATERAL AND CONTAINING LANGUAGE
INDICATING THAT THE ACQUISITION BY A THIRD PARTY OF ANY RIGHT, TITLE OR INTEREST
IN OR TO THE COLLATERAL WITHOUT LENDER’S CONSENT SHALL BE A VIOLATION OF
LENDER’S RIGHTS.  BORROWERS AGREE TO COMPLY WITH THE REQUIREMENTS OF ALL FEDERAL
AND STATE LAWS AND REQUESTS OF LENDER IN ORDER FOR LENDER TO HAVE AND MAINTAIN A
VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL
INCLUDING, WITHOUT LIMITATION, EXECUTING AND CAUSING ANY OTHER PERSON TO EXECUTE
SUCH DOCUMENTS AS LENDER MAY REQUIRE TO OBTAIN CONTROL (AS DEFINED IN THE UCC)
OVER ALL DEPOSIT ACCOUNTS, ELECTRONIC CHATTEL PAPER, LETTER-OF-CREDIT RIGHTS AND
INVESTMENT PROPERTY (EACH AS DEFINED IN THE UCC) CONSTITUTING, IN EACH CASE,
COLLATERAL.


 


3.05                          SEARCHES.  LENDER SHALL, PRIOR TO OR AT CLOSING,
AND THEREAFTER AS LENDER MAY REASONABLY DETERMINE FROM TIME TO TIME, AT
BORROWERS’ EXPENSE, OBTAIN THE FOLLOWING SEARCHES (THE RESULTS OF WHICH ARE TO
BE CONSISTENT WITH THE WARRANTIES MADE BY BORROWERS IN THIS AGREEMENT):


 


(A)                                 UCC SEARCHES.  WITH RESPECT TO EACH
BORROWER, UCC SEARCHES WITH THE SECRETARY OF STATE AND LOCAL FILING OFFICE OF
EACH STATE WHERE SUCH BORROWER MAINTAINS ITS CHIEF EXECUTIVE OFFICE, ITS
JURISDICTION OF ORGANIZATION AND/OR A PLACE OF BUSINESS OR ASSETS;


 


8

--------------------------------------------------------------------------------



 


(B)                                JUDGMENTS, ETC.  JUDGMENT, FEDERAL TAX LIEN
AND CORPORATE TAX LIEN SEARCHES AGAINST EACH BORROWER, IN ALL APPLICABLE FILING
OFFICES OF EACH STATE SEARCHED UNDER SECTION 3.04(A) HEREOF.


 


3.06                          GOOD STANDING CERTIFICATES.  BORROWERS SHALL,
PRIOR TO OR AT CLOSING AND AT ITS EXPENSE, OBTAIN AND DELIVER TO LENDER GOOD
STANDING OR EQUIVALENT CERTIFICATES SHOWING EACH BORROWER TO BE IN GOOD STANDING
IN ITS STATE OF INCORPORATION OR ORGANIZATION AND AUTHORIZED TO TRANSACT
BUSINESS AS A FOREIGN CORPORATION OR ENTITY IN EACH OTHER STATE OR FOREIGN
COUNTRY IN WHICH IT IS DOING AND PRESENTLY INTENDS TO DO BUSINESS FOR WHICH SUCH
BORROWER’S FAILURE TO BE SO QUALIFIED COULD REASONABLY BE EXPECTED TO CAUSE A
MATERIAL ADVERSE EFFECT.


 


3.07                          FILING SECURITY AGREEMENT.  A CARBON, PHOTOGRAPHIC
OR OTHER REPRODUCTION OR OTHER COPY OF THIS AGREEMENT OR OF A FINANCING
STATEMENT IS SUFFICIENT AS AND MAY BE FILED IN LIEU OF A FINANCING STATEMENT.


 


3.08                          POWER OF ATTORNEY.  EACH OF THE OFFICERS OF LENDER
IS HEREBY IRREVOCABLY MADE, CONSTITUTED AND APPOINTED THE TRUE AND LAWFUL
ATTORNEY FOR EACH BORROWER (WITHOUT REQUIRING ANY OF THEM TO ACT AS SUCH) WITH
FULL POWER OF SUBSTITUTION TO DO THE FOLLOWING (SUCH POWER TO BE DEEMED COUPLED
WITH AN INTEREST):  (A) ENDORSE THE NAME OF SUCH BORROWER UPON ANY AND ALL
CHECKS, DRAFTS, MONEY ORDERS AND OTHER INSTRUMENTS FOR THE PAYMENT OF MONIES
THAT ARE PAYABLE TO SUCH BORROWER AND CONSTITUTE COLLECTIONS ON THE COLLATERAL;
(B) EXECUTE IN THE NAME OF SUCH BORROWER ANY FINANCING STATEMENTS, SCHEDULES,
ASSIGNMENTS, INSTRUMENTS, DOCUMENTS AND STATEMENTS THAT SUCH BORROWER IS
OBLIGATED TO GIVE LENDER HEREUNDER OR IS NECESSARY TO PERFECT LENDER’S SECURITY
INTEREST OR LIEN IN THE COLLATERAL; (C) TO VERIFY VALIDITY, AMOUNT OR ANY OTHER
MATTER RELATING TO THE COLLATERAL BY MAIL, TELEPHONE, TELECOPY OR OTHERWISE; AND
(D) UPON AND AFTER THE OCCURRENCE OF AN UNMATURED EVENT OF DEFAULT OR EVENT OF
DEFAULT, DO SUCH OTHER AND FURTHER ACTS AND DEEDS IN THE NAME OF SUCH BORROWER
THAT LENDER MAY REASONABLY DEEM NECESSARY OR DESIRABLE TO ENFORCE ITS RIGHT WITH
RESPECT TO ANY COLLATERAL.


 


3.09                          [RESERVED].


 


3.10                          LIMITED LICENSE.  REGARDLESS OF WHETHER LENDER’S
SECURITY INTERESTS IN ANY OF THE GENERAL INTANGIBLES HAS ATTACHED OR IS
PERFECTED, EACH BORROWER HEREBY IRREVOCABLY GRANTS TO LENDER A ROYALTY-FREE,
NON-EXCLUSIVE LICENSE TO USE SUCH BORROWER’S TRADEMARKS, COPYRIGHTS, PATENTS AND
OTHER PROPRIETARY AND INTELLECTUAL PROPERTY RIGHTS, IN CONNECTION WITH THE
ADVERTISEMENT FOR SALE, AND THE SALE OR OTHER DISPOSITION OF, ANY COLLATERAL BY,
OR ON BEHALF OF, LENDER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.


 


3.11                          CREDIT BALANCES; ADDITIONAL COLLATERAL.


 


(A)                                 THE RIGHTS AND SECURITY INTERESTS GRANTED TO
THE LENDER HEREUNDER SHALL CONTINUE IN FULL FORCE AND EFFECT, NOTWITHSTANDING
THE TERMINATION OF THIS AGREEMENT OR THE FACT THAT THE REVOLVING LOANS MAY FROM
TIME TO TIME BE TEMPORARILY IN A CREDIT POSITION, UNTIL THE TERMINATION OF THIS
AGREEMENT AND THE FULL AND FINAL PAYMENT AND SATISFACTION OF THE OBLIGATIONS. 
ANY RESERVES OR BALANCES TO THE CREDIT OF THE BORROWERS, AND ANY OTHER PROPERTY
OF THE BORROWERS (OR ANY OF THEM) IN THE POSSESSION OF LENDER, MAY BE HELD BY
LENDER, AND APPLIED IN WHOLE OR PARTIAL SATISFACTION OF SUCH OBLIGATIONS WHEN
DUE, SUBJECT TO THE TERMS OF THIS AGREEMENT.  THE LIENS AND SECURITY INTERESTS
GRANTED TO LENDER HEREIN AND ANY OTHER LIEN OR SECURITY INTEREST WHICH LENDER
MAY HAVE IN ANY OTHER ASSETS OF THE BORROWERS SECURE PAYMENT AND PERFORMANCE OF
ALL PRESENT AND FUTURE OBLIGATIONS.


 


(B)                                NOTWITHSTANDING LENDER’S SECURITY INTERESTS
IN THE COLLATERAL, TO THE EXTENT THAT THE OBLIGATIONS ARE NOW OR HEREAFTER
SECURED BY ANY ASSETS OR PROPERTY OTHER THAN THE COLLATERAL, OR BY THE GUARANTY,
ENDORSEMENT, ASSETS OR PROPERTY OF ANY OTHER PERSON, LENDER SHALL HAVE THE RIGHT
IN ITS SOLE DISCRETION TO DETERMINE WHICH RIGHTS, SECURITY, LIENS, SECURITY
INTERESTS OR REMEDIES LENDER SHALL AT ANY TIME PURSUE, FORECLOSE UPON,
RELINQUISH, SUBORDINATE, MODIFY OR TAKE ANY OTHER ACTION WITH RESPECT TO,
WITHOUT IN ANY WAY MODIFYING OR AFFECTING ANY OF SUCH RIGHTS, SECURITY, LIENS,
SECURITY INTERESTS OR REMEDIES, OR ANY OF LENDERS’ RIGHTS UNDER THIS AGREEMENT


 


3.12                          REFERENCE TO OTHER LOAN DOCUMENTS.  REFERENCE IS
HEREBY MADE TO THE OTHER LOAN DOCUMENTS FOR ADDITIONAL REPRESENTATIONS,
COVENANTS AND OTHER AGREEMENTS OF THE BORROWERS REGARDING THE COLLATERAL COVERED
BY SUCH LOAN DOCUMENTS.


 


9

--------------------------------------------------------------------------------



 


ARTICLE 4


 


CLOSING AND CONDITIONS PRECEDENT TO ADVANCES


 

Closing under this Agreement and the making of each Revolving Loan are subject
to the following conditions precedent (all documents to be in form and substance
satisfactory to Lender and Lender’s counsel):

 


4.01                          RESOLUTIONS, OPINIONS, AND OTHER DOCUMENTS.  PRIOR
TO THE CLOSING, BORROWERS SHALL HAVE DELIVERED TO LENDER THE FOLLOWING:


 


(A)                                 THIS AGREEMENT, THE REVOLVING NOTE, AND THE
PERFECTION CERTIFICATE, EACH PROPERLY EXECUTED;


 


(B)                                ANY OTHER LOAN DOCUMENT AND EACH DOCUMENT AND
AGREEMENT REQUIRED TO BE EXECUTED UNDER ANY PROVISION OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS;


 


(C)                                 CERTIFIED COPIES OF (I) RESOLUTIONS OF EACH
BORROWER’S BOARD OF DIRECTOR(S), OR MANAGER(S), AS APPLICABLE AUTHORIZING THE
EXECUTION OF THIS AGREEMENT, THE REVOLVING NOTE, THE OTHER LOAN DOCUMENTS AND
EACH OTHER DOCUMENT TO WHICH IT IS A PARTY, REQUIRED TO BE DELIVERED BY ANY
SECTION HEREOF AND (II) EACH BORROWER’S ORGANIZATIONAL DOCUMENTS;


 


(D)                                INCUMBENCY CERTIFICATES IDENTIFYING ALL
AUTHORIZED OFFICERS OF EACH BORROWER, WITH SPECIMEN SIGNATURES;


 


(E)                                 A WRITTEN OPINION OF BORROWERS’ INDEPENDENT
COUNSEL ADDRESSED TO LENDER WHICH SHALL INCLUDE, WITHOUT LIMITATION, AN OPINION
THAT LENDER HAS A PERFECTED SECURITY INTEREST IN THE COLLATERAL;


 


(F)                                   PAYMENT BY BORROWERS OF ALL EXPENSES
ASSOCIATED WITH THE CREDIT FACILITY INCURRED TO THE CLOSING DATE AND THE
COMMITMENT FEE;


 


(G)                                THE BUSINESS ASSOCIATE AGREEMENT PROPERLY
EXECUTED;


 


(H)                                THE DEPOSITORY AGREEMENTS REQUIRED PURSUANT
TO SECTION 2.07 HEREOF;


 


(I)                                    UNIFORM COMMERCIAL CODE, JUDGMENT,
FEDERAL AND STATE TAX LIEN SEARCHES PURSUANT TO SECTION 3.05 HEREOF, WHICH
SEARCHES SHALL VERIFY THAT LENDER WILL HAVE A FIRST PRIORITY SECURITY INTEREST
IN THE COLLATERAL, SUBJECT TO PERMITTED LIENS;


 


(J)                                    AN INITIAL BORROWING BASE CERTIFICATE
DATED THE CLOSING DATE EVIDENCING BORROWER’S AVAILABILITY UNDER THE BORROWING
BASE;


 


(K)                                 TO THE EXTENT APPLICABLE, PAYOFF LETTERS AND
RELEASES FROM ALL PERSONS HAVING A SECURITY INTEREST OR OTHER INTEREST IN THE
COLLATERAL, TOGETHER WITH ALL UCC-3 TERMINATIONS OR PARTIAL RELEASES NECESSARY
TO TERMINATE SUCH PERSONS’ INTERESTS IN THE COLLATERAL;


 


(L)                                    CERTIFICATION BY BORROWERS THAT ALL PAST
DUE PAYROLL AND UNEMPLOYMENT TAXES HAVE BEEN PAID IN FULL AND THAT BORROWERS
REMAIN CURRENT ON SUCH TAXES;


 


(M)                              COPIES OF EACH OF THE ACCREDITATIONS, LICENSES,
PERMITS AND CERTIFICATIONS RELATED TO THE REPRESENTATIONS IN SECTION 5.03
HEREOF, AND ALL CONTRACTS REQUESTED BY LENDER;


 


(N)                                THE FULLY EXECUTED SUBORDINATION AGREEMENTS;


 


(O)                                MONTHLY AND YEAR TO DATE CONSOLIDATED
FINANCIAL STATEMENTS FOR THE MOST RECENT MONTH END PRIOR TO CLOSING (WITHIN
FIFTEEN (15) DAYS PRIOR TO CLOSING OR SUCH SHORTER PERIOD AS LENDER MAY
DETERMINE);


 


10

--------------------------------------------------------------------------------



 


(P)                                BACKGROUND CHECKS ON THE SENIOR MANAGEMENT OF
BORROWERS;


 


(Q)                                LANDLORD WAIVERS WITH RESPECT TO THE LOCATION
OF BORROWERS’ CHIEF EXECUTIVE OFFICE AND EACH OTHER LOCATION WHERE ANY BOOKS AND
RECORDS OF BORROWERS MAY BE KEPT; AND


 


(R)                                   EVIDENCE SATISFACTORY TO LENDER THAT THE
REQUIRED INSURANCE IS IN FULL FORCE AND EFFECT AND THAT LENDER HAS BEEN NAMED AS
A LENDER’S LOSS PAYEE OR ADDITIONAL INSURER WITH RESPECT TO SUCH REQUIRED
INSURANCE IN A MANNER SATISFACTORY TO LENDER;


 


(S)                                 ALL UCC FINANCING STATEMENTS AND SIMILAR
DOCUMENTS REQUIRED TO BE FILED IN ORDER TO CREATE IN FAVOR OF LENDER A FIRST
PRIORITY AND EXCLUSIVE (EXCEPT FOR PERMITTED LIENS) PERFECTED SECURITY INTEREST
IN THE COLLATERAL (TO THE EXTENT THAT SUCH A SECURITY INTEREST MAY BE PERFECTED
BY A FILING UNDER THE UCC OR APPLICABLE LAW), SHALL HAVE BEEN PROPERLY FILED IN
EACH OFFICE IN EACH JURISDICTION REQUIRED;


 


(T)                                   ALL INFORMATION NECESSARY FOR LENDER TO
ISSUE WIRE TRANSFER INSTRUCTIONS ON BEHALF OF EACH BORROWER FOR THE INITIAL AND
SUBSEQUENT REVOLVING LOANS AND/OR ADVANCES, INCLUDING DISBURSEMENT
AUTHORIZATIONS IN FORM ACCEPTABLE TO LENDER;


 


(U)                                TRUE AND CORRECT COPIES OF THE COMERICA LOAN
DOCUMENTS AND SAFEGUARD LOAN DOCUMENTS; AND


 


(V)                                ALL OTHER DOCUMENTS, INFORMATION AND REPORTS
REQUIRED OR REQUESTED TO BE EXECUTED AND/OR DELIVERED BY BORROWERS UNDER ANY
PROVISION OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS.


 


4.02                          ADDITIONAL PRECONDITIONS TO REVOLVING LOANS. 
LENDER’S OBLIGATION TO MAKE THE INITIAL REVOLVING LOAN AND EACH SUBSEQUENT
REVOLVING LOAN SHALL BE SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)                                 AFTER GIVING EFFECT TO EACH SUCH REVOLVING
LOAN:


 

(I)                                     THE AGGREGATE PRINCIPAL AMOUNT OF ALL
ADVANCES OUTSTANDING SHALL NOT EXCEED THE BORROWING BASE THEN IN EFFECT; AND

 

(II)                                  THE ENV OF ALL ELIGIBLE ACCOUNTS SHALL NOT
EXCEED ANY OF THE CONCENTRATION LIMITS.

 


(B)                                ALL REPRESENTATIONS AND WARRANTIES OF
BORROWERS SHALL BE DEEMED REAFFIRMED AS OF THE MAKING OF SUCH REVOLVING LOAN AND
SHALL BE TRUE BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH REVOLVING LOAN;
PROVIDED THAT BORROWERS SHALL BE PERMITTED, SO LONG AS THE DISCLOSURES SET FORTH
THEREIN DO NOT CONSTITUTE AN UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT, TO
UPDATE SCHEDULES 2.01, 2.05, 2.12 (SOLELY WITH RESPECT TO THE OUTSTANDING
CAPITAL STOCK OF CLARIENT), 2.13, 2.14 AND 2.15; PROVIDED THAT THE UPDATING OF
ANY SUCH SCHEDULES SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT
INDICATED BY SUCH DISCLOSURE.  NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, BORROWERS SHALL BE IN COMPLIANCE WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND BORROWERS SHALL HAVE CERTIFIED
SUCH MATTERS TO LENDER.


 


(C)                                 EACH BORROWER SHALL HAVE SIGNED AND
DELIVERED TO LENDER NOTICES, IN THE FORM OF EXHIBIT 4.02(C), DIRECTING THE
OBLIGORS (OTHER THAN OBLIGORS WITH RESPECT TO GOVERNMENT ACCOUNTS) TO MAKE
PAYMENT TO THE COMMERCIAL LOCKBOX AT CITIZENS BANK, EXCEPT WITH RESPECT TO
OBLIGORS EXISTING ON THE CLOSING DATE FOR WHICH SUCH NOTICE SHALL HAVE BEEN
SIGNED AND DELIVERED WITHIN 60 DAYS OF THE CLOSING DATE.


 


(D)                                EACH BORROWER SHALL HAVE SIGNED AND DELIVERED
TO LENDER NOTICES, IN THE FORM OF EXHIBIT 4.02(D), DIRECTING THE OBLIGORS WITH
RESPECT TO GOVERNMENT ACCOUNTS TO MAKE PAYMENT TO THE GOVERNMENT LOCKBOX AT
CITIZENS BANK, EXCEPT WITH RESPECT TO OBLIGORS EXISTING ON THE CLOSING DATE FOR
WHICH SUCH NOTICE SHALL HAVE BEEN SIGNED AND DELIVERED WITHIN 60 DAYS OF THE
CLOSING DATE.


 


11

--------------------------------------------------------------------------------



 


(E)                                 BORROWERS SHALL HAVE TAKEN ALL ACTIONS
NECESSARY TO PERMIT LENDER TO RECORD ALL OF THE ELIGIBLE ACCOUNTS IN LENDER’S
ACCOUNTS RECEIVABLE MONITORING SYSTEM.


 


(F)                                   THE LOCKBOX ARRANGEMENTS REQUIRED BY
SECTION 2.07 HEREOF SHALL BE IN EFFECT, AND THE AMOUNTS RECEIVED IN THE
LOCKBOXES SHALL HAVE BEEN IDENTIFIED OR RECONCILED TO LENDER’S SATISFACTION, AS
REQUIRED BY SECTION 2.07(E) HEREOF.


 


(G)                                BORROWERS SHALL HAVE TAKEN SUCH OTHER
ACTIONS, INCLUDING THE DELIVERY OF SUCH OTHER DOCUMENTS AND OPINIONS AS LENDER
MAY REASONABLY REQUEST.


 


4.03                          ABSENCE OF CERTAIN EVENTS.  AS OF THE CLOSING DATE
AND PRIOR TO EACH REVOLVING LOAN, NO EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT HEREUNDER SHALL HAVE OCCURRED AND BE CONTINUING.


 


4.04                          COMPLIANCE WITH THIS AGREEMENT.  BORROWERS SHALL
HAVE PERFORMED AND COMPLIED WITH ALL AGREEMENTS, COVENANTS AND CONDITIONS
CONTAINED HEREIN INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF SECTIONS 6 AND
7 HEREOF, WHICH IN EACH CASE ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY
BORROWERS BEFORE OR AT THE CLOSING DATE AND AS OF THE DATE OF EACH ADVANCE.


 


4.05                          CLOSING CERTIFICATE.  LENDER SHALL HAVE RECEIVED A
CERTIFICATE DATED THE CLOSING DATE AND SIGNED BY THE CHIEF FINANCIAL OFFICER OF
BORROWERS CERTIFYING THAT ALL OF THE CONDITIONS SPECIFIED IN THIS SECTION HAVE
BEEN FULFILLED AND THAT THERE HAS NOT OCCURRED ANY MATERIAL ADVERSE CHANGE IN
THE OPERATIONS AND CONDITIONS (FINANCIAL OR OTHERWISE) OF BORROWERS SINCE
DECEMBER 31, 2007.


 


4.06                          CLOSING.  SUBJECT TO THE CONDITIONS OF THIS
ARTICLE 4, THE CREDIT FACILITY SHALL BE MADE AVAILABLE ON THE DATE (“CLOSING
DATE”) THIS AGREEMENT IS EXECUTED AND ALL OF THE CONDITIONS CONTAINED IN
SECTION 4.01 HEREOF ARE COMPLETED (“CLOSING”).


 


4.07                          NON-WAIVER OF RIGHTS.  BY COMPLETING THE CLOSING
HEREUNDER, OR BY MAKING ADVANCES HEREUNDER, LENDER DOES NOT THEREBY WAIVE A
BREACH OF ANY WARRANTY, REPRESENTATION OR COVENANT MADE BY BORROWERS HEREUNDER
OR UNDER ANY AGREEMENT, DOCUMENT, OR INSTRUMENT DELIVERED TO LENDER OR OTHERWISE
REFERRED TO HEREIN, AND ANY CLAIMS AND RIGHTS OF LENDER RESULTING FROM ANY
BREACH OR MISREPRESENTATION BY BORROWERS ARE SPECIFICALLY RESERVED BY LENDER.


 


ARTICLE 5


 


REPRESENTATIONS AND WARRANTIES


 

To induce Lender to complete the Closing and make the Revolving Loans under the
Credit Facility to Borrowers, Borrowers warrant and represent to Lender that:

 


5.01                          ORGANIZATION AND VALIDITY.


 


(A)                                 EACH BORROWER IS DULY ORGANIZED AS EITHER A
PARTNERSHIP, CORPORATION OR LIMITED LIABILITY COMPANY AND VALIDLY EXISTING OR
SUBSISTING UNDER THE LAWS OF ITS STATE OF ORGANIZATION, INCORPORATION OR
FORMATION, IS DULY QUALIFIED, VALIDLY EXISTING AND, TO THE EXTENT APPLICABLE, IN
GOOD STANDING AND HAS LAWFUL POWER AND AUTHORITY TO ENGAGE IN THE BUSINESS IT
CONDUCTS IN EACH STATE AND OTHER JURISDICTION WHERE THE NATURE AND EXTENT OF ITS
BUSINESS REQUIRES QUALIFICATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY COULD
NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.  A LIST OF ALL
STATES AND OTHER JURISDICTIONS WHERE EACH BORROWER IS QUALIFIED TO DO BUSINESS
IS ATTACHED HERETO AS SCHEDULE 2.01 AND MADE A PART HEREOF.


 


(B)                                THE MAKING AND PERFORMANCE OF THIS AGREEMENT
AND RELATED AGREEMENTS, AND EACH DOCUMENT REQUIRED BY ANY SECTION HEREOF, DO NOT
VIOLATE (I) ANY LAW, GOVERNMENT RULE, REGULATION, ORDER, JUDGMENT OR AWARD
APPLICABLE TO SUCH BORROWER OR ITS PROPERTY, (II) ANY PROVISION OF SUCH
BORROWER’S ORGANIZATIONAL DOCUMENTS, OR (III) VIOLATE OR RESULT IN A DEFAULT
(IMMEDIATELY, WITH THE PASSAGE OF TIME OR WITH THE GIVING OF NOTICE) UNDER ANY
CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH SUCH BORROWER IS A PARTY, OR BY WHICH
SUCH BORROWER IS BOUND.  NO


 


12

--------------------------------------------------------------------------------



 


BORROWER IS IN VIOLATION OF, NOR HAS KNOWINGLY CAUSED ANY OTHER PERSON TO
VIOLATE ANY TERM OF ANY AGREEMENT OR INSTRUMENT TO WHICH IT OR SUCH OTHER PERSON
IS A PARTY OR BY WHICH IT MAY BE BOUND OR OF ITS ORGANIZATIONAL DOCUMENTS OR
MINUTES, WHICH VIOLATION COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL
ADVERSE EFFECT.


 


(C)                                 EACH BORROWER HAS ALL REQUISITE POWER AND
AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND TO INCUR THE OBLIGATIONS HEREIN PROVIDED FOR, AND HAS TAKEN ALL PROPER AND
NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY.


 


(D)                                THIS AGREEMENT, THE REVOLVING NOTE AND THE
OTHER LOAN DOCUMENTS REQUIRED TO BE EXECUTED AND DELIVERED BY ANY BORROWER
HEREUNDER, WHEN DELIVERED, WILL BE VALID AND BINDING UPON ALL SUCH BORROWERS A
PARTY THERETO AND ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


5.02                          PLACES OF BUSINESS.  EACH BORROWER’S JURISDICTION
OF ORGANIZATION IS SET FORTH IN SCHEDULE 2.01 HERETO AND (A) EACH BORROWER’S
CHIEF EXECUTIVE OFFICE, (B) ALL OTHER PLACES OF BUSINESS OF EACH SUCH BORROWER
AND (C) ANY OTHER LOCATIONS OF ANY COLLATERAL ARE LOCATED AT THE CORRESPONDING
ADDRESSES SET FORTH ON SCHEDULE 2.02 HERETO.  EXCEPT AS DISCLOSED ON SCHEDULE
2.03 HERETO:  (A) NO BORROWER HAS BEEN ORGANIZED IN ANY OTHER JURISDICTION NOR
CHANGED ANY SUCH LOCATION IN THE LAST FIVE (5) YEARS, (B) NO BORROWER HAS
CHANGED ITS NAME IN THE LAST FIVE (5) YEARS, AND (C) DURING SUCH PERIOD NO
BORROWER USED, NOR DOES ANY BORROWER NOW USE, ANY FICTITIOUS OR TRADE NAME.


 


5.03                          HEALTHCARE MATTERS.


 


(A)                                 OPERATION OF FACILITIES. EACH BORROWER THAT
PROVIDES HEALTH CARE SERVICES OWNS OR LEASES THE FACILITIES IN WHICH IT PROVIDES
HEALTH CARE SERVICES AND (I) MAINTAINS MEDICARE AND MEDICAID PROVIDER STATUS AND
IS THE HOLDER OF THE PROVIDER IDENTIFICATION NUMBERS IDENTIFIED ON SCHEDULE 2.04
HERETO, ALL OF WHICH ARE CURRENT AND VALID AND SUCH BORROWER HAS NOT ALLOWED,
PERMITTED, AUTHORIZED OR CAUSED ANY OTHER PERSON TO USE ANY SUCH PROVIDER
IDENTIFICATION NUMBER, AND (II) HAS OBTAINED ALL MATERIAL PERMITS NECESSARY FOR
SUCH BORROWER TO OWN ITS ASSETS, TO CARRY ON ITS BUSINESS, TO EXECUTE, DELIVER
AND PERFORM THE LOAN DOCUMENTS, AND TO RECEIVE PAYMENTS FROM THE OBLIGORS AND,
IF ORGANIZED AS A NOT-FOR-PROFIT ENTITY, HAS AND MAINTAINS ITS STATUS, IF ANY,
AS AN ORGANIZATION EXEMPT FROM FEDERAL TAXATION UNDER SECTION 501(C)(3) OF THE
INTERNAL REVENUE CODE.  NO BORROWER HAS BEEN NOTIFIED BY ANY SUCH GOVERNMENTAL
AUTHORITY OR OTHER PERSON DURING THE IMMEDIATELY PRECEDING 24 MONTH PERIOD THAT
SUCH PARTY HAS RESCINDED, LIMITED OR NOT RENEWED, OR INTENDS TO RESCIND, LIMIT
OR NOT RENEW, ANY SUCH LICENSE OR APPROVAL.


 


(B)                                HEALTHCARE PERMITS. EACH BORROWER HAS
(I) EACH PERMIT AND OTHER RIGHTS FROM, AND HAVE MADE ALL DECLARATIONS AND
FILINGS WITH, ALL APPLICABLE GOVERNMENTAL AUTHORITIES, ALL SELF REGULATORY
AUTHORITIES AND ALL COURTS AND OTHER TRIBUNALS NECESSARY TO ENGAGE IN THE
OWNERSHIP AND OPERATION OF ITS BUSINESS AND THE HEALTHCARE FACILITIES, AND
(II) NO KNOWLEDGE THAT ANY GOVERNMENTAL AUTHORITY IS CONSIDERING LIMITING,
SUSPENDING OR REVOKING ANY SUCH PERMIT.  ALL SUCH PERMITS ARE VALID AND IN FULL
FORCE AND EFFECT AND EACH BORROWER IS IN MATERIAL COMPLIANCE WITH THE TERMS AND
CONDITIONS OF ALL SUCH PERMITS EXCEPT WHERE FAILURE TO BE IN SUCH COMPLIANCE OR
FOR A PERMIT TO BE VALID AND IN FULL FORCE AND EFFECT COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                 SPECIFIC LICENSING.  EACH BORROWER AND
HEALTHCARE FACILITY IS DULY LICENSED UNDER THE APPLICABLE LAWS OF THE STATES
WHERE SUCH BORROWER CONDUCTS ANY BUSINESS AND WHERE ANY HEALTHCARE FACILITY IS
LOCATED.


 


(D)                                PARTICIPATION AGREEMENTS/PROVIDER STATUS/COST
REPORTS.


 

(I)                                     EACH BORROWER HAS THE REQUISITE
PARTICIPATION AGREEMENT OR PROVIDER NUMBER OR OTHER PERMIT TO BILL THE
RESPECTIVE MEDICAID PROGRAM IN THE STATE OR STATES IN WHICH SUCH BORROWER
OPERATES (TO THE EXTENT SUCH BORROWER PARTICIPATES IN THE MEDICARE OR MEDICAID
PROGRAM IN SUCH STATE OR STATES) AND ALL OTHER THIRD PARTY PAYOR PROGRAMS
(INCLUDING MEDICARE) WHICH HAVE HISTORICALLY ACCOUNTED FOR ANY PORTION OF THE
REVENUES OF SUCH HEALTHCARE FACILITY.

 

(II)                                  THERE IS NO INVESTIGATION, AUDIT, CLAIM
REVIEW, OR OTHER ACTION PENDING OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A REVOCATION, SUSPENSION,

 

13

--------------------------------------------------------------------------------


 

TERMINATION, PROBATION, RESTRICTION, LIMITATION, OR NON-RENEWAL OF ANY
PARTICIPATION AGREEMENTS WITH THIRD PARTY PAYORS WITH RESPECT TO THE BUSINESS OF
EACH BORROWER (COLLECTIVELY, “PARTICIPATION AGREEMENTS”) OR PROVIDER NUMBER OR
OTHER PERMIT OR RESULT IN A BORROWER’S EXCLUSION FROM ANY THIRD PARTY PAYOR
PROGRAM, NOR, TO THE KNOWLEDGE OF SUCH BORROWER, HAS ANY THIRD PARTY PAYOR
PROGRAM MADE ANY DECISION NOT TO RENEW ANY PARTICIPATION AGREEMENT OR PROVIDER
AGREEMENT OR OTHER PERMIT RELATED TO ANY HEALTHCARE FACILITY OR ANY BUSINESS
CONDUCTED BY A BORROWER, NOR HAS ANY BORROWER MADE ANY DECISION NOT TO RENEW ANY
PARTICIPATION AGREEMENT OR PROVIDER AGREEMENT OR OTHER PERMIT, NOR IS THERE ANY
ACTION PENDING OR THREATENED TO IMPOSE MATERIAL INTERMEDIATE OR ALTERNATIVE
SANCTIONS WITH RESPECT TO ANY HEALTHCARE FACILITY OR ANY BORROWER.

 

(III)                               EACH BORROWER, AND, TO THE KNOWLEDGE OF SUCH
BORROWER, ITS CONTRACTORS, HAVE PROPERLY AND LEGALLY BILLED ALL INTERMEDIARIES
AND THIRD PARTY PAYORS FOR SERVICES RENDERED WITH RESPECT TO THE HEALTHCARE
FACILITIES AND THE BUSINESS CONDUCTED BY BORROWERS AND HAVE MAINTAINED THEIR
RECORDS TO REFLECT SUCH BILLING PRACTICES.  NO FUNDS RELATING TO ANY BORROWER
ARE NOW, OR, TO THE KNOWLEDGE OF ANY BORROWER WILL BE, WITHHELD BY ANY THIRD
PARTY PAYOR.

 

(IV)                              THERE ARE NO CURRENT, PENDING OR OUTSTANDING
MEDICARE, MEDICAID OR THIRD PARTY PAYOR PROGRAM REIMBURSEMENT AUDITS OR APPEALS
PENDING WITH RESPECT TO THE HEALTHCARE FACILITIES OR ANY BORROWER.

 


(E)                                 NO VIOLATION OF HEALTHCARE LAWS.


 

(I)                                     NONE OF THE HEALTHCARE FACILITIES OR ANY
BORROWER IS IN VIOLATION OF ANY HEALTHCARE LAWS, EXCEPT WHERE ANY SUCH VIOLATION
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II)                                  EACH BORROWER IS IN COMPLIANCE WITH HIPAA.

 

(III)                               NO HEALTHCARE FACILITY OR BORROWER HAS
RECEIVED A STATEMENT OF DEFICIENCIES OR SURVEY VIOLATION OR ANY OTHER
CORRESPONDENCE THAT SETS FORTH ANY FINE OR PENALTY OR RESTRICTION OR LIMITATION
ON ANY BORROWER’S PARTICIPATION IN MEDICARE, MEDICAID OR OTHER THIRD PARTY PAYOR
PROGRAMS, WITHIN THE PAST THREE YEARS FOR WHICH A PLAN OF CORRECTION HAS NOT
BEEN FILED WITH THE APPLICABLE STATE AUTHORITY.  NO HEALTHCARE FACILITY OR
BORROWER IS CURRENTLY SUBJECT TO ANY PLAN OF CORRECTION THAT HAS NOT BEEN
ACCEPTED BY OR IS CURRENTLY THE SUBJECT OF A REVIEW BY THE APPLICABLE STATE
AUTHORITY.  NO BORROWER HAS RECEIVED NOTICE OF ANY CHARGES OF PATIENT ABUSE.

 


(F)                                   PROCEEDINGS. NO BORROWER OR HEALTHCARE
FACILITY IS SUBJECT TO ANY PROCEEDING, SUIT OR, TO BORROWERS’ KNOWLEDGE,
INVESTIGATION BY ANY FEDERAL, STATE OR LOCAL GOVERNMENT OR QUASI-GOVERNMENTAL
BODY, AGENCY, BOARD OR AUTHORITY OR ANY OTHER ADMINISTRATIVE OR INVESTIGATIVE
BODY (INCLUDING THE OFFICE OF THE INSPECTOR GENERAL OF THE UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES):  (I) WHICH MAY RESULT IN THE
IMPOSITION OF A FINE, ALTERNATIVE, INTERIM OR FINAL SANCTION, A LOWER
REIMBURSEMENT RATE FOR SERVICES RENDERED TO ELIGIBLE PATIENTS WHICH HAS NOT BEEN
PROVIDED FOR ON THEIR RESPECTIVE FINANCIAL STATEMENTS, OR WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ANY BORROWER OR BORROWERS OR
THE OPERATION OF ANY INDIVIDUAL HEALTHCARE FACILITY; (II) WHICH COULD REASONABLY
BE EXPECTED TO RESULT IN THE REVOCATION, TRANSFER, SURRENDER, SUSPENSION OR
OTHER IMPAIRMENT OF THE OPERATING CERTIFICATE PROVIDER AGREEMENT OR PERMITS OF
ANY BORROWER OR ANY HEALTHCARE FACILITY; (III) WHICH PERTAINS TO ANY STATE OR
FEDERAL MEDICARE OR MEDICAID COST REPORTS OR CLAIMS FILED BY ANY BORROWER
(INCLUDING, BUT NOT LIMITED TO, ANY REIMBURSEMENT AUDITS), OR ANY DISALLOWANCE
BY ANY COMMISSION, BOARD OR AGENCY IN CONNECTION WITH ANY AUDIT OF SUCH COST
REPORTS; OR (IV) WHICH PERTAINS TO OR REQUESTS ANY VOLUNTARY DISCLOSURE
PERTAINING TO A POTENTIAL OVERPAYMENT MATTER INVOLVING THE SUBMISSION OF CLAIMS
TO SUCH PAYOR BY ANY BORROWER.


 


(G)                                FRAUD & ABUSE.


 

(I)                                     NO BORROWER HAS, OR TO ITS KNOWLEDGE HAS
BEEN THREATENED TO HAVE, AND NO OFFICER, MANAGER, OR EMPLOYEE OF ANY BORROWER
AND, TO BORROWERS’ KNOWLEDGE, NO PERSON WITH A “DIRECT OR INDIRECT OWNERSHIP
INTEREST” (AS THAT PHRASE IS DEFINED IN 42 C.F.R. §420.201) OF 5% OR MORE OF THE
EQUITY SECURITIES OF CLARIENT, HAS, ENGAGED IN ANY OF THE FOLLOWING: 
(A) KNOWINGLY AND WILLFULLY MAKING OR CAUSING TO BE MADE A FALSE STATEMENT OR
REPRESENTATION OF A MATERIAL FACT IN ANY APPLICATION FOR ANY BENEFIT OR PAYMENT
UNDER ANY HEALTHCARE LAWS; (B) KNOWINGLY AND WILLFULLY MAKING OR CAUSING TO BE
MADE ANY FALSE STATEMENT OR REPRESENTATION OF A MATERIAL

 

14

--------------------------------------------------------------------------------


 

FACT FOR USE IN DETERMINING RIGHTS TO ANY BENEFIT OR PAYMENT UNDER ANY
HEALTHCARE LAWS; (C) FAILING TO DISCLOSE KNOWLEDGE BY A CLAIMANT OF THE
OCCURRENCE OF ANY EVENT AFFECTING THE INITIAL OR CONTINUED RIGHT TO ANY BENEFIT
OR PAYMENT UNDER ANY HEALTHCARE LAWS ON ITS OWN BEHALF OR ON BEHALF OF ANOTHER,
WITH INTENT TO SECURE SUCH BENEFIT OR PAYMENT FRAUDULENTLY; (D) KNOWINGLY AND
WILLFULLY SOLICITING OR RECEIVING ANY REMUNERATION (INCLUDING ANY KICKBACK,
BRIBE OR REBATE), DIRECTLY OR INDIRECTLY, OVERTLY OR COVERTLY, IN CASH OR IN
KIND OR OFFERING TO PAY SUCH REMUNERATION (1) IN RETURN FOR REFERRING AN
INDIVIDUAL TO A PERSON FOR THE FURNISHING OR ARRANGING FOR THE FURNISHING OF ANY
ITEM OR SERVICE FOR WHICH PAYMENT MAY BE MADE IN WHOLE OR IN PART BY ANY
HEALTHCARE LAWS, OR (2) IN RETURN FOR PURCHASING, LEASING OR ORDERING OR
ARRANGING FOR OR RECOMMENDING THE PURCHASING, LEASING OR ORDERING OF ANY GOOD,
FACILITY, SERVICE, OR ITEM FOR WHICH PAYMENT MAY BE MADE IN WHOLE OR IN PART BY
ANY HEALTHCARE LAWS; (E) PRESENTING OR CAUSING TO BE PRESENTED A CLAIM FOR
REIMBURSEMENT FOR SERVICES THAT IS FOR AN ITEM OR SERVICES THAT WAS KNOWN OR
SHOULD HAVE BEEN KNOWN TO BE (1) NOT PROVIDED AS CLAIMED, OR (2) FALSE OR
FRAUDULENT; OR (E) KNOWINGLY AND WILLFULLY MAKING OR CAUSING TO BE MADE OR
INDUCING OR SEEKING TO INDUCE THE MAKING OF ANY FALSE STATEMENT OR
REPRESENTATION (OR OMITTING TO STATE A FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING) OF A MATERIAL
FACT WITH RESPECT TO (1) A FACILITY IN ORDER THAT THE FACILITY MAY QUALIFY FOR
GOVERNMENTAL AUTHORITY CERTIFICATION, OR (2) INFORMATION REQUIRED TO BE PROVIDED
UNDER 42 U.S.C. § 1320A-3.

 

(II)                                  NO BORROWER HAS BEEN, OR TO ITS KNOWLEDGE
HAS BEEN THREATENED TO BE, AND NO OWNER, OFFICER, MANAGER OR EMPLOYEE OF ANY
BORROWER AND, TO BORROWERS’ KNOWLEDGE, NO PERSON WITH A “DIRECT OR INDIRECT
OWNERSHIP INTEREST” (AS THAT PHRASE IS DEFINED IN 42 C.F.R. §420.201) OF 5% OR
MORE OF THE EQUITY SECURITIES OF CLARIENT: (A) HAS HAD A CIVIL MONETARY PENALTY
ASSESSED AGAINST HIM OR HER PURSUANT TO 42 U.S.C. §1320A-7A OR IS THE SUBJECT OF
A PROCEEDING SEEKING TO ASSESS SUCH PENALTY; (B) HAS BEEN EXCLUDED FROM
PARTICIPATION IN A FEDERAL HEALTH CARE PROGRAM (AS THAT TERM IS DEFINED IN 42
U.S.C. §1320A-7B) OR IS THE SUBJECT OF A PROCEEDING SEEKING TO ASSESS SUCH
PENALTY, OR HAS BEEN “SUSPENDED” OR “DEBARRED” FROM SELLING PRODUCTS TO THE U.S.
GOVERNMENT OR ITS AGENCIES PURSUANT TO THE FEDERAL ACQUISITION REGULATION,
RELATING TO DEBARMENT AND SUSPENSION APPLICABLE TO FEDERAL GOVERNMENT AGENCIES
GENERALLY (48 C.F.R. SUBPART 8.4), OR OTHER APPLICABLE LAWS OR REGULATIONS;
(C) HAS BEEN CONVICTED (AS THAT TERM IS DEFINED IN 42 C.F.R. §1001.2) OF ANY OF
THOSE OFFENSES DESCRIBED IN 42 U.S.C. §1320A-7B OR 18 U.S.C. §§669, 1035, 1347,
1518 OR IS THE SUBJECT OF A PROCEEDING SEEKING TO ASSESS SUCH PENALTY; (D) HAS
BEEN INVOLVED OR NAMED IN A U.S. ATTORNEY COMPLAINT MADE OR ANY OTHER ACTION
TAKEN PURSUANT TO THE FALSE CLAIMS ACT UNDER 31 U.S.C. §§3729-3731 OR QUI TAM
ACTION BROUGHT PURSUANT TO 31 U.S.C. §3729 ET SEQ.; (E) HAS BEEN MADE A PARTY TO
ANY OTHER ACTION BY ANY GOVERNMENTAL AUTHORITY THAT MAY PROHIBIT IT FROM SELLING
PRODUCTS TO ANY GOVERNMENTAL OR OTHER PURCHASER PURSUANT TO ANY LAW; OR (F) WAS
OR HAS BECOME SUBJECT TO ANY FEDERAL, STATE, LOCAL GOVERNMENTAL OR PRIVATE PAYOR
CIVIL OR CRIMINAL INVESTIGATIONS OR INQUIRIES, PROCEEDINGS, VALIDATION REVIEW,
PROGRAM INTEGRITY REVIEW OR STATEMENT OF CHARGES INVOLVING AND/OR RELATED TO ITS
COMPLIANCE WITH HEALTHCARE LAWS OR INVOLVING OR THREATENING ITS PARTICIPATION IN
MEDICARE, MEDICAID OR OTHER THIRD PARTY PAYOR PROGRAMS OR ITS BILLING PRACTICES
WITH RESPECT THERETO.

 


5.04                          PENDING LITIGATION.  THERE ARE NO JUDGMENTS OR
JUDICIAL OR ADMINISTRATIVE ORDERS, PROCEEDINGS OR INVESTIGATIONS (CIVIL OR
CRIMINAL) PENDING, OR TO THE KNOWLEDGE OF ANY BORROWER, THREATENED, AGAINST ANY
BORROWER IN ANY COURT OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATION BOARD
OR TRIBUNAL, OTHER THAN AS SET FORTH ON SCHEDULE 2.05 HERETO (AS AMENDED FROM
TIME TO TIME PURSUANT TO SECTION 4.02(B)), NONE OF WHICH, IF ADVERSELY
DETERMINED COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.  NO
BORROWER IS IN DEFAULT WITH RESPECT TO ANY ORDER OF ANY COURT, GOVERNMENTAL
AUTHORITY, REGULATORY AGENCY OR ARBITRATION BOARD OR TRIBUNAL.  NO SHAREHOLDER
OF ANY BORROWER (OTHER THAN CLARIENT), NOR ANY EXECUTIVE OFFICER OF ANY BORROWER
HAS BEEN INDICTED OR CONVICTED IN CONNECTION WITH OR IS ENGAGING IN ANY CRIMINAL
CONDUCT, OR IS CURRENTLY SUBJECT TO ANY LAWSUIT OR PROCEEDING OR, TO BORROWER’S
KNOWLEDGE, UNDER INVESTIGATION IN CONNECTION WITH ANY ANTI-RACKETEERING OR OTHER
CRIMINAL CONDUCT OR ACTIVITY OR ANY CONDUCT OR ACTIVITY REFERENCED IN
SECTION 5.03 HEREOF.  TO BORROWERS’ KNOWLEDGE, NO SHAREHOLDER OF CLARIENT OWNING
5% OR MORE OF THE EQUITY SECURITIES OF CLARIENT HAS BEEN INDICTED OR CONVICTED
IN CONNECTION WITH OR IS ENGAGING IN ANY CRIMINAL CONDUCT, OR IS CURRENTLY
SUBJECT TO ANY LAWSUIT OR PROCEEDING OR, TO BORROWERS’ KNOWLEDGE, UNDER
INVESTIGATION IN CONNECTION WITH ANY ANTI-RACKETEERING OR OTHER CRIMINAL CONDUCT
OR ACTIVITY OR ANY CONDUCT OR ACTIVITY REFERENCED IN SECTION 5.03 HEREOF.


 


5.05                          [RESERVED].


 


5.06                          TITLE TO COLLATERAL.  EACH BORROWER HAS GOOD AND
MARKETABLE TITLE TO ALL THE COLLATERAL IT RESPECTIVELY PURPORTS TO OWN, FREE
FROM CO-OWNERS, LIENS, CLAIMS AND ENCUMBRANCES, EXCEPT THOSE OF LENDER.  THE


 


15

--------------------------------------------------------------------------------



 


POSSESSION AND USE OF THE COLLATERAL DOES NOT AND WILL NOT INFRINGE,
MISAPPROPRIATE OR OTHERWISE VIOLATE THE INTELLECTUAL PROPERTY RIGHTS OF ANY
PROPERTY OF ANY OTHER PERSON.


 


5.07                          GOVERNMENTAL CONSENT.  NEITHER THE NATURE OF ANY
BORROWER OR OF ANY BORROWER’S BUSINESS OR PROPERTY, NOR ANY RELATIONSHIP BETWEEN
ANY BORROWER AND ANY OTHER PERSON, NOR ANY CIRCUMSTANCE AFFECTING ANY BORROWER
IN CONNECTION WITH THE EXECUTION, ISSUANCE AND/OR DELIVERY OF THIS AGREEMENT OR
THE REVOLVING NOTE, IS SUCH AS TO REQUIRE A CONSENT, APPROVAL OR AUTHORIZATION
OF, OR FILING, REGISTRATION OR QUALIFICATION WITH, ANY GOVERNMENTAL AUTHORITY ON
THE PART OF ANY SUCH BORROWER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR THE ISSUANCE OR DELIVERY OF THE REVOLVING NOTE OR OTHER LOAN
DOCUMENTS OTHER THAN FILINGS IN CONNECTION WITH THE PERFECTION OF SECURITY
INTERESTS GRANTED HEREUNDER.


 


5.08                          TAXES.  ALL TAX RETURNS REQUIRED TO BE FILED BY
BORROWERS, OR ANY OF THEM, IN ANY JURISDICTION HAVE IN FACT BEEN FILED, AND ALL
TAXES, ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES UPON BORROWERS, OR ANY
OF THEM, OR UPON ANY OF THEIR RESPECTIVE PROPERTY, INCOME OR FRANCHISES, WHICH
ARE SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS HAVE BEEN PAID, EXCEPT FOR THOSE
TAXES BEING CONTESTED IN GOOD FAITH WITH DUE DILIGENCE BY APPROPRIATE
PROCEEDINGS AND FOR WHICH APPROPRIATE RESERVES HAVE BEEN MAINTAINED UNDER GAAP. 
NO BORROWER IS AWARE OF ANY PROPOSED ADDITIONAL TAX ASSESSMENT OR TAX TO BE
ASSESSED AGAINST OR APPLICABLE TO ANY BORROWER THAT COULD REASONABLY BE EXPECTED
TO CAUSE A MATERIAL ADVERSE EFFECT.


 


5.09                          FINANCIAL STATEMENTS.


 


(A)                                 BORROWERS’ ANNUAL AUDITED CONSOLIDATED
BALANCE SHEET AS OF DECEMBER 31, 2007, ACCOMPANIED BY REPORTS THEREON FROM
BORROWERS’ INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AND THE UNAUDITED QUARTERLY
CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2008 AND THE RELATED INCOME
STATEMENTS AND STATEMENTS OF CASH FLOWS AS OF SUCH DATES (COMPLETE COPIES OF
WHICH HAVE BEEN DELIVERED TO LENDER), HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
AND PRESENT FAIRLY, ACCURATELY AND COMPLETELY IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION OF BORROWERS AS OF SUCH DATES AND THE RESULTS OF THEIR
OPERATIONS FOR SUCH PERIODS (SUBJECT, IN THE CASE OF UNAUDITED FINANCIAL
STATEMENTS, TO NORMAL, YEAR-END ADJUSTMENTS).


 


(B)                                SINCE THE DATE OF THE LAST ANNUAL AUDITED
CONSOLIDATED BALANCE SHEET, ACCOMPANIED BY REPORTS THEREON FROM BORROWERS’
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND RELATED INCOME STATEMENTS AND
STATEMENTS OF CASH FLOWS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                                 THE FISCAL YEAR FOR EACH BORROWER CURRENTLY
ENDS ON THE DATE SET FORTH ON SCHEDULE 2.07 HERETO.  EACH BORROWER’S FEDERAL TAX
IDENTIFICATION NUMBER AND ORGANIZATION NUMBER ARE AS SET FORTH ON SCHEDULE 2.08
HERETO.


 


5.10                          FULL DISCLOSURE.  NEITHER THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 5.09 HEREOF, NOR THIS AGREEMENT OR RELATED AGREEMENTS AND
DOCUMENTS OR ANY WRITTEN STATEMENT FURNISHED BY ANY BORROWER TO LENDER IN
CONNECTION WITH THE NEGOTIATION OF THE CREDIT FACILITY, PURSUANT TO THE TERMS
HEREOF OR OTHERWISE, AND CONTAINED IN ANY FINANCIAL STATEMENTS OR DOCUMENTS
RELATING TO ANY BORROWER CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT
MISLEADING.


 


5.11                          GUARANTEES, CONTRACTS, ETC.


 


(A)                                 NO BORROWER OWNS NOR HOLDS PARTNERSHIP
INTERESTS OR EQUITY OR LONG TERM DEBT INVESTMENTS IN, HAS ANY OUTSTANDING
ADVANCES TO, OR SERVES AS GUARANTOR, SURETY OR ACCOMMODATION MAKER FOR THE
OBLIGATIONS OF, OR HAS ANY OUTSTANDING BORROWINGS FROM, ANY PERSON EXCEPT AS
DESCRIBED IN SCHEDULE 2.09 HERETO.


 


(B)                                NO BORROWER IS A PARTY TO ANY CONTRACT OR
AGREEMENT, OR SUBJECT TO ANY CHARTER OR OTHER ENTITY RESTRICTION WHICH COULD
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.


 


(C)                                 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, NO BORROWER HAS AGREED OR CONSENTED TO CAUSE OR PERMIT ANY OF
THE COLLATERAL WHETHER NOW OWNED OR HEREAFTER ACQUIRED TO BE SUBJECT IN THE


 


16

--------------------------------------------------------------------------------



 


FUTURE (UPON THE HAPPENING OF A CONTINGENCY OR OTHERWISE) TO A LIEN OR
ENCUMBRANCE NOT PERMITTED BY THIS AGREEMENT.


 


5.12                          COMPLIANCE WITH LAWS.


 


(A)                                 NO BORROWER IS IN VIOLATION OF, HAS RECEIVED
WRITTEN NOTICE THAT IT IS IN VIOLATION OF, OR HAS KNOWINGLY CAUSED ANY PERSON TO
VIOLATE, ANY APPLICABLE STATUTE, REGULATION OR ORDINANCE OF THE UNITED STATES OF
AMERICA, OR OF ANY STATE, CITY, TOWN, MUNICIPALITY, COUNTY OR OF ANY OTHER
JURISDICTION, OR OF ANY AGENCY, OR DEPARTMENT THEREOF, (INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL LAWS AND REGULATIONS), WHICH COULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.


 


(B)                                EACH BORROWER IS CURRENT WITH ALL REPORTS AND
DOCUMENTS REQUIRED TO BE FILED WITH ANY STATE OR FEDERAL SECURITIES COMMISSION
(IF ANY) OR SIMILAR AGENCY AND IS IN FULL COMPLIANCE WITH ALL APPLICABLE
RULES AND REGULATIONS OF SUCH COMMISSIONS, EXCEPT WHERE SUCH FAILURE TO FILE OR
TO SO COMPLY COULD NOT REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE
EFFECT.


 


5.13                          OTHER ASSOCIATIONS.  NO BORROWER IS ENGAGED IN NOR
HAS AN INTEREST IN ANY JOINT VENTURE OR PARTNERSHIP WITH ANY OTHER PERSON OR HAS
ANY SUBSIDIARIES OR AFFILIATES, EXCEPT AS DESCRIBED ON SCHEDULE 2.10 HERETO.


 


5.14                          ENVIRONMENTAL MATTERS.  EXCEPT AS DISCLOSED ON
SCHEDULE 2.11 HERETO, NO BORROWER HAS KNOWLEDGE:


 


(A)                                 OF VIOLATIONS OF ANY ENVIRONMENTAL LAWS ON
ANY OF THE REAL PROPERTY WHERE ANY BORROWER MAINTAINS OPERATIONS OR HAS ITS
PERSONAL PROPERTY, OR WHERE ANY COLLATERAL IS LOCATED, WHERE SUCH VIOLATION
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)                                OF ANY CLAIMS OR ACTIONS PENDING OR
THREATENED, OR CLAIMS OR ACTIONS IN THE PAST DURING BORROWER’S PERIOD OF
OWNERSHIP, AGAINST BORROWER OR ANY OF SUCH REAL PROPERTY BY ANY GOVERNMENTAL
ENTITY OR AGENCY OR BY ANY OTHER PERSON OR ENTITY RELATING TO HAZARDOUS
SUBSTANCES OR PURSUANT TO ANY ENVIRONMENTAL LAWS;


 


(C)                                 OF THE PRESENCE OF ANY HAZARDOUS SUBSTANCES
ON ANY OF SUCH REAL PROPERTY IN VIOLATION OF ENVIRONMENTAL LAWS;


 


(D)                                OF ANY SUCH REAL PROPERTY EVER HAVING BEEN
USED BY ANY OF THE BORROWERS OR, TO THE BEST OF BORROWERS’ KNOWLEDGE ANY OTHER
PERSON, TO REFINE, PRODUCE, STORE, HANDLE, TRANSFER, PROCESS, TRANSPORT, OR
DISPOSE OF HAZARDOUS SUBSTANCES OTHER THAN IN FULL COMPLIANCE WITH ENVIRONMENTAL
LAWS;


 


(E)                                 OF STORAGE TANKS (INCLUDING, WITHOUT
LIMITATION, PETROLEUM OR HEATING OIL STORAGE TANKS), UNDERGROUND OR
ABOVE-GROUND, PRESENT ON OR UNDER ANY OF SUCH REAL PROPERTY, OR THAT HAVE BEEN
ON OR UNDER ANY SUCH REAL PROPERTY BUT REMOVED THEREFROM, IN EACH CASE IN
VIOLATION OF ENVIRONMENTAL LAWS;


 


(F)                                   OF ANY ON-SITE SPILLS, RELEASES,
DISCHARGES, DISPOSAL, OR STORAGE OF HAZARDOUS SUBSTANCES THAT HAVE OCCURRED OR
ARE PRESENTLY OCCURRING ON ANY OF SUCH REAL PROPERTY, IN EACH CASE IN VIOLATION
OF ENVIRONMENTAL LAWS; OR


 


(G)                                OF ANY SPILLS, RELEASES, DISCHARGES,
DISPOSAL, OR STORAGE OF HAZARDOUS SUBSTANCES THAT HAVE OCCURRED OR ARE PRESENTLY
OCCURRING ON ANY OTHER REAL PROPERTY AS A RESULT OF THE CONDUCT, ACTION, OR
ACTIVITIES OF ANY BORROWER IN VIOLATION OF ENVIRONMENTAL LAWS.


 


5.15                          CAPITAL STOCK.  THE AUTHORIZED AND OUTSTANDING
CAPITAL STOCK OF EACH BORROWER IS AS SET FORTH ON SCHEDULE 2.12 HERETO.  EXCEPT
WITH RESPECT TO CLARIENT, THE IDENTITY OF THE HOLDER OF THE CAPITAL STOCK OF
EACH BORROWER IS SET FORTH ON SCHEDULE 2.12.  THE IDENTITY OF THE HOLDERS OF AT
LEAST FIVE PERCENT (5%) OF THE CAPITAL STOCK OF CLARIENT AND THE PERCENTAGE OF
THEIR FULLY-DILUTED OWNERSHIP OF THE CAPITAL STOCK OF CLARIENT AS OF APRIL 30,
2008 IS SET FORTH ON SCHEDULE 2.12.  ALL OF THE CAPITAL STOCK AND EQUITY
INTERESTS OF EACH BORROWER HAVE BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED AND
ARE FULLY PAID AND NON-ASSESSABLE AND HAVE BEEN SOLD AND DELIVERED TO THE
HOLDERS


 


17

--------------------------------------------------------------------------------



 


THEREOF IN COMPLIANCE WITH, OR UNDER VALID EXEMPTION FROM, ALL FEDERAL AND STATE
LAWS AND THE RULES AND REGULATIONS OF ALL REGULATORY BODIES THEREOF GOVERNING
THE SALE AND DELIVERY OF SECURITIES.  EXCEPT FOR THE RIGHTS AND OBLIGATIONS SET
FORTH IN SCHEDULE 2.12 HERETO, THERE ARE NO SUBSCRIPTIONS, WARRANTS, OPTIONS,
CALLS, COMMITMENTS, RIGHTS OR AGREEMENTS BY WHICH ANY BORROWER OR ANY OF THE
SHAREHOLDERS OF ANY BORROWER IS BOUND RELATING TO THE ISSUANCE, TRANSFER, VOTING
OR REDEMPTION OF ITS CAPITAL STOCK OR ANY PREEMPTIVE RIGHTS HELD BY ANY PERSON
WITH RESPECT TO THE CAPITAL STOCK OF ANY SUCH BORROWER.  EXCEPT AS SET FORTH IN
SCHEDULE 2.12 HERETO, NO BORROWER HAS ISSUED ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR ITS CAPITAL STOCK OR ANY OPTIONS, WARRANTS OR OTHER RIGHTS TO
ACQUIRE SUCH CAPITAL STOCK OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
SUCH CAPITAL STOCK.


 


5.16                          LOCKBOXES.  THE GOVERNMENT LOCKBOX AND THE
COMMERCIAL LOCKBOX ARE THE ONLY LOCKBOX ACCOUNTS MAINTAINED BY BORROWERS, AND
EACH OBLIGOR OF AN ELIGIBLE ACCOUNT HAS BEEN DIRECTED, AND IS REQUIRED TO REMIT
ALL PAYMENTS WITH RESPECT TO SUCH ACCOUNT FOR DEPOSIT IN THE COMMERCIAL LOCKBOX
(OTHER THAN THE OBLIGORS OF GOVERNMENT ACCOUNTS WHICH HAVE BEEN DIRECTED TO
REMIT ALL PAYMENTS WITH RESPECT TO SUCH ACCOUNTS FOR DEPOSIT IN THE GOVERNMENT
LOCKBOX).  WITHIN ONE HUNDRED AND EIGHTY DAYS OF THE CLOSING DATE, EACH OBLIGOR
OF AN ELIGIBLE ACCOUNT HAS BEEN DIRECTED BY THE NOTICED ATTACHED AS
EXHIBIT 4.02(C) TO THIS AGREEMENT TO REMIT ALL PAYMENTS WITH RESPECT TO SUCH
ACCOUNTS FOR DEPOSIT IN THE COMMERCIAL LOCKBOX AT CITIZENS BANK (OTHER THAN THE
OBLIGORS OF GOVERNMENT ACCOUNTS WHICH HAVE BEEN DIRECTED BY THE NOTICE ATTACHED
AS EXHIBIT 4.02(D) TO THIS AGREEMENT TO REMIT ALL PAYMENTS WITH RESPECT TO SUCH
ACCOUNTS FOR DEPOSIT IN THE GOVERNMENT LOCKBOX AT CITIZENS BANK.


 


5.17                          BORROWING BASE REPORTS.  EACH BORROWING BASE
REPORT SIGNED BY BORROWERS, ON BEHALF OF BORROWERS, CONTAINS AND WILL CONTAIN AN
ACCURATE SUMMARY OF ALL ELIGIBLE ACCOUNTS OF BORROWERS CONTAINED IN THE
BORROWING BASE AS OF ITS DATE.


 


5.18                          SECURITY INTEREST.  THE BORROWERS REPRESENT AND
WARRANT TO LENDER THAT EXCEPT FOR THE PERMITTED LIENS, (A) UPON THE FILING OF
UCC FINANCING STATEMENTS COVERING THE COLLATERAL IN ALL REQUIRED JURISDICTIONS,
THIS AGREEMENT CREATES A VALID, PERFECTED, FIRST PRIORITY AND EXCLUSIVE SECURITY
INTEREST IN ALL COLLATERAL OF THE BORROWERS AS TO WHICH PERFECTION MAY BE
ACHIEVED BY FILING, (B) LENDER’S SECURITY INTERESTS IN THE COLLATERAL
CONSTITUTE, AND WILL AT ALL TIMES CONSTITUTE, FIRST PRIORITY AND EXCLUSIVE LIENS
ON THE COLLATERAL, AND (C) EACH BORROWER IS, OR WILL BE AT THE TIME ADDITIONAL
COLLATERAL IS ACQUIRED BY SUCH BORROWER, THE ABSOLUTE OWNER OF SUCH ADDITIONAL
COLLATERAL WITH FULL RIGHT TO PLEDGE, SELL, TRANSFER AND CREATE A SECURITY
INTEREST THEREIN, FREE AND CLEAR OF ANY AND ALL CLAIMS OR LIENS OTHER THAN
PERMITTED LIENS.


 


5.19                          ACCOUNTS.


 


(A)                                 NO BORROWER HAS DONE NOR SHALL DO ANYTHING
TO INTERFERE WITH THE COLLECTION OF THE ACCOUNTS AND NO BORROWER SHALL AMEND OR
WAIVE THE TERMS OR CONDITIONS OF ANY ACCOUNT OR ANY RELATED CONTRACT IN ANY
MATERIAL ADVERSE MANNER WITHOUT LENDER’S PRIOR WRITTEN CONSENT EXCEPT THAT
BORROWER MAY CONTINUE TO ADJUST AND WRITE OFF ACCOUNTS IN THE NORMAL COURSE OF
BUSINESS CONSISTENT WITH THE RESERVE POLICY OF BORROWERS.  ON EACH DOWNLOAD
DATE, BORROWERS SHALL DELIVER A REPORT TO LENDER IDENTIFYING ACCOUNTS WHICH HAVE
BEEN ADJUSTED OR WRITTEN OFF SINCE THE LAST DOWNLOAD DATE ALONG WITH SUCH
INFORMATION REGARDING SUCH ACCOUNTS AS LENDER MAY REQUEST.


 


(B)                                EACH BORROWER HAS MADE AND WILL CONTINUE TO
MAKE ALL PAYMENTS TO OBLIGORS NECESSARY TO PREVENT ANY OBLIGOR FROM OFFSETTING
ANY EARLIER OVERPAYMENT TO SUCH BORROWER AGAINST ANY AMOUNTS SUCH OBLIGOR OWES
ON AN ACCOUNT.


 


5.20                          ERISA.  BORROWERS AND EACH OTHER MEMBER OF ITS
CONTROLLED GROUP HAS FULFILLED ITS OBLIGATIONS UNDER THE MINIMUM FUNDING
STANDARDS OF, AND IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, ERISA AND THE
CODE TO THE EXTENT APPLICABLE TO IT AND, OTHER THAN A LIABILITY FOR PREMIUMS
UNDER SECTION 4007 OF ERISA, HAS NOT INCURRED ANY LIABILITY TO THE PBGC OR A
PLAN UNDER TITLE IV OF ERISA.  BORROWERS AND THEIR SUBSIDIARIES AND/OR
AFFILIATES HAVE NO CONTINGENT LIABILITIES WITH RESPECT TO ANY POST-RETIREMENT
BENEFITS UNDER A WELFARE PLAN, AS DEFINED IN SECTION 3(1) OF ERISA, OTHER THAN
LIABILITY FOR CONTINUATION COVERAGE DESCRIBED IN ARTICLE 6 OF TITLE 1 OF ERISA.


 


5.21                          REPRESENTATIONS AND WARRANTIES FOR EACH REVOLVING
LOAN.  AS OF EACH DATE THAT BORROWERS SHALL REQUEST ANY REVOLVING LOAN, EACH
BORROWER SHALL BE DEEMED TO MAKE, WITH RESPECT TO EACH ELIGIBLE ACCOUNT INCLUDED
IN THE BORROWING BASE, EACH OF THE FOLLOWING REPRESENTATIONS AND WARRANTIES:

 

18

--------------------------------------------------------------------------------


 


(A)                                 SUCH ACCOUNT SATISFIES EACH OF THE
CONDITIONS OF AN ELIGIBLE ACCOUNT.


 


(B)                                ALL INFORMATION RELATING TO SUCH ACCOUNT THAT
HAS BEEN DELIVERED TO LENDER IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS.  THE CORRESPONDING BORROWER HAS DELIVERED TO THE OBLIGOR ALL REQUESTED
SUPPORTING CLAIM DOCUMENTS AND ALL INFORMATION SET FORTH IN THE BILL AND
SUPPORTING CLAIM DOCUMENTS IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS.


 


(C)                                 THERE IS NO LIEN OR ADVERSE CLAIM IN FAVOR
OF ANY THIRD PARTY (EXCEPT FOR STATUTORY RIGHTS OF SETOFF AND RECOUPMENT OF
GOVERNMENTAL AUTHORITIES THE EXERCISE OF WHICH ARE NOT PENDING OR THREATENED),
NOR ANY FILING AGAINST ANY BORROWER, AS DEBTOR, COVERING OR PURPORTING TO COVER
ANY INTEREST IN SUCH ACCOUNT.


 


(D)                                SUCH ACCOUNT IS (I) PAYABLE IN AN AMOUNT NOT
LESS THAN ITS ESTIMATED NET VALUE BY THE OBLIGOR IDENTIFIED BY BORROWERS AS
BEING OBLIGATED TO DO SO, AND IS RECOGNIZED AS SUCH BY THE OBLIGOR, (II) THE
LEGALLY ENFORCEABLE OBLIGATION OF SUCH OBLIGOR, AND (III) AN ACCOUNT OR GENERAL
INTANGIBLE WITHIN THE MEANING OF THE UCC, OR IS A RIGHT TO PAYMENT UNDER A
POLICY OF INSURANCE OR PROCEEDS THEREOF, AND IS NOT EVIDENCED BY ANY INSTRUMENT
OR CHATTEL PAPER.  THERE IS NO PAYOR OTHER THAN THE OBLIGOR IDENTIFIED BY
BORROWERS AS THE PAYOR PRIMARILY LIABLE ON SUCH ACCOUNT.


 


(E)                                 NO SUCH ACCOUNT (I) REQUIRES THE APPROVAL OF
ANY THIRD PERSON FOR SUCH ACCOUNT TO BE ASSIGNED TO LENDER HEREUNDER, (II) IS
SUBJECT TO ANY LEGAL ACTION, PROCEEDING OR INVESTIGATION (PENDING OR
THREATENED), DISPUTE, SET-OFF, COUNTERCLAIM, DEFENSE, ABATEMENT, SUSPENSION,
DEFERMENT, DEDUCTIBLE, REDUCTION OR TERMINATION BY THE OBLIGOR (EXCEPT FOR
STATUTORY RIGHTS OF SETOFF AND RECOUPMENT OF GOVERNMENTAL AUTHORITIES THE
EXERCISE OF WHICH ARE NOT PENDING OR THREATENED), OR (III) IS PAST, OR WITHIN
ONE HUNDRED EIGHTY (180) DAYS OF, THE STATUTORY LIMIT FOR COLLECTION APPLICABLE
TO THE OBLIGOR.


 


(F)                                   SUCH BORROWER DOES NOT HAVE ANY GUARANTY
OF, LETTER OF CREDIT SUPPORT FOR, OR COLLATERAL SECURITY FOR, SUCH ACCOUNT,
OTHER THAN ANY SUCH GUARANTY, LETTER OF CREDIT OR COLLATERAL SECURITY AS HAS
BEEN ASSIGNED TO LENDER.


 


(G)                                THE SERVICES CONSTITUTING THE BASIS OF SUCH
ACCOUNT (I) WERE MEDICALLY NECESSARY FOR THE PATIENT AND (II) AT THE TIME SUCH
SERVICES WERE RENDERED, WERE FULLY (EXCEPT FOR APPLICABLE CO-PAYMENT AND
DEDUCTIBLES) COVERED BY THE INSURANCE POLICY OR CONTRACT OBLIGATING THE
APPLICABLE OBLIGOR TO MAKE PAYMENT WITH RESPECT TO SUCH ACCOUNT (AND THE
CORRESPONDING BORROWER HAS VERIFIED SUCH DETERMINATION), AND (III) THE PATIENT
RECEIVED SUCH SERVICES IN THE ORDINARY COURSE OF SUCH BORROWER’S BUSINESS.


 


(H)                                THE FEES AND CHARGES CHARGED FOR THE SERVICES
CONSTITUTING THE BASIS FOR SUCH ACCOUNT WERE WHEN RENDERED AND ARE CURRENTLY
CONSISTENT WITH (I) THE USUAL, CUSTOMARY AND REASONABLE FEES CHARGED BY
BORROWERS OR (II) PURSUANT TO NEGOTIATED FEE CONTRACTS, OR IMPOSED FEE
SCHEDULES, WITH OR BY THE APPLICABLE OBLIGORS.


 


(I)                                    THE OBLIGOR WITH RESPECT TO SUCH ACCOUNT
IS LOCATED IN THE UNITED STATES, AND IS (I) A PARTY WHICH IN THE ORDINARY COURSE
OF ITS BUSINESS OR ACTIVITIES AGREES TO PAY FOR HEALTHCARE SERVICES RECEIVED BY
INDIVIDUALS, INCLUDING, COMMERCIAL INSURANCE COMPANIES AND NON-PROFIT INSURANCE
COMPANIES ISSUING HEALTH, OR OTHER TYPES OF INSURANCE, EMPLOYERS OR UNIONS,
SELF-INSURED HEALTHCARE ORGANIZATIONS, PREFERRED PROVIDER ORGANIZATIONS, AND
HEALTH INSURED, PREPAID MAINTENANCE ORGANIZATIONS, (II) A STATE, AN AGENCY OR
INSTRUMENTALITY OF A STATE OR A POLITICAL SUBDIVISION OF A STATE, OR (III) THE
UNITED STATES OR AN AGENCY OR INSTRUMENTALITY OF THE UNITED STATES.


 


(J)                                    THE INSURANCE POLICY OR CONTRACT
OBLIGATING AN OBLIGOR TO MAKE PAYMENT ON AN ACCOUNT (I) DOES NOT PROHIBIT THE
TRANSFER OF SUCH PAYMENT OBLIGATION FROM THE PATIENT TO THE CORRESPONDING
BORROWER AND (II) IS AND WAS IN FULL FORCE AND EFFECT AND APPLICABLE TO THE
PATIENT AT THE TIME THE SERVICES CONSTITUTING THE BASIS FOR SUCH ACCOUNT WERE
PERFORMED.


 


(K)                                 THE REPRESENTATIONS AND WARRANTIES MADE BY
BORROWERS IN THE LOAN DOCUMENTS AND ALL FINANCIAL OR OTHER INFORMATION DELIVERED
TO LENDER WITH RESPECT TO SUCH ACCOUNT DO NOT CONTAIN ANY UNTRUE STATEMENT OF
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENT
MADE NOT MISLEADING.


 


19

--------------------------------------------------------------------------------



 


(L)                                    IF REQUESTED BY LENDER, A COPY OF EACH
RELATED CONTRACT TO WHICH EACH BORROWER IS A PARTY HAS BEEN DELIVERED TO LENDER
UNLESS ANY SUCH BORROWER SHALL HAVE, PRIOR TO THE RELATED FUNDING DATE,
CERTIFIED IN AN OFFICER’S CERTIFICATE THAT SUCH DELIVERY IS PROHIBITED BY THE
TERMS OF THE CONTRACT OR BY LAW, AND THE CIRCUMSTANCES OF SUCH PROHIBITION.


 


(M)                              THE SERVICES GIVING RISE TO SUCH ACCOUNT HAVE
BEEN PROPERLY RECORDED IN THE CORRESPONDING BORROWER’S ACCOUNTING SYSTEM.


 


(N)                                SUCH ACCOUNT WAS BILLED NO LATER THAN TEN
(10) DAYS AFTER THE DATE THE SERVICES OR GOODS GIVING RISE TO SUCH ACCOUNT WERE
RENDERED AS PROVIDED, AS APPLICABLE, AND EACH BILL CONTAINS AN EXPRESS DIRECTION
REQUIRING THE OBLIGOR TO REMIT PAYMENTS TO EITHER THE GOVERNMENT LOCKBOX OR
COMMERCIAL LOCKBOX, AS APPLICABLE.


 


(O)                                SUCH ACCOUNT HAS AN ESTIMATED NET VALUE
WHICH, WHEN ADDED TO THE ESTIMATED NET VALUE OF ALL OTHER ACCOUNTS OWING BY THE
SAME OBLIGOR AND WHICH CONSTITUTE ELIGIBLE ACCOUNTS HEREUNDER, DOES NOT EXCEED
ANY APPLICABLE CONCENTRATION LIMIT.


 


(P)                                NEITHER SUCH ACCOUNT NOR THE RELATED CONTRACT
CONTRAVENES ANY LAWS, RULES OR REGULATIONS APPLICABLE THERETO (INCLUDING,
WITHOUT LIMITATION, LAWS, RULES AND REGULATIONS RELATING TO USURY, CONSUMER
PROTECTION, TRUTH-IN-LENDING, FAIR CREDIT BILLING, FAIR CREDIT REPORTING, EQUAL
CREDIT OPPORTUNITY, FAIR DEBT COLLECTION PRACTICES AND PRIVACY) AND NO BORROWER
A PARTY TO SUCH RELATED CONTRACT, AND, TO BORROWERS’ KNOWLEDGE, NO OTHER PARTY
TO SUCH RELATED CONTRACT, IS IN VIOLATION OF ANY SUCH LAW, RULE OR REGULATION IN
CONNECTION WITH SUCH CONTRACT.


 


(Q)                                AS OF THE APPLICABLE FUNDING DATE, TO THE
BEST OF BORROWERS’ KNOWLEDGE, NO OBLIGOR ON SUCH ACCOUNT IS BANKRUPT, INSOLVENT,
OR IS UNABLE TO MAKE PAYMENT OF ITS OBLIGATIONS WHEN DUE, AND NO OTHER FACT
EXISTS WHICH WOULD CAUSE ANY BORROWER REASONABLY TO EXPECT THAT THE AMOUNT
BILLED TO THE RELATED OBLIGOR FOR SUCH ACCOUNT WILL NOT BE PAID IN FULL WHEN
DUE.


 


5.22                          INTERRELATEDNESS OF BORROWERS.  THE BUSINESS
OPERATIONS OF EACH BORROWER ARE INTERRELATED AND COMPLEMENT ONE ANOTHER, AND
SUCH COMPANIES HAVE A COMMON BUSINESS PURPOSE, WITH INTERCOMPANY BOOKKEEPING AND
ACCOUNTING ADJUSTMENTS USED TO SEPARATE THEIR RESPECTIVE PROPERTIES, LIABILITIES
AND TRANSACTIONS.  TO PERMIT THEIR UNINTERRUPTED AND CONTINUOUS OPERATION, SUCH
COMPANIES NOW REQUIRE AND WILL FROM TIME TO TIME HEREAFTER REQUIRE FUNDS FOR
GENERAL BUSINESS PURPOSES.  THE PROCEEDS OF ADVANCES UNDER THE CREDIT FACILITY
WILL DIRECTLY OR INDIRECTLY BENEFIT EACH BORROWER HEREUNDER SEVERALLY AND
JOINTLY, REGARDLESS OF WHICH BORROWER REQUESTS OR RECEIVES PART OR ALL OF THE
PROCEEDS OF SUCH REVOLVING LOAN.


 


5.23                          COMMERCIAL TORT CLAIMS.  BORROWERS HAVE NO
COMMERCIAL TORT CLAIMS AGAINST ANY THIRD PARTIES, EXCEPT AS SHOWN ON SCHEDULE
2.13 HERETO.


 


5.24                          LETTER-OF-CREDIT RIGHTS.  BORROWERS HAVE NO
LETTER-OF-CREDIT RIGHTS (AS DEFINED IN THE UCC) WITH RESPECT TO THE COLLATERAL
EXCEPT AS SHOWN ON SCHEDULE 2.14 HERETO.


 


5.25                          INTELLECTUAL PROPERTY.  EXCEPT AS SHOWN ON
SCHEDULE 2.15 HERETO AND MADE PART HEREOF, (A) BORROWERS DO NOT REQUIRE ANY
COPYRIGHTS, PATENTS, TRADEMARKS, OTHER INTELLECTUAL PROPERTY OR OTHER GENERAL
INTANGIBLES (AS DEFINED IN THE UCC), OR ANY LICENSE(S) TO USE ANY PATENTS,
TRADEMARKS OR OTHER INTELLECTUAL PROPERTY IN ORDER TO (I) PROVIDE SERVICES TO
THEIR CUSTOMERS, (II) BILL OBLIGORS AND COLLECT THEREFROM, IN THE ORDINARY
COURSE OF BUSINESS OR (III) OTHERWISE CONDUCT BORROWERS’ BUSINESS AS PRESENTLY
CONDUCTED, AND (B) BORROWERS HAVE NOT GRANTED AN EXCLUSIVE LICENSE TO ANY PARTY
THAT RELATES TO BORROWER’S OWNED INTELLECTUAL PROPERTY.  ALL OF BORROWER’S
RIGHTS IN ITS INTELLECTUAL PROPERTY ARE ENFORCEABLE, VALID AND SUBSISTING.  NO
ACTION, SUIT, DEMAND, CHARGE OR CLAIM HAS BEEN MADE OR, TO ANY BORROWER’S
KNOWLEDGE, THREATENED WHICH CHALLENGES THE ENFORCEABILITY OR VALIDITY OF
BORROWER’S INTELLECTUAL PROPERTY.


 


5.26                          SOLVENCY.  ON THE CLOSING DATE AND IMMEDIATELY
PRIOR TO AND AFTER GIVING EFFECT TO EACH BORROWING HEREUNDER AND THE USE OF THE
PROCEEDS THEREOF AND AFTER TAKING INTO CONSIDERATION ALL RIGHTS OF CONTRIBUTION
AND REIMBURSEMENT BY AND AMONG THE BORROWERS, WITH RESPECT TO EACH BORROWER
(A) THE FAIR VALUE OF ITS ASSETS IS GREATER THAN THE AMOUNT OF ITS LIABILITIES
(INCLUDING DISPUTED, CONTINGENT AND UNLIQUIDATED LIABILITIES) AS SUCH VALUE IS


 


20

--------------------------------------------------------------------------------



 


ESTABLISHED AND LIABILITIES EVALUATED, (B) THE PRESENT FAIR SALEABLE VALUE OF
ITS ASSETS IS NOT LESS THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE
LIABILITY ON ITS DEBTS AS THEY BECOME ABSOLUTE AND MATURED, (C) IT IS ABLE TO
REALIZE UPON ITS ASSETS AND PAY ITS DEBTS AND OTHER LIABILITIES (INCLUDING
DISPUTED, CONTINGENT AND UNLIQUIDATED LIABILITIES) AS THEY MATURE IN THE NORMAL
COURSE OF BUSINESS, (D) IT DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT
WILL, INCUR DEBTS OR LIABILITIES BEYOND ITS ABILITY TO PAY AS SUCH DEBTS AND
LIABILITIES MATURE, AND (E) IT IS NOT ENGAGED IN BUSINESS OR A TRANSACTION, AND
IS NOT ABOUT TO ENGAGE IN BUSINESS OR A TRANSACTION, FOR WHICH ITS PROPERTY
WOULD CONSTITUTE UNREASONABLY SMALL CAPITAL.


 


5.27                          SCHEDULES.  EACH OF THE SCHEDULES ATTACHED TO THIS
AGREEMENT SET FORTH A TRUE, CORRECT AND COMPLETE DESCRIPTION OF THE MATTER OR
MATTERS COVERED THEREBY.


 


5.28                          COMERICA LOAN DOCUMENTS.  LENDER HAS RECEIVED
TRUE, CORRECT AND COMPLETE COPIES OF THE COMERICA LOAN DOCUMENTS (INCLUDING ALL
EXHIBITS, SCHEDULES AND DISCLOSURE SCHEDULES REFERRED TO THEREIN OR DELIVERED
PURSUANT THERETO, IF ANY) AND ALL AMENDMENTS THERETO, WAIVERS RELATING THERETO
AND OTHER SIDE LETTERS OR AGREEMENTS AFFECTING THE TERMS THEREOF.  NO SUCH
DOCUMENTS OR AGREEMENTS HAVE BEEN AMENDED OR SUPPLEMENTED, NOR HAVE ANY OF THE
PROVISIONS THEREOF BEEN WAIVED, EXCEPT PURSUANT TO A WRITTEN AGREEMENT OR
INSTRUMENT WHICH HAS HERETOFORE BEEN DELIVERED TO LENDER.


 


5.29                          SAFEGUARD LOAN DOCUMENTS.  LENDER HAS RECEIVED
TRUE, CORRECT AND COMPLETE COPIES OF THE SAFEGUARD LOAN DOCUMENTS (INCLUDING ALL
EXHIBITS, SCHEDULES AND DISCLOSURE SCHEDULES REFERRED TO THEREIN OR DELIVERED
PURSUANT THERETO, IF ANY) AND ALL AMENDMENTS THERETO, WAIVERS RELATING THERETO
AND OTHER SIDE LETTERS OR AGREEMENTS AFFECTING THE TERMS THEREOF.  NO SUCH
DOCUMENTS OR AGREEMENTS HAVE BEEN AMENDED OR SUPPLEMENTED, NOR HAVE ANY OF THE
PROVISIONS THEREOF BEEN WAIVED, EXCEPT PURSUANT TO A WRITTEN AGREEMENT OR
INSTRUMENT WHICH HAS HERETOFORE BEEN DELIVERED TO LENDER.


 


5.30                          SERVICES AGREEMENTS.  LENDER HAS RECEIVED TRUE,
CORRECT AND COMPLETE COPIES OF THE SERVICES AGREEMENTS (INCLUDING ALL EXHIBITS
AND SCHEDULES THERETO AND OTHER AGREEMENTS REFERRED TO THEREIN OR DELIVERED
PURSUANT THERETO, IF ANY) AND ALL AMENDMENTS THERETO, WAIVERS RELATING THERETO
AND OTHER SIDE LETTERS OR AGREEMENTS AFFECTING THE TERMS THEREOF.  NO SUCH
DOCUMENTS OR AGREEMENTS HAVE BEEN AMENDED OR SUPPLEMENTED, NOR HAVE ANY OF THE
PROVISIONS THEREOF BEEN WAIVED.


 


5.31                          FOREIGN SUBSIDIARIES.  BORROWERS REPRESENT AND
WARRANT TO LENDER THAT CHROMAVISION SARL AND CHROMAVISION INTERNATIONAL GMBH
HAVE NO ASSETS HAVING AN AGGREGATE VALUE IN EXCESS OF $15,000 AND CONDUCT NO
BUSINESS.


 


ARTICLE 6


 


AFFIRMATIVE COVENANTS


 

Each Borrower covenants that until all of Borrowers’ Obligations to Lender are
paid and satisfied in full and the Credit Facility has been terminated:

 


6.01                          PAYMENT OF TAXES AND CLAIMS.  EACH BORROWER SHALL
PAY, BEFORE THEY BECOME DELINQUENT, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON IT OR UPON SUCH BORROWER’S PROPERTY, EXCEPT FOR
THOSE BEING CONTESTED IN GOOD FAITH WITH DUE DILIGENCE BY APPROPRIATE
PROCEEDINGS AND FOR WHICH APPROPRIATE RESERVES HAVE BEEN MAINTAINED UNDER GAAP.


 


6.02                          MAINTENANCE OF INSURANCE, FINANCIAL RECORDS AND
EXISTENCE.


 


(A)                                 REQUIRED INSURANCE - BORROWERS SHALL
MAINTAIN OR CAUSE TO BE MAINTAINED INSURANCE ON ITS PROPERTY AGAINST FIRE,
FLOOD, CASUALTY, PUBLIC LIABILITY, BUSINESS INTERRUPTION AND SUCH OTHER HAZARDS,
AS WELL AS GENERAL LIABILITY, MEDICAL MALPRACTICE INSURANCE AND OTHER LIABILITY
INSURANCE RELATED TO THE BUSINESS OF THE BORROWERS REQUIRED BY THE LENDER, ALL
IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND WITH SUCH INSURERS AS ARE AT ALL
TIMES REASONABLY SATISFACTORY TO LENDER (THE “REQUIRED INSURANCE”).  ALL OF THE
POLICIES RELATING TO THE REQUIRED INSURANCE SHALL CONTAIN STANDARD “LENDER LOSS
PAYABLE” AND “ADDITIONAL INSURED” CLAUSES ISSUED IN FAVOR OF LENDER PURSUANT TO


 


21

--------------------------------------------------------------------------------



 


WHICH ALL LOSSES THEREUNDER SHALL BE PAID TO LENDER AS LENDER’S INTERESTS MAY
APPEAR.  SUCH POLICIES (OR ENDORSEMENTS THERETO) SHALL EXPRESSLY PROVIDE THAT
THE REQUIRED INSURANCE CANNOT BE CANCELED WITHOUT THIRTY (30) DAYS PRIOR WRITTEN
NOTICE TO LENDER AND SHALL INSURE LENDER NOTWITHSTANDING THE ACT OR NEGLECT OF
THE INSURED.  AT OR PRIOR TO CLOSING, BORROWERS SHALL FURNISH LENDER WITH
INSURANCE CERTIFICATES CERTIFIED AS TRUE AND CORRECT AND BEING IN FULL FORCE AND
EFFECT AS OF THE CLOSING DATE OR SUCH OTHER EVIDENCE OF THE REQUIRED INSURANCE
AS LENDER MAY REQUIRE.  IN THE EVENT BORROWERS FAIL TO PROCURE OR CAUSE TO BE
PROCURED ANY OF THE REQUIRED INSURANCE OR TO TIMELY PAY OR CAUSE TO BE PAID THE
PREMIUM(S) ON ANY OF THE REQUIRED INSURANCE, LENDER MAY DO SO FOR BORROWERS, BUT
BORROWERS SHALL CONTINUE TO BE LIABLE FOR THE SAME.  BORROWERS FURTHER COVENANT
THAT ALL INSURANCE PREMIUMS OWING UNDER ITS CURRENT CASUALTY POLICY HAVE BEEN
PAID.  BORROWERS ALSO AGREE TO NOTIFY LENDER, PROMPTLY, UPON ANY BORROWER’S
RECEIPT OF A NOTICE OF TERMINATION, CANCELLATION OR NON-RENEWAL FROM ITS
INSURANCE COMPANY OF ANY OF THE REQUIRED INSURANCE.  EACH BORROWER HEREBY
APPOINTS LENDER AS ITS ATTORNEY-IN-FACT, EXERCISABLE AT LENDER’S OPTION, TO
ENDORSE ANY CHECK WHICH MAY BE PAYABLE TO SUCH BORROWER IN ORDER TO COLLECT THE
PROCEEDS OF THE REQUIRED INSURANCE.


 


(B)                                FINANCIAL RECORDS - BORROWERS SHALL KEEP
CURRENT AND ACCURATE BOOKS OF RECORDS AND ACCOUNTS IN WHICH FULL AND CORRECT
ENTRIES WILL BE MADE OF ALL OF ITS BUSINESS TRANSACTIONS, AND WILL REFLECT IN
ITS FINANCIAL STATEMENTS ADEQUATE ACCRUALS AND APPROPRIATIONS TO RESERVES, ALL
IN ACCORDANCE WITH GAAP.  NO BORROWER SHALL CHANGE ITS RESPECTIVE FISCAL YEAR
END DATE WITHOUT PRIOR WRITTEN NOTICE THEREOF TO LENDER.


 


(C)                                 EXISTENCE AND RIGHTS - EACH BORROWER SHALL
DO (OR CAUSE TO BE DONE) ALL THINGS NECESSARY TO PRESERVE AND KEEP IN FULL FORCE
AND EFFECT ITS LEGAL EXISTENCE, GOOD STANDING, RIGHTS AND FRANCHISES, EXCEPT
FOREIGN QUALIFICATIONS WHERE FAILURE TO BE SO QUALIFIED COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.03                          BUSINESS CONDUCTED.  EACH BORROWER SHALL CONTINUE
IN THE BUSINESS PRESENTLY OPERATED BY IT USING ITS BEST EFFORTS TO MAINTAIN ITS
CUSTOMERS.  NO BORROWER SHALL ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THE BUSINESSES CONDUCTED BY IT IMMEDIATELY
PRIOR TO THE CLOSING DATE.


 


6.04                          LITIGATION.  BORROWERS SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY LITIGATION CLAIMING IN EXCESS OF $50,000.00 FROM BORROWERS, OR ANY
OF THEM, OR WHICH COULD REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE
EFFECT.


 


6.05                          TAXES.  BORROWERS SHALL PAY ALL TAXES WHEN DUE
(OTHER THAN TAXES BASED UPON OR MEASURED BY LENDER’S INCOME OR REVENUES), IF
ANY, IN CONNECTION WITH THE REVOLVING LOANS AND/OR THE RECORDING OF ANY
FINANCING STATEMENTS OR OTHER LOAN DOCUMENTS.  THE OBLIGATIONS OF BORROWERS
UNDER THIS SECTION SHALL SURVIVE THE PAYMENT OF BORROWERS’ OBLIGATIONS UNDER
THIS AGREEMENT AND THE TERMINATION OF THIS AGREEMENT.


 


6.06                          FINANCIAL COVENANTS.  BORROWERS SHALL PERFORM AND
COMPLY WITH EACH OF THE FOLLOWING FINANCIAL COVENANTS AS REFLECTED AND COMPUTED
FROM THEIR FINANCIAL STATEMENTS:


 


(A)                                 COMMENCING WITH THE CALENDAR MONTH ENDING
MAY 31, 2008 AND CONTINUING THROUGH AND INCLUDING THE CALENDAR MONTH ENDING
JANUARY 31, 2009, BORROWERS SHALL MAINTAIN A LOAN TURN DAYS OF NOT GREATER THAN
FIFTY (50) DAYS, IN EACH CASE MEASURED MONTHLY AT THE END OF EACH SUCH CALENDAR
MONTH.


 


(B)                                BORROWERS SHALL MAINTAIN EBITDA, ON A
CUMULATIVE, YEAR TO DATE BASIS, OF AT LEAST (I) $2,000,000 FOR THE FISCAL
QUARTERS ENDING MARCH 31, 2008, JUNE 30, 2008 AND SEPTEMBER 30, 2008 COMBINED
AND (II) $2,900,000 FOR THE FISCAL QUARTERS ENDING MARCH 31, 2008, JUNE 30,
2008, SEPTEMBER 30, 2008 AND DECEMBER 31, 2008 COMBINED, IN EACH CASE MEASURED
QUARTERLY AT THE END OF EACH SUCH FISCAL QUARTER.


 


(C)                                 BORROWERS SHALL MAINTAIN AT ALL TIMES A
MINIMUM EXCESS LIQUIDITY OF NOT LESS THAN $2,000,000.


 


6.07                          FINANCIAL AND BUSINESS INFORMATION.  BORROWERS
SHALL DELIVER TO LENDER THE FOLLOWING (ALL TO BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER):


 


22

--------------------------------------------------------------------------------



 


(A)                                 FINANCIAL STATEMENTS AND COLLATERAL REPORTS.


 

(I)                                     AS SOON AS AVAILABLE BUT IN ANY EVENT,
WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR OF
BORROWERS, DELIVER FINANCIAL STATEMENTS OF BORROWERS FOR SUCH YEAR WHICH PRESENT
FAIRLY BORROWERS’ FINANCIAL CONDITION, INCLUDING THE BALANCE SHEET OF BORROWERS
AS AT THE END OF SUCH FISCAL YEAR AND A STATEMENT OF CASH FLOWS AND INCOME
STATEMENT FOR SUCH FISCAL YEAR, ALL ON A CONSOLIDATED BASIS, SETTING FORTH IN
THE CONSOLIDATED STATEMENTS IN COMPARATIVE FORM, THE CORRESPONDING FIGURES AS AT
THE END OF AND FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, INCLUDING
ALL SUPPORTING SCHEDULES, AND AUDITED BY INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED STANDING, SELECTED BY BORROWERS AND REASONABLY SATISFACTORY TO
LENDER, AND PREPARED IN ACCORDANCE WITH GAAP;

 

(II)                                  AS SOON AS AVAILABLE BUT IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, DELIVER TO
LENDER BORROWERS’ INTERNALLY PREPARED QUARTERLY CONSOLIDATED FINANCIAL
STATEMENTS, ALONG WITH YEAR TO DATE INFORMATION, INCLUDING A BALANCE SHEET,
INCOME STATEMENT AND STATEMENT OF CASH FLOWS WITH RESPECT TO THE PERIODS
MEASURED;

 

(III)                               PROMPTLY UPON REQUEST, DELIVER SUCH OTHER
INFORMATION CONCERNING BORROWERS AS LENDER MAY FROM TIME TO TIME REQUEST,
INCLUDING MEDICARE AND MEDICAID AUDITS, ANNUAL REPORTS, SECURITY LAW FILINGS AND
REPORTS TO ANY SECURITY HOLDERS;

 

(IV)                              AT LEAST THIRTY (30) DAYS PRIOR TO THE FIRST
DAY OF EACH FISCAL YEAR, PRELIMINARY ANNUAL CONSOLIDATED PROJECTIONS FOR
BORROWERS FOR SUCH YEAR, INCLUDING A BALANCE SHEET, INCOME STATEMENT AND
STATEMENT OF CASH FLOW AND BORROWING BASE AVAILABILITY PROJECTIONS, ALL PREPARED
ON A MONTHLY BASIS;

 

(V)                                 THIRTY (30) DAYS AFTER THE FIRST DAY OF EACH
FISCAL YEAR, FINAL ANNUAL CONSOLIDATED PROJECTIONS FOR BORROWERS FOR SUCH YEAR,
INCLUDING A BALANCE SHEET, INCOME STATEMENT AND STATEMENT OF CASH FLOW AND
BORROWING BASE AVAILABILITY PROJECTIONS, ALL PREPARED ON A MONTHLY BASIS;

 

(VI)                              CONTEMPORANEOUSLY WITH DELIVERY OF THE ANNUAL
FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (I) ABOVE, DELIVERY OF BORROWERS’
INTERNALLY PREPARED MANAGEMENT REPORTS WITH OPERATING DATA AND “PERFORMANCE
INDICATORS” USED BY BORROWERS TO OPERATE THEIR RESPECTIVE BUSINESSES, AND A GOOD
STANDING CERTIFICATE FROM EACH BORROWER’S JURISDICTION OF ORGANIZATION
EVIDENCING THAT SUCH BORROWER REMAIN IN GOOD STANDING IN, AND CONTINUE TO BE
ORGANIZED UNDER THE LAWS OF, SUCH JURISDICTION; AND

 

(VII)                           SUCH OTHER DATA, REPORTS, STATEMENTS AND
INFORMATION (FINANCIAL OR OTHERWISE), AS LENDER MAY REASONABLY REQUEST.

 


(B)                                NOTICE OF EVENT OF DEFAULT OR UNMATURED EVENT
OF DEFAULT- PROMPTLY (BUT AT LEAST WITHIN 2 CALENDAR DAYS) UPON BECOMING AWARE
OF THE EXISTENCE OF ANY CONDITION OR EVENT WHICH CONSTITUTES AN EVENT OF DEFAULT
OR UNMATURED EVENT OF DEFAULT UNDER THIS AGREEMENT, A WRITTEN NOTICE SPECIFYING
THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION BORROWERS ARE TAKING
(AND PROPOSE TO TAKE) WITH RESPECT THERETO;


 


(C)                                 NOTICE OF CLAIMED DEFAULT - PROMPTLY UPON
RECEIPT BY ANY BORROWER, NOTICE OF DEFAULT, ORAL OR WRITTEN, GIVEN TO SUCH
BORROWER BY ANY CREDITOR FOR BORROWED MONEY IN EXCESS OF $50,000.00;


 


(D)                                SECURITIES AND OTHER REPORTS - IF ANY
BORROWER SHALL BE REQUIRED TO FILE REPORTS WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO SECTION 13(A) OR 15(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, PROMPTLY UPON ITS BECOMING AVAILABLE, ONE COPY OF EACH
FINANCIAL STATEMENT, REPORT, NOTICE OR PROXY STATEMENT SENT BY SUCH BORROWER TO
STOCKHOLDERS GENERALLY, AND, A COPY OF EACH REGULAR OR PERIODIC REPORT, AND ANY
REGISTRATION STATEMENT, OR PROSPECTUS IN RESPECT THEREOF, FILED BY SUCH BORROWER
WITH ANY SECURITIES EXCHANGE OR WITH FEDERAL OR STATE SECURITIES AND EXCHANGE
COMMISSIONS OR ANY SUCCESSOR AGENCY.


 


6.08                          OFFICER’S CERTIFICATE.  ALONG WITH THE SET OF
FINANCIAL STATEMENTS DELIVERED TO LENDER AT THE END OF EACH FISCAL QUARTER AND
FISCAL YEAR PURSUANT TO SECTION 6.07(A) HEREOF, DELIVER TO LENDER A CERTIFICATE
(IN THE FORM OF EXHIBIT 6.08 HERETO AND MADE A PART HEREOF) FROM THE CHIEF
FINANCIAL OFFICER OF BORROWERS SETTING FORTH:


 


23

--------------------------------------------------------------------------------



 


(A)                                 COVENANT COMPLIANCE - THE INFORMATION
(INCLUDING DETAILED CALCULATIONS) REQUIRED IN ORDER TO ESTABLISH WHETHER
BORROWERS ARE IN COMPLIANCE WITH THE REQUIREMENTS OF SECTIONS 6.06 AS OF THE END
OF THE PERIOD COVERED BY THE FINANCIAL STATEMENTS THEN BEING FURNISHED (AND ANY
EXHIBITS APPENDED THERETO) UNDER SECTION 6.07(A) HEREOF; AND


 


(B)                                EVENT OF DEFAULT - THAT THE SIGNER IN HIS
CAPACITY AS AN OFFICER OF BORROWERS HAS REVIEWED THE RELEVANT TERMS OF THIS
AGREEMENT, AND HAS MADE (OR CAUSED TO BE MADE UNDER HIS SUPERVISION) A REVIEW OF
THE TRANSACTIONS AND CONDITIONS OF BORROWERS FROM THE BEGINNING OF THE
ACCOUNTING PERIOD COVERED BY THE FINANCIAL STATEMENTS BEING DELIVERED THEREWITH
TO THE DATE OF THE CERTIFICATE, AND THAT SUCH REVIEW HAS NOT DISCLOSED THE
EXISTENCE DURING SUCH PERIOD OF ANY CONDITION OR EVENT WHICH CONSTITUTES AN
EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT OR IF ANY SUCH CONDITION OR EVENT
EXISTED OR EXISTS, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND
WHAT ACTION BORROWERS HAVE TAKEN OR PROPOSE TO TAKE WITH RESPECT THERETO.


 


6.09                          INSPECTION.  BORROWERS WILL PERMIT ANY OF LENDER’S
OFFICERS OR OTHER REPRESENTATIVES TO VISIT AND INSPECT ANY BORROWER’S
LOCATION(S) OR WHERE ANY COLLATERAL IS KEPT DURING REGULAR BUSINESS HOURS TO
EXAMINE AND AUDIT ALL OF SUCH BORROWER’S BOOKS OF ACCOUNT, RECORDS, REPORTS AND
OTHER PAPERS, TO MAKE COPIES AND EXTRACTS THEREFROM AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS OFFICERS, EMPLOYEES AND INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS AND ATTORNEYS.  BORROWERS SHALL PAY TO LENDER ALL REASONABLE
FEES BASED ON STANDARD RATES FOR SUCH INSPECTIONS, CURRENTLY AT THE RATE OF
$1,000 PER DAY, PER PERSON (PLUS OUT-OF-POCKET EXPENSES); PROVIDED THAT, SO LONG
AS NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, BORROWER
SHALL ONLY BE OBLIGATED TO REIMBURSE LENDER FOR TWO (2) SUCH INSPECTIONS PER
CALENDAR YEAR.. ALL COSTS, FEES AND EXPENSES INCURRED BY LENDER AND PAYABLE BY
BORROWER IN CONNECTION WITH SUCH INSPECTIONS SHALL CONSTITUTE EXPENSES FOR
PURPOSES OF THIS AGREEMENT.


 


6.10                          TAX RETURNS AND REPORTS.  AT LENDER’S REQUEST FROM
TIME TO TIME, BORROWERS SHALL PROMPTLY FURNISH LENDER WITH COPIES OF ANY ANNUAL
FEDERAL AND STATE INCOME TAX RETURNS, ANY OTHER TAX RETURNS OF BORROWERS OR ANY
OTHER DOCUMENTS RELATED TO TAXES OF THE BORROWERS


 


6.11                          MATERIAL ADVERSE DEVELOPMENTS.  EACH BORROWER
AGREES THAT IMMEDIATELY (BUT AT LEAST WITHIN 2 CALENDAR DAYS) UPON IT OR ANY OF
ITS OFFICERS BECOMING AWARE OF ANY DEVELOPMENT OR OTHER INFORMATION WHICH WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, IT SHALL GIVE TO
LENDER TELEPHONIC OR FACSIMILE NOTICE SPECIFYING THE NATURE OF SUCH DEVELOPMENT
OR INFORMATION AND SUCH ANTICIPATED EFFECT.  IN ADDITION, SUCH VERBAL
COMMUNICATION SHALL BE CONFIRMED BY WRITTEN NOTICE THEREOF TO LENDER ON THE NEXT
BUSINESS DAY AFTER SUCH VERBAL NOTICE IS GIVEN.


 


6.12                          PLACES OF BUSINESS.  EACH BORROWER SHALL GIVE
THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LENDER OF ANY CHANGES TO (A) ITS
JURISDICTION OF ORGANIZATION, (B) THE LOCATION OF ANY OF ITS CHIEF EXECUTIVE
OFFICE OR ANY OTHER PLACES OF BUSINESS, OR THE ESTABLISHMENT OF ANY NEW, OR THE
DISCONTINUANCE OF ANY EXISTING PLACE OF BUSINESS, AND (C) ITS NAME.


 


6.13                          NOTICE OF ACTION.  EACH BORROWER WILL PROMPTLY
NOTIFY LENDER IN THE EVENT OF ANY LEGAL ACTION, DISPUTE, SETOFF, COUNTERCLAIM,
DEFENSE OR REDUCTION THAT IS OR MAY BE ASSERTED BY AN OBLIGOR WITH RESPECT TO
ANY ACCOUNT THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
ON THE COLLECTIBILITY OF SUCH ACCOUNT OR ALL ACCOUNTS COLLECTIVELY.


 


6.14                          VERIFICATION OF INFORMATION.  AT THE REQUEST OF
LENDER, BORROWERS WILL PROMPTLY PROVIDE AND VERIFY THE ACCURACY OF INFORMATION
CONCERNING BORROWERS AND THEIR AFFILIATES OF THE TYPE PROVIDED TO LENDER IN
CONNECTION WITH LENDER’S DECISION TO ENTER INTO THIS AGREEMENT AND SUCH OTHER
INFORMATION CONCERNING BORROWERS AND THEIR AFFILIATES AS LENDER MAY REASONABLY
REQUEST IN CONNECTION WITH ANY OFFERING DOCUMENTS WITH RESPECT TO THE
CONTEMPLATED SECURITIZATION OF, AND SALE OF SECURITIES BACKED BY, THE ELIGIBLE
ACCOUNTS (THE “SECURITIES”), INCLUDING, WITHOUT LIMITATION, ALL INFORMATION
NECESSARY TO PROVIDE FULL AND COMPLETE DISCLOSURE OF ALL MATERIAL FACTS
PERTAINING TO AN INVESTMENT IN THE SECURITIES IN COMPLIANCE WITH FEDERAL AND
STATE SECURITIES AND BLUE SKY LAWS, AND SUCH INFORMATION MAY BE PUBLISHED IN
SUCH OFFERING DOCUMENTS AND RELIED UPON BY LENDER AND ANY PARTY ARRANGING THE
OFFERING OF SUCH SECURITIES BY LENDER OR ITS ASSIGNEE.  SUCH INFORMATION WILL BE
TRUE AND COMPLETE IN ALL MATERIAL RESPECTS AND WILL NOT OMIT TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN SUCH INFORMATION, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


24

--------------------------------------------------------------------------------



 


6.15                          ACCOUNTS RECEIVABLES MONITORING SYSTEM.  BORROWERS
SHALL PERMIT LENDER OR ITS AGENTS TO INTERFACE ITS ACCOUNTS RECEIVABLES
MONITORING SYSTEM TO BORROWERS’ DATA FILES AND WILL ASSIST LENDER OR ITS AGENT
IN COMPLETING AND MAINTAINING SUCH INTERFACE SUCH THAT THE INTERFACE CAN
INTERPRET, TRACK AND RECONCILE THE ACCOUNTS DETAIL FILE PROVIDED BY BORROWERS.


 


6.16                          COMMERCIAL TORT CLAIM.  BORROWERS SHALL PROVIDE
WRITTEN NOTICE TO LENDER OF ANY COMMERCIAL TORT CLAIM TO WHICH A BORROWER IS OR
BECOMES A PARTY OR WHICH OTHERWISE INURES TO THE BENEFIT OF A BORROWER. SUCH
NOTICE SHALL CONTAIN A SUFFICIENT DESCRIPTION OF SUCH COMMERCIAL TORT CLAIM
INCLUDING THE PARTIES, THE COURT IN WHICH THE CLAIM WAS COMMENCED (IF
APPLICABLE), THE DOCKET NUMBER ASSIGNED TO THE CASE (IF APPLICABLE), AND A
DETAILED EXPLANATION OF THE EVENTS GIVING RISE TO SUCH CLAIM.  TO THE EXTENT
OTHERWISE CONSTITUTING COLLATERAL, BORROWERS SHALL GRANT LENDER A SECURITY
INTEREST IN SUCH COMMERCIAL TORT CLAIM TO SECURE PAYMENT OF THE OBLIGATIONS. 
BORROWERS SHALL EXECUTE AND DELIVER SUCH INSTRUMENTS, DOCUMENTS AND AGREEMENTS
AS LENDER MAY REQUIRE IN ORDER TO OBTAIN AND PERFECT SUCH SECURITY INTEREST
INCLUDING, WITHOUT LIMITATION, A SECURITY AGREEMENT OR AMENDMENT TO THIS
AGREEMENT ALL IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.  EACH BORROWER
AUTHORIZES LENDER TO FILE (WITHOUT SUCH BORROWER’S SIGNATURE) FINANCING
STATEMENTS OR AMENDMENTS TO EXISTING FINANCING STATEMENTS AS LENDER DEEMS
NECESSARY TO PERFECT THE SECURITY INTEREST IN SUCH COMMERCIAL TORT CLAIM.


 


6.17                          COMPLIANCE WITH LAWS.


 


(A)                                 BORROWERS AGREE TO COMPLY WITH ALL
APPLICABLE LAWS, AND ALL ORDERS OF ANY FEDERAL, STATE OR LOCAL LEGISLATIVE,
ADMINISTRATIVE OR JUDICIAL BODY OR OFFICIAL, PROVIDED THAT BORROWERS MAY CONTEST
ANY ACTS, RULES, REGULATIONS, ORDERS AND DIRECTIONS OF SUCH BODIES OR OFFICIALS
IN ANY REASONABLE MANNER WHICH LENDER DETERMINES WILL NOT MATERIALLY AND
ADVERSELY EFFECT LENDER’S RIGHTS OR PRIORITIES IN THE COLLATERAL.


 


(B)                                WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH BORROWER AGREES TO COMPLY WITH ALL ENVIRONMENTAL STATUTES, ACTS,
RULES, REGULATIONS OR ORDERS, AS PRESENTLY EXISTING OR AS ADOPTED OR AMENDED IN
THE FUTURE, APPLICABLE TO THE OWNERSHIP AND/OR USE OF SUCH BORROWER’S REAL
PROPERTY AND OPERATION OF ITS BUSINESS, IF THE FAILURE TO SO COMPLY COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO BORROWER SHALL BE
DEEMED TO HAVE BREACHED ANY PROVISION OF THIS SECTION 6.17(B) IF (I) THE FAILURE
TO COMPLY WITH THE REQUIREMENTS OF THIS SECTION 6.17(B) RESULTED FROM GOOD FAITH
ERROR OR INNOCENT OMISSION, (II) SUCH BORROWER PROMPTLY COMMENCES AND DILIGENTLY
PURSUES A CURE OF SUCH BREACH AND (III) SUCH FAILURE IS CURED WITHIN THIRTY (30)
DAYS FOLLOWING SUCH BORROWER’S RECEIPT OF NOTICE FROM LENDER OF SUCH FAILURE, OR
IF SUCH BREACH CANNOT IN GOOD FAITH BE CURED WITHIN THIRTY (30) DAYS FOLLOWING
SUCH BORROWER’S RECEIPT OF SUCH NOTICE, THEN SUCH BREACH IS CURED WITHIN A
REASONABLE TIME FRAME BASED ON THE EXTENT AND NATURE OF THE BREACH AND THE
NECESSARY REMEDIATION, AND IN CONFORMITY WITH ANY APPLICABLE CONSENT ORDER,
CONSENSUAL AGREEMENT AND APPLICABLE LAW.


 


(C)                                 BORROWERS WILL (I) MAINTAIN IN FULL FORCE
AND EFFECT, AND FREE FROM RESTRICTIONS, PROBATIONS, CONDITIONS OR KNOWN
CONFLICTS WHICH WOULD MATERIALLY IMPAIR THE USE OR OPERATION OF ITS BUSINESS OR
ANY HEALTHCARE FACILITY FOR ITS CURRENT USE, ALL PERMITS NECESSARY UNDER
HEALTHCARE LAWS TO CONTINUE TO RECEIVE REIMBURSEMENT UNDER ALL THIRD PARTY PAYOR
PROGRAMS IN WHICH ANY BORROWER OR ANY HEALTHCARE FACILITY PARTICIPATES AS OF THE
DATE OF THIS AGREEMENT, AND (II) PROVIDE TO LENDER UPON REQUEST, AN ACCURATE,
COMPLETE AND CURRENT LIST OF ALL PARTICIPATION AGREEMENTS WITH THIRD PARTY
PAYORS WITH RESPECT TO THE BUSINESS OF EACH BORROWER (COLLECTIVELY,
“PARTICIPATION AGREEMENTS”).  BORROWERS WILL AT ALL TIMES COMPLY WITH ALL
REQUIREMENTS, CONTRACTS, CONDITIONS AND STIPULATIONS APPLICABLE TO SUCH BORROWER
IN ORDER TO MAINTAIN IN GOOD STANDING AND WITHOUT DEFAULT OR LIMITATION ALL SUCH
PARTICIPATION AGREEMENTS.


 


6.18                          COLLATERAL REPORTING.   BORROWERS AGREE TO FURNISH
TO LENDER SUCH INFORMATION AS LENDER REASONABLY REQUIRES IN CONNECTION WITH
MONITORING THE COLLATERAL, AT THE TIMES AND IN THE MANNER DETERMINED BY LENDER,
INCLUDING MEDICARE AND MEDICAID COST REPORTS AND AUDITS.


 


25

--------------------------------------------------------------------------------



 


6.19                          COLLATERAL.


 


(A)                                 [RESERVED].


 


(B)                                IF ANY BORROWER BECOMES A BENEFICIARY UNDER
ANY LETTER OF CREDIT NOT SHOWN ON SCHEDULE 2.14 HERETO, SUCH BORROWER AGREES TO
PROMPTLY NOTIFY LENDER, AND UPON REQUEST BY LENDER, SUCH BORROWER AGREES TO
EITHER (I) CAUSE THE ISSUER OF SUCH LETTER OF CREDIT TO CONSENT TO THE
ASSIGNMENT OF THE PROCEEDS OF SUCH LETTER OF CREDIT TO LENDER, PURSUANT TO AN
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, OR (II) CAUSE THE ISSUER
OF SUCH LETTER OF CREDIT TO NAME LENDER, AS THE TRANSFEREE BENEFICIARY OF SUCH
LETTER OF CREDIT.


 


(C)                                 EACH BORROWER AGREES TO MAINTAIN SUCH
BORROWER’S RIGHTS IN, AND THE VALUE OF, ALL COPYRIGHTS, PATENTS, TRADEMARKS,
OTHER INTELLECTUAL PROPERTY AND GENERAL INTANGIBLES SHOWN ON SCHEDULE 2.15
HEREOF, AND TO PAY WHEN DUE ALL PAYMENTS REQUIRED TO MAINTAIN IN EFFECT ANY
LICENSED RIGHTS; PROVIDED THAT, BORROWERS SHALL NOT BE REQUIRED TO MAINTAIN
RIGHTS IN INTELLECTUAL PROPERTY NO LONGER USED OR USEFUL IN BORROWERS’ BUSINESS
IF THE FAILURE TO MAINTAIN SUCH RIGHTS COULD NOT REASONABLY BE EXPECTED TO HAVE
OR RESULT IN A MATERIAL ADVERSE EFFECT.  BORROWERS SHALL PROVIDE LENDER WITH
ADEQUATE NOTICE OF THE ACQUISITION OF RIGHTS WITH RESPECT TO ANY ADDITIONAL
PATENTS, TRADEMARKS AND COPYRIGHTS SO THAT LENDER MAY, TO THE EXTENT PERMITTED
UNDER THE DOCUMENTATION GRANTING SUCH RIGHTS OR APPLICABLE LAW, PERFECT LENDER’S
SECURITY INTEREST IN SUCH RIGHTS IN A TIMELY MANNER.


 


(D)                                BORROWERS, AT THEIR EXPENSE, AGREE TO FOREVER
WARRANT AND DEFEND THE COLLATERAL FROM ANY AND ALL CLAIMS AND DEMANDS OF ANY
OTHER PERSON, OTHER THAN HOLDERS OF PERMITTED LIENS.


 


6.20                          INTELLECTUAL PROPERTY.  BORROWER SHALL MAKE ALL
APPROPRIATE FILINGS AND DO ALL THINGS NECESSARY TO MAINTAIN THEIR RIGHTS UNDER
THE INTELLECTUAL PROPERTY OWNED AND USED BY THE BORROWERS, INCLUDING THE FILING
OF REGISTRATIONS AND CONTINUATIONS THEREOF, EXECUTION LICENSE AGREEMENTS, ETC. 
FURTHER, NO BORROWER SHALL GRANT TO ANY PERSON AN EXCLUSIVE LICENSE TO USE ANY
OF SUCH BORROWER’S INTELLECTUAL PROPERTY.  IN THE EVENT THAT AN ACTION, SUIT,
DEMAND, CHARGE OR CLAIM THAT IS MADE OR THREATENED WHICH CHALLENGES THE
ENFORCEABILITY OR VALIDITY OF ANY BORROWER’S INTELLECTUAL PROPERTY, BORROWERS
SHALL GIVE LENDER IMMEDIATE NOTICE OF SUCH FACT, INCLUDING A DETAILED
DESCRIPTION OF THE ISSUE AS WELL AS THE BORROWERS’ PLANS TO RESOLVE IT.


 


ARTICLE 7


 


NEGATIVE COVENANTS


 

Each Borrower covenants that until all of Borrowers’ Obligations to Lender are
paid and satisfied in full and the Credit Facility has been terminated:

 


7.01                          MERGER, CONSOLIDATION, DISSOLUTION OR LIQUIDATION.


 


(A)                                 NO BORROWER SHALL SELL, LEASE, LICENSE,
TRANSFER OR OTHERWISE DISPOSE OF ITS PROPERTY, WITHOUT LENDER’S PRIOR WRITTEN
CONSENT, OTHER THAN (I) INVENTORY SOLD TO PATIENTS/CUSTOMERS IN THE ORDINARY
COURSE OR ORDINARY OPERATION OF SUCH BORROWER’S BUSINESS, (II) TO ANOTHER
BORROWER, AND (III) DISPOSITION OF OBSOLETE AND WORN OUT EQUIPMENT AND EQUIPMENT
NO LONGER USED OR USEFUL IN BORROWERS’ BUSINESS WITH AN AGGREGATE FAIR MARKET
VALUE NOT TO EXCEED $250,000 IN THE AGGREGATE IN ANY FISCAL YEAR, PROVIDED THAT
THE PROCEEDS OF SUCH DISPOSITION ARE USED WITHIN SIX CALENDAR MONTHS OF SUCH
DISPOSITION TO REPLACE SUCH EQUIPMENT.


 


(B)                                NO BORROWER SHALL MERGE OR CONSOLIDATE WITH,
OR ACQUIRE, ANY OTHER PERSON OR COMMENCE A DISSOLUTION OR LIQUIDATION, OTHER
THAN THROUGH A MERGER WITH ANOTHER BORROWER, WITHOUT LENDER’S PRIOR WRITTEN
CONSENT, PROVIDED HOWEVER THAT, UPON PRIOR WRITTEN NOTICE TO LENDER, SO LONG AS
(I) NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND (II) AFTER GIVING EFFECT TO SUCH ACQUISITION(S), NO EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT WILL RESULT, BORROWERS MAY MAKE
ACQUISITIONS OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF A PERSON (IN
A BUSINESS SIMILAR OR RELATED) SO LONG AS (A) THE PURCHASE PRICE OF ANY SUCH
ACQUISITION (OR SERIES OF RELATED ACQUISITIONS) DOES NOT EXCEED $5,000,000 IN
THE AGGREGATE DURING THE TERM OF THE CREDIT FACILITY AND (B) ANY SELLER
FINANCING IN CONNECTION WITH SUCH ACQUISITION IS UNSECURED AND SUBORDINATED TO
THE OBLIGATIONS IN FORM AND SUBSTANCE SATISFACTORY TO LENDER IN ITS SOLE
DISCRETION (“PERMITTED ACQUISITION”); PROVIDED THAT (A) BORROWERS SHALL HAVE
PROVIDED LENDER NO LATER THAN THIRTY (30) DAYS PRIOR TO THE CONSUMMATION OF ANY
SUCH ACQUISITION WITH AT LEAST THE FOLLOWING: (I) A PRO FORMA HISTORICAL BALANCE
SHEET AND INCOME STATEMENT OF THE BUSINESS BEING ACQUIRED FOR THE FOUR FISCAL
QUARTERS MOST RECENTLY ENDED AND THE FISCAL YEAR MOST RECENTLY ENDED; (II) FULL
DISCLOSURE OF THE ACQUISITION TERMS AND CONDITIONS INCLUDING BUT NOT LIMITED TO
THE TOTAL PURCHASE PRICE FOR THE BUSINESS, BORROWERS’ PROJECTED ALLOCATION OF
THE PURCHASE PRICE, AND PURCHASE AGREEMENTS AND RELATED DOCUMENTS;


 


26

--------------------------------------------------------------------------------



 


(III) BORROWERS’ PROJECTED PRO FORMA PRE AND POST-CLOSING BALANCE SHEETS,
INCLUDING ADJUSTING ENTRIES, REFLECTING THE COMPLETION OF THE ACQUISITION AND
ANY ADDITIONAL DEBT INCURRED TO COMPLETE THE ACQUISITION; AND (IV) PROJECTIONS
OF BORROWERS, INCLUDING PRO FORMA BALANCE SHEET, INCOME STATEMENT, CASH FLOWS
AND COVENANTS COMPLIANCE CERTIFICATES (ALL ON A CONSOLIDATED BASIS IF THE
BUSINESS IS TO BE MERGED INTO OR BECOME A SUBSIDIARY OF A BORROWER) REFLECTING
THE EFFECTS OF THE ACQUISITION FOR AT LEAST TWO FISCAL YEAR ENDS (ON A MONTHLY
BASIS) FOLLOWING THE CLOSING OF SUCH ACQUISITION AND (B) BORROWERS WILL HAVE
BORROWING BASE EXCESS AFTER GIVING EFFECT TO SUCH ACQUISITION(S) NECESSARY TO
SUPPORT THE WORKING CAPITAL NEEDS OF BORROWERS (WITHOUT THE DEFERRAL OF
EXPENSES).  IN ADDITION TO THE FOREGOING AND IN ANY EVENT, BORROWERS SHALL
PERMIT AND ASSIST LENDER IN COMPLETING THE DUE DILIGENCE AUDIT OF THE BUSINESS
TO BE ACQUIRED (THE RESULT OF SUCH AUDIT TO BE SATISFACTORY TO LENDER IN ITS
SOLE DISCRETION) PRIOR TO THE INCLUSION OF ANY ACCOUNTS GENERATED BY THE
ACQUIRED BUSINESS THROUGH ANY PERMITTED ACQUISITION, INTO THE BORROWING BASE AS
ELIGIBLE ACCOUNTS.  IN CONJUNCTION WITH ANY PERMITTED ACQUISITION, BORROWERS
AGREE TO EXECUTE (OR CAUSE TO BE EXECUTED) AND DELIVER (OR CAUSE TO BE
DELIVERED) ANY AND ALL INSTRUMENTS, AGREEMENTS AND DOCUMENTS AS LENDER MAY
REASONABLY DEEM NECESSARY TO JOIN ANY ACQUIRED ENTITY AS A “BORROWER” HEREUNDER
AND TO EVIDENCE AND/OR PERFECT THE SECURITY INTERESTS GRANTED AND/OR
CONTEMPLATED HEREBY AND TO EFFECTUATE THE TERMS OF THIS AGREEMENT.


 


7.02                          LIENS AND ENCUMBRANCES.  NO BORROWER SHALL:
(A) EXECUTE A NEGATIVE PLEDGE AGREEMENT WITH ANY PERSON (OTHER THAN LENDER)
COVERING ANY OF THE COLLATERAL, OR (B) CAUSE OR PERMIT OR AGREE OR CONSENT TO
CAUSE OR PERMIT IN THE FUTURE (UPON THE HAPPENING OF A CONTINGENCY OR OTHERWISE)
ANY PROPERTY OF BORROWERS, INCLUDING; WITHOUT LIMITATION, THE COLLATERAL,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO BE SUBJECT TO ANY LIEN, CLAIM OR
ENCUMBRANCE OTHER THAN THOSE OF LENDER AND PERMITTED LIENS.


 


7.03                          NEGATIVE PLEDGE.  NO BORROWER (OTHER THAN
CLARIENT) SHALL PERMIT A LIEN OR SECURITY INTEREST TO EXIST ON ITS CAPITAL
STOCK.  NO BORROWER SHALL PERMIT, PLEDGE OR GRANT A LIEN OR SECURITY INTEREST TO
EXIST ON THE CAPITAL STOCK OF ITS SUBSIDIARIES.


 


7.04                          TRANSACTIONS WITH AFFILIATES OR SUBSIDIARIES.


 


(A)                                 NO BORROWER SHALL ENTER INTO ANY TRANSACTION
WITH ANY SUBSIDIARY OR OTHER AFFILIATE (OTHER THAN ANOTHER BORROWER) INCLUDING,
WITHOUT LIMITATION, THE PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY, OR THE
LOANING, CAPITALIZATION OR GIVING OF FUNDS TO ANY SUCH AFFILIATE OR ANY
SUBSIDIARY, UNLESS (I) SUCH SUBSIDIARY OR AFFILIATE IS ENGAGED IN A BUSINESS
SUBSTANTIALLY RELATED TO THE BUSINESS CONDUCTED BY SUCH BORROWER, (II) THE
TRANSACTION IS IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE
REQUIREMENTS OF SUCH BORROWER’S BUSINESS AND UPON TERMS SUBSTANTIALLY THE SAME
AND NO LESS FAVORABLE TO SUCH BORROWER AS IT WOULD OBTAIN IN A COMPARABLE ARM’S
LENGTH TRANSACTIONS WITH ANY PERSON NOT AN AFFILIATE OR A SUBSIDIARY, AND
(III) SUCH TRANSACTION IS NOT PROHIBITED HEREUNDER.  NOTWITHSTANDING THE
FOREGOING, BORROWERS MAY ENGAGE IN EACH OF THE TRANSACTIONS NOTED ON SCHEDULE
7.04(A) HERETO, IN EACH CASE TO THE EXTENT (AS APPLICABLE) NOT PROHIBITED UNDER
THE SUBORDINATION AGREEMENTS AND NOT OTHERWISE PROHIBITED HEREUNDER.


 


(B)                                EXCEPT WITH THE PRIOR WRITTEN CONSENT OF
LENDER AND EXCEPT WITH RESPECT TO THE SUBSIDIARIES LISTED ON SCHEDULED 2.10
HERETO, NO BORROWER SHALL CREATE OR ACQUIRE ANY SUBSIDIARY OR OWN ANY CAPITAL
STOCK IN ANY PERSON  IN THE EVENT THAT LENDER PERMITS THE FOREGOING, LENDER MAY,
IN ITS SOLE DISCRETION, REQUIRE THAT SUCH PERSON BECOMES A BORROWER HEREUNDER.


 


7.05                          GUARANTEES.  NO BORROWER SHALL BECOME OR BE
LIABLE, DIRECTLY OR INDIRECTLY, PRIMARY OR SECONDARY, MATURED OR CONTINGENT, IN
ANY MANNER, WHETHER AS GUARANTOR, SURETY, ACCOMMODATION MAKER, OR OTHERWISE, FOR
THE EXISTING OR FUTURE INDEBTEDNESS OF ANY KIND OF ANY OTHER PERSON, EXCEPT
(A) ENDORSEMENTS IN THE ORDINARY COURSE OF BUSINESS OF NEGOTIABLE INSTRUMENTS
FOR DEPOSIT OR COLLECTION AND (B) PURSUANT TO THE SAFEGUARD INDEMNITY.


 


7.06                          INVESTMENTS.                            WITHOUT
LENDER’S PRIOR WRITTEN CONSENT, NO BORROWER SHALL MAKE ANY INVESTMENTS, EXCEPT:


 


(A)                                 INVESTMENTS CONSISTING OF CASH OR CASH
EQUIVALENTS;


 


27

--------------------------------------------------------------------------------



 


(B)                                INVESTMENTS CONSISTING OF ACCOUNTS AND
PROMISSORY NOTES CREATED, ACQUIRED OR MADE AND TRADE CREDIT EXTENDED IN THE
ORDINARY COURSE OF BUSINESS AND PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH
CUSTOMARY TRADE TERMS;


 


(C)                                 INVESTMENTS CONSISTING OF CAPITAL STOCK,
OBLIGATIONS, SECURITIES OR OTHER PROPERTY RECEIVED IN SETTLEMENT OF ACCOUNTS
FROM FINANCIALLY TROUBLED OBLIGORS IN THE ORDINARY COURSE OF BUSINESS;


 


(D)                                INVESTMENTS EXISTING AS OF THE CLOSING DATE
AND SET FORTH ON SCHEDULE 2.16 HERETO;


 


(E)                                 GUARANTEES PERMITTED BY SECTION 7.05 HEREOF;


 


(F)                                   INVESTMENTS IN ANY OTHER BORROWER THAT IS
A BORROWER PRIOR TO GIVING EFFECT TO SUCH INVESTMENT;


 


(G)                                INVESTMENTS PERMITTED UNDER SECTION 7.04;


 


(H)                                LOANS TO EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICES AND NOT TO EXCEED $150,000 IN THE
AGGREGATE TO ANY EMPLOYEE OR $300,000 IN THE AGGREGATE TO ALL EMPLOYEES; AND


 


(I)                                    INVESTMENTS CONSISTING OF THE PURCHASE OR
ACQUISITION OF CAPITAL STOCK OTHERWISE PERMITTED UNDER SECTION 7.01(B).


 


7.07                          LOANS TO OTHER PERSONS.  NO BORROWER SHALL MAKE OR
BE PERMITTED TO HAVE OUTSTANDING ANY LOANS, ADVANCES OR EXTENSIONS OF CREDIT TO
ANY PERSON (OTHER THAN AS PERMITTED UNDER SECTIONS 7.06(F) AND 7.06(H)). 
BORROWERS MAY MAKE INTERCOMPANY LOANS TO OTHER BORROWERS PURSUANT TO
SECTION 7.06(F), BUT SUCH LOANS SHALL BE DOCUMENTED PRIOR TO THE DISBURSEMENT OF
THE LOAN PROCEEDS WITH SUCH PROMISSORY NOTES, LOAN AGREEMENTS AND COLLATERAL
DOCUMENTS AS LENDER MAY REQUIRE IN ITS REASONABLE DISCRETION.


 


7.08                          CHANGE IN OWNERSHIP/MANAGEMENT.


 


(A)                                 NO BORROWER (OTHER THAN CLARIENT) SHALL
PERMIT CLARIENT TO AT ANY TIME OWN, LEGALLY OR BENEFICIALLY, LESS THAN ONE
HUNDRED PERCENT (100%) OF THE AGGREGATE VOTING INTEREST OF ALL CLASSES OF
CAPITAL STOCK OF SUCH BORROWER ENTITLED TO VOTE GENERALLY.


 


(B)                                UNLESS CONSENTED TO BY LENDER, OR IF A
REPLACEMENT ACCEPTABLE TO LENDER IS EMPLOYED WITHIN NINETY (90) DAYS OF ANY
TERMINATION, RON A. ANDREWS SHALL CONTINUE AS CHIEF EXECUTIVE OFFICER OF
BORROWERS ACTIVELY INVOLVED IN THE DAY-TO-DAY MANAGEMENT OF SUCH BORROWERS.


 


7.09                          SUBORDINATED DEBT PAYMENTS.  NO BORROWER SHALL
MAKE ANY PAYMENT IN CONTRAVENTION OF THE TERMS AND CONDITIONS OF THE
SUBORDINATION AGREEMENTS.


 


7.10                          DISTRIBUTIONS.  BORROWERS SHALL NOT DECLARE OR PAY
OR MAKE ANY FORMS OF DISTRIBUTIONS TO ITS SHAREHOLDERS, AFFILIATES, OFFICERS OR
DIRECTORS OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS, NOR MAY ANY BORROWER
DECLARE TO PAY OR MAKE ANY FORM OF DISTRIBUTION, OTHER THAN (I) TO ANOTHER
BORROWER, (II) DIVIDENDS OR DISTRIBUTIONS PAID IN STOCK OR IN RIGHTS TO BUY
STOCK, (III) TO THE EXTENT APPLICABLE, ISSUANCE OF SHARES UPON THE PROPER
EXERCISE OF WARRANTS AND STOCK OPTIONS, TOGETHER WITH PAYMENT TO NON-AFFILIATES
OF CUSTOMARY COSTS (IF ANY) INCURRED IN CONNECTION WITH SUCH ISSUANCE,
(IV) REPURCHASES OF STOCK FROM TERMINATED EMPLOYEES OR EMPLOYEES NO LONGER
EMPLOYED DUE TO DEATH OR DISABILITY NOT TO EXCEED $50,000 IN THE AGGREGATE IN
ANY FISCAL YEAR, AND (V) TO THE EXTENT APPLICABLE, LOANS TO EMPLOYEES SOLELY TO
THE EXTENT EXPRESSLY PERMITTED UNDER SECTION 7.06(H).


 


7.11                          NO CHANGE IN BUSINESS.  NO BORROWER SHALL ENGAGE
IN ANY LINE OF BUSINESS WHICH (A) IS NOT REASONABLY RELATED TO BORROWER’S
RESPECTIVE HEALTHCARE BUSINESSES CONDUCTED AS OF THE CLOSING DATE (INCLUDING
EXPANSION OF PRODUCT LINES) OR (B) HAS NOT OTHERWISE BEEN DISCLOSED IN WRITING
TO LENDER PRIOR TO THE DATE HEREOF, IN EACH CASE WITHOUT LENDER’S PRIOR WRITTEN
CONSENT.

 

28

--------------------------------------------------------------------------------


 


7.12                          INDEBTEDNESS.  WITHOUT LENDER’S PRIOR WRITTEN
CONSENT, BORROWER SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS (EXCLUSIVE OF TRADE DEBT) EXCEPT (SUBJECT TO COMPLIANCE WITH
SECTION 6.06 HEREOF):


 


(A)                                 INDEBTEDNESS TO LENDER,


 


(B)                                INDEBTEDNESS SPECIFICALLY IDENTIFIED ON
SCHEDULE 2.17 HERETO (BUT EXCLUDING ANY REFINANCINGS, REFUNDINGS, RENEWALS, OR
EXTENSIONS THEREOF);


 


(C)                                 INDEBTEDNESS CONSTITUTING PURCHASE MONEY
INDEBTEDNESS FOR THE FINANCING OF CAPITAL EXPENDITURES AND CAPITAL LEASES SO
LONG AS SUCH INDEBTEDNESS IS SECURED ONLY BY A SECURITY INTEREST IN THE
EQUIPMENT BEING FINANCED AND SO LONG AS SUCH INDEBTEDNESS DOES NOT CAUSE, OR
RESULT IN, AN EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT;


 


(D)                                INDEBTEDNESS OF BORROWER TO ANY OTHER
BORROWER;


 


(E)                                 UNFUNDED PENSION OR EMPLOYMENT BENEFIT PLAN
OBLIGATIONS NOT CONSTITUTING AN EVENT OF DEFAULT;


 


(F)                                   INDEBTEDNESS RESULTING FROM JUDGMENTS NOT
OTHERWISE CONSTITUTING AN EVENT OF DEFAULT;


 


(G)                                INDEBTEDNESS ARISING FROM THE HONORING BY A
BANK OF CHECKS OR SIMILAR INSTRUMENTS AGAINST INSUFFICIENT FUNDS;


 


(H)                                INDEBTEDNESS IN RESPECT OF TAXES,
ASSESSMENTS, GOVERNMENTAL CHARGES OR LEVIES OR CLAIMS OF CUSTOMS AUTHORITIES AND
CLAIMS FOR LABOR, WORKER’S COMPENSATION, MATERIALS AND SUPPLIES;


 


(I)                                    SHORT-TERM UNSECURED TRADE CREDIT
INCURRED IN THE ORDINARY COURSE OF BUSINESS (OTHER THAN FOR BORROWED MONEY);


 


(J)                                    CREDIT CARD DEBT INCURRED BY OR ON BEHALF
OF BORROWERS’ DIRECTORS, MANAGERS, MEMBERS, OFFICERS, EMPLOYEES OR AGENTS IN
CONNECTION WITH THEIR DUTIES ON BEHALF OF BORROWERS IN THE ORDINARY COURSE OF
BUSINESS, PROVIDED ALL SUCH CREDIT CARD DEBT TOGETHER SHALL NOT EXCEED $150,000
OUTSTANDING THE AGGREGATE IN ANY TWO-MONTH PERIOD;


 


(K)                                 OTHER UNSECURED INDEBTEDNESS NOT TO EXCEED
$150,000 IN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING;


 


(L)                                    INDEBTEDNESS CONSTITUTING COMERICA
SUBORDINATED DEBT;


 


(M)                              INDEBTEDNESS CONSTITUTING SAFEGUARD
SUBORDINATED DEBT; AND


 


(N)                                UPON THE PRIOR WRITTEN CONSENT OF LENDER,
INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED $30,000,000 PURSUANT TO
CONVERTIBLE NOTES PURCHASED BY INVESTORS REASONABLY ACCEPTABLE TO LENDER WHICH
SHALL HAVE CLOSED ON OR BEFORE DECEMBER 31, 2008 AND WHICH SHALL BE ON TERMS AND
CONDITIONS, AND SUBJECT TO DOCUMENTATION, IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION AND SUBJECT TO AN INTERCREDITOR AND/OR 
SUBORDINATION AGREEMENT IN FAVOR OF LENDER IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION.   BORROWERS SHALL PROVIDE SUCH INFORMATION, DATA,
REPORTS, STATEMENTS AND INFORMATION (FINANCIAL OR OTHERWISE) AS LENDER MAY
REQUEST IN ITS REVIEW OF ANY SUCH PROPOSED TRANSACTION.


 


7.13                          CAPITAL EXPENDITURES.  NO BORROWER SHALL CONTRACT
FOR, PURCHASE OR MAKE ANY EXPENDITURE OR COMMITMENTS FOR FIXED OR CAPITAL ASSETS
(INCLUDING CAPITALIZED LEASES) IN ANY FISCAL YEAR IN AN AGGREGATE AMOUNT FOR ALL
BORROWERS IN EXCESS OF $4,000,000.


 


7.14                          SERVICES AGREEMENT.  WITHOUT LENDER’S PRIOR
WRITTEN CONSENT, BORROWERS SHALL NOT AMEND OR MODIFY THE TERMS AND CONDITIONS
OF, OR TERMINATE, THE SERVICES AGREEMENT.


 


29

--------------------------------------------------------------------------------



 


7.15                          FOREIGN SUBSIDIARIES.  BORROWERS SHALL NOT PERMIT
CHROMAVISION SARL OR CHROMAVISION INTERNATIONAL GMBH TO OWN ANY ASSETS HAVING AN
AGGREGATE VALUE IN EXCESS OF $15,000 OR CONDUCT ANY BUSINESS.


 


ARTICLE 8


 


DEFAULT


 


8.01                          EVENTS OF DEFAULT.  EACH OF THE FOLLOWING EVENTS
SHALL CONSTITUTE AN EVENT OF DEFAULT (“EVENT OF DEFAULT”) AND LENDER SHALL
THEREUPON HAVE THE OPTION TO DECLARE THE OBLIGATIONS IMMEDIATELY DUE AND
PAYABLE, ALL WITHOUT DEMAND, NOTICE, PRESENTMENT OR PROTEST OR FURTHER ACTION OF
ANY KIND (IT ALSO BEING UNDERSTOOD THAT THE OCCURRENCE OF ANY OF THE EVENTS OR
CONDITIONS SET FORTH IN SECTIONS 8.01(I), (J), (K), (L) OR (Q) SHALL
AUTOMATICALLY CAUSE AN ACCELERATION OF THE OBLIGATIONS WITHOUT NOTICE OR
DEMAND):


 


(A)                                 PAYMENTS.  IF BORROWERS FAIL TO MAKE ANY
PAYMENT OF PRINCIPAL, INTEREST, OR ANY OTHER CHARGES, FEES, EXPENSES OR OTHER
MONETARY OBLIGATIONS OWING TO LENDER, ARISING OUT OF OR INCURRED IN CONNECTION
WITH THIS AGREEMENT ON THE DATE WHEN SUCH PAYMENT IS DUE AND PAYABLE AND SUCH
FAILURE CONTINUES FOR A PERIOD OF ONE (1) BUSINESS DAY; PROVIDED, HOWEVER, THAT
THE ONE (1) BUSINESS DAY GRACE PERIOD SHALL NOT BE APPLICABLE IF SUCH PAYMENTS
ARE DUE AND PAYABLE DUE TO MATURITY, ACCELERATION OR DEMAND, WHETHER FOLLOWING
AN EVENT OF DEFAULT OR OTHERWISE;


 


(B)                                PARTICULAR COVENANT DEFAULTS.  (I) IF ANY
BORROWER FAILS TO PERFORM, COMPLY WITH OR OBSERVE ANY COVENANT OR UNDERTAKING
CONTAINED IN SECTION 6.06 OF THIS AGREEMENT, OR (II) IF ANY BORROWER FAILS TO
PERFORM, COMPLY WITH OR OBSERVE ANY COVENANT OR UNDERTAKING CONTAINED IN THIS
AGREEMENT NOT OTHERWISE DESCRIBED IN THIS SECTION 8.01, AND SUCH FAILURE
CONTINUES FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER THE EARLIER OF A BORROWER
BECOMING AWARE OF SUCH FAILURE OR A BORROWER RECEIVING WRITTEN NOTICE OF SUCH
FAILURE;


 


(C)                                 FINANCIAL INFORMATION.  IF ANY STATEMENT,
REPORT, FINANCIAL STATEMENT, OR CERTIFICATE MADE OR DELIVERED BY A BORROWER OR
ANY OF THEIR OFFICERS, EMPLOYEES OR AGENTS, TO LENDER IS NOT TRUE AND CORRECT,
IN ALL MATERIAL RESPECTS, WHEN MADE;


 


(D)                                UNINSURED LOSS.  IF THERE SHALL OCCUR ANY
UNINSURED DAMAGE TO OR LOSS, THEFT, OR DESTRUCTION IN EXCESS OF $50,000.00 WITH
RESPECT TO ANY PORTION OF ANY BORROWER’S PROPERTY;


 


(E)                                 WARRANTIES OR REPRESENTATIONS.  IF ANY
WARRANTY, REPRESENTATION OR OTHER STATEMENT BY OR ON BEHALF OF BORROWERS, OR ANY
OF THEM, CONTAINED IN OR PURSUANT TO THIS AGREEMENT, ANY LOAN DOCUMENT, OR IN
ANY DOCUMENT, AGREEMENT OR INSTRUMENT FURNISHED IN COMPLIANCE WITH, RELATING TO,
OR IN REFERENCE TO THIS AGREEMENT, IS FALSE, ERRONEOUS, OR MISLEADING IN ANY
MATERIAL RESPECT WHEN MADE;


 


(F)                                   AGREEMENTS WITH OTHERS.  IF BORROWERS, OR
ANY OF THEM, SHALL DEFAULT BEYOND ANY GRACE PERIOD UNDER ANY AGREEMENT WITH
RESPECT TO ANY INDEBTEDNESS OR SUBORDINATED DEBT AND (I) IN THE CASE OF
INDEBTEDNESS IN EXCESS OF $100,000, SUCH DEFAULT CONSISTS OF THE FAILURE TO PAY
ANY PRINCIPAL, PREMIUM OR INTEREST WITH RESPECT TO SUCH INDEBTEDNESS OR
(II) SUCH DEFAULT CONSISTS OF THE FAILURE TO PERFORM ANY COVENANT OR AGREEMENT
WITH RESPECT TO SUCH INDEBTEDNESS, IF THE EFFECT OF SUCH DEFAULT IS TO CAUSE OR
PERMIT SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS MATURITY DATE OR PRIOR TO
ITS REGULARLY SCHEDULED DATE OF PAYMENT;


 


(G)                                OTHER AGREEMENTS WITH LENDER.


 

(I)                                     THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT UNDER ANY OF THE OTHER LOAN DOCUMENTS;

 

(II)                                  ANY OF THE OTHER LOAN DOCUMENTS CEASES TO
BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; AND

 

(III)                               BORROWERS, OR ANY OF THEM, BREACH OR VIOLATE
THE TERMS OF, OR IF A DEFAULT OR AN EVENT OF DEFAULT, OCCURS UNDER, ANY OTHER
EXISTING OR FUTURE AGREEMENT (RELATED OR UNRELATED) BETWEEN OR AMONG

 

30

--------------------------------------------------------------------------------


 

BORROWERS, OR ANY OF THEM AND LENDER, INCLUDING, WITHOUT LIMITATION, ANY LEASE
AGREEMENTS OR FINANCE AGREEMENTS WITH ANY AFFILIATE OF LENDER;

 


(H)                                JUDGMENTS.  IF ANY FINAL JUDGMENT FOR THE
PAYMENT OF MONEY IN EXCESS OF $50,000.00 SHALL BE RENDERED AGAINST BORROWERS, OR
ANY OF THEM, WHICH IS NOT FULLY AND UNCONDITIONALLY COVERED BY INSURANCE (AND
SUCH COVERAGE IS PROVIDED BY A FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANY
THAT HAS NOT DISCLAIMED SUCH COVERAGE IN WRITING) OR AN APPEAL BOND, OR FOR
WHICH SUCH PERSON HAS NOT ESTABLISHED A CASH OR CASH EQUIVALENT RESERVE IN THE
AMOUNT OF SUCH JUDGMENT EACH IN THE FORM, SUBSTANCE AND AMOUNT SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION;


 


(I)                                    ASSIGNMENT FOR BENEFIT OF CREDITORS,
ETC.  IF BORROWERS, OR ANY OF THEM, CALL A MEETING OF THE CREDITORS OF ANY
BORROWER FOR THE PURPOSE OF COMPROMISING SUCH BORROWER’S DEBTS OR OBLIGATIONS,
OR MAKE OR PROPOSE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS GENERALLY, OFFERS
A COMPOSITION OR EXTENSION TO CREDITORS GENERALLY, OR MAKES OR SENDS NOTICE OF
AN INTENDED BULK SALE OF ANY BUSINESS OR ASSETS NOW OR HEREAFTER OWNED OR
CONDUCTED BY ANY BORROWER WHICH MIGHT MATERIALLY AND ADVERSELY AFFECT SUCH
PERSON;


 


(J)                                    BANKRUPTCY, DISSOLUTION, ETC.  UPON THE
COMMENCEMENT OF ANY ACTION FOR THE BANKRUPTCY, INSOLVENCY, RECEIVERSHIP,
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, DISSOLUTION OR LIQUIDATION, OR SIMILAR
PROCEEDING UNDER ANY FEDERAL OR STATE LAW, OF BORROWERS, OR ANY OF THEM, OR THE
COMMENCEMENT OF ANY PROCEEDING TO AVOID ANY TRANSACTION ENTERED INTO BY
BORROWERS, OR ANY OF THEM, OR THE COMMENCEMENT OF ANY CASE OR PROCEEDING FOR
REORGANIZATION OR LIQUIDATION OF BORROWERS’, OR ANY OF THEIR DEBTS UNDER THE
UNITED STATES BANKRUPTCY CODE OR ANY OTHER STATE OR FEDERAL LAW NOW OR HEREAFTER
ENACTED FOR THE RELIEF OF DEBTORS, WHETHER INSTITUTED BY OR AGAINST ANY
BORROWER; PROVIDED, HOWEVER, THAT BORROWERS SHALL HAVE TEN (10) DAYS TO CONTEST
SUCH PROCEEDING AND THIRTY (30) DAYS FROM THE COMMENCEMENT OF THE ACTION TO
OBTAIN THE DISMISSAL OR DISCHARGE OF INVOLUNTARY PROCEEDINGS FILED AGAINST A
BORROWER, IT BEING UNDERSTOOD THAT DURING SUCH TEN (10) AND THIRTY (30) DAY
PERIODS, RESPECTIVELY, LENDER SHALL BE NOT OBLIGATED TO MAKE ADVANCES HEREUNDER
AND LENDER MAY SEEK ADEQUATE PROTECTION, STAY RELIEF, RIGHT TO SETOFF OR
RECOUPMENT, AND/OR ANY OTHER RIGHT OR REMEDY DEEMED NECESSARY IN THE SOLE
DISCRETION OF LENDER IN ANY BANKRUPTCY PROCEEDING;


 


(K)                                 RECEIVER.   UPON THE APPOINTMENT OF A
RECEIVER, LIQUIDATOR, CUSTODIAN, TRUSTEE OR SIMILAR OFFICIAL OR FIDUCIARY FOR
BORROWERS, OR ANY OF THEM, OR FOR ANY OF ANY SUCH BORROWER’S PROPERTY;


 


(L)                                    EXECUTION PROCESS, SEIZURE, ETC.   THE
ISSUANCE OF ANY EXECUTION OR DISTRAINT PROCESS AGAINST ANY BORROWER, OR ANY OF
THEM, OR ANY PROPERTY OF ANY SUCH BORROWER IS SEIZED BY ANY GOVERNMENTAL ENTITY,
FEDERAL, STATE OR LOCAL;


 


(M)                              TERMINATION OF BUSINESS.  IF BORROWERS, OR ANY
OF THEM, CEASE ANY MATERIAL PORTION OF THEIR BUSINESS OPERATIONS AS PRESENTLY
CONDUCTED OR ANY BORROWER FAILS TO GENERALLY MEET ITS DEBTS AS THOSE DEBTS
MATURE;


 


(N)                                PLANS, ETC.  ANY BORROWER OR ERISA AFFILIATE
SHALL (I) ENGAGE IN ANY “PROHIBITED TRANSACTION” AS DEFINED IN ERISA, (II) INCUR
ANY “ACCUMULATED FUNDING DEFICIENCY” AS DEFINED IN ERISA, (III) INCUR ANY
“REPORTABLE EVENT” AS DEFINED IN ERISA, (IV) AN EVENT OR CONDITION WHICH
CONSTITUTES GROUNDS UNDER SECTION 4042 OF ERISA FOR THE TERMINATION OF, OR THE
APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY PLAN OR MULTIEMPLOYER PLAN,
(V) BECOME SUBJECT TO THE ASSERTION OF A MATERIAL CLAIM (OTHER THAN ROUTINE
CLAIMS FOR BENEFITS) AGAINST ANY “PLAN” (AS DEFINED IN ERISA) OR AGAINST ANY
BORROWER OR ERISA AFFILIATE IN CONNECTION WITH ANY SUCH PLAN, (VI) RECEIVE FROM
THE INTERNAL REVENUE SERVICE NOTICE OF THE FAILURE OF ANY “PLAN” (AS DEFINED IN
ERISA) INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE TO QUALIFY
UNDER SUCH SECTION OR (VII) THE IMPOSITION OF ANY LIABILITY UNDER TITLE IV OF
ERISA, OTHER THAN FOR PBGC PREMIUMS DUE BUT NOT DELINQUENT UNDER SECTION 4007 OF
ERISA, UPON ANY BORROWER OR ERISA AFFILIATE, AND WITH RESPECT TO THIS
SECTION 8.01(N), SUCH EVENT OR CONDITION EITHER (I) REMAINS UNCURED FOR A PERIOD
OF THIRTY (30) DAYS FROM DATE OF OCCURRENCE OR (II) COULD, IN LENDER’S
REASONABLE BUSINESS JUDGMENT, SUBJECT ANY BORROWER TO ANY TAX, PENALTY OR OTHER
LIABILITY HAVING A MATERIAL ADVERSE EFFECT;


 


(O)                                INVESTIGATIONS.  ANY INDICATION OR EVIDENCE
RECEIVED BY LENDER THAT REASONABLY LEADS IT TO BELIEVE BORROWERS, OR ANY OF
THEM, MAY HAVE DIRECTLY OR INDIRECTLY BEEN ENGAGED IN ANY TYPE OF ACTIVITY WHICH
WOULD


 


31

--------------------------------------------------------------------------------



 


BE REASONABLY LIKELY TO RESULT IN THE FORFEITURE OF ANY PROPERTY OF BORROWERS,
OR ANY OF THEM, TO ANY GOVERNMENTAL ENTITY, FEDERAL, STATE OR LOCAL;


 


(P)                                MATERIAL ADVERSE EVENTS.


 

(I)                                     LENDER REASONABLY DETERMINES THAT AN
EVENT WHICH ADVERSELY AFFECTS THE COLLECTIBILITY OF A MATERIAL PORTION OF THE
ACCOUNTS HAS OCCURRED; AND

 

(II)                                  A MATERIAL ADVERSE EFFECT HAS OCCURRED;

 


(Q)                                LOCKBOX INSTRUCTIONS.  ANY INSTRUCTION OR
AGREEMENT REGARDING THE COMMERCIAL LOCKBOX OR THE GOVERNMENT LOCKBOX OR THE BANK
ACCOUNTS RELATED THERETO, INCLUDING THE DEPOSITORY AGREEMENTS AND ANY STANDING
TRANSFER INSTRUCTIONS, IS AMENDED OR TERMINATED WITHOUT THE WRITTEN CONSENT OF
LENDER, OR IF ANY BORROWER FAILS, WITHIN ONE (1) BUSINESS DAY OF RECEIPT, TO
FORWARD COLLECTIONS IT RECEIVES WITH RESPECT TO ANY ACCOUNTS TO THE COMMERCIAL
LOCKBOX OR THE GOVERNMENT LOCKBOX, AS THE CASE MAY BE;


 


(R)                                   MODIFICATION OF SUBORDINATED DEBT. 
BORROWERS (OR ANY OF THEM) SHALL MODIFY THE TERMS OR PROVISIONS OF ANY
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT RELATING TO ANY SUBORDINATED DEBT
WITHOUT LENDER’S PRIOR WRITTEN CONSENT, UNLESS SUCH MODIFICATION IS PERMITTED BY
THE APPLICABLE SUBORDINATION AGREEMENT;


 


(S)                                 CHANGE IN OWNERSHIP/MANAGEMENT.  ANY
BORROWER FAILS TO PERFORM, COMPLY WITH OR OBSERVE THE COVENANTS AND UNDERTAKINGS
CONTAINED IN SECTION 7.08 HEREOF;


 


(T)                                   RESTRAINT ON BUSINESS.  ANY BORROWER SHALL
BE PROHIBITED OR OTHERWISE RESTRAINED FROM CONDUCTING THE BUSINESS THERETOFORE
CONDUCTED BY IT AT ANY OF THE HEALTHCARE FACILITIES IN ANY MANNER THAT HAS OR
COULD REASONABLY BE EXPECTED TO HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT BY
VIRTUE OF ANY DETERMINATION, RULING, DECISION, DECREE, ORDINANCE, OR ORDER OF
ANY COURT OF COMPETENT JURISDICTION, GOVERNMENTAL AUTHORITY, OR MUNICIPALITY;


 


(U)                                REVOCATION OF PERMITS.  A GOVERNMENTAL
AUTHORITY SHALL HAVE REVOKED ANY MATERIAL PERMIT, INCLUDING ANY LICENSE, PERMIT,
CERTIFICATE OR MEDICAID OR MEDICARE QUALIFICATION PERTAINING TO THE BUSINESS OF
ANY BORROWER OR ANY HEALTHCARE FACILITY, REGARDLESS OF WHETHER SUCH MATERIAL
PERMIT WAS HELD BY OR ORIGINALLY ISSUED FOR THE BENEFIT OF ANY BORROWER;


 


(V)                                ANY BREACH, DEFAULT OR EVENT OF DEFAULT
OCCURS UNDER ANY OF THE COMERICA LOAN DOCUMENTS OR ANY OF THE COMERICA LOAN
DOCUMENTS ARE TERMINATED; OR


 


(W)                              ANY BREACH, DEFAULT OR EVENT OF DEFAULT OCCURS
UNDER ANY OF THE SAFEGUARD LOAN DOCUMENTS OR ANY OF THE SAFEGUARD LOAN DOCUMENTS
ARE TERMINATED; OR


 


(X)                                  ANY BREACH, DEFAULT OR EVENT OF DEFAULT
OCCURS UNDER ANY OF THE SERVICES AGREEMENTS OR ANY OF THE SERVICES AGREEMENTS
ARE TERMINATED.


 


8.02                          CURE.  NOTHING CONTAINED IN THIS AGREEMENT OR THE
LOAN DOCUMENTS SHALL BE DEEMED TO COMPEL LENDER TO ACCEPT A CURE OF ANY EVENT OF
DEFAULT HEREUNDER.


 


8.03                          RIGHTS AND REMEDIES ON DEFAULT.


 


(A)                                 IN ADDITION TO ALL OTHER RIGHTS, OPTIONS AND
REMEDIES GRANTED OR AVAILABLE TO LENDER UNDER THIS AGREEMENT OR THE LOAN
DOCUMENTS, OR OTHERWISE AVAILABLE AT LAW OR IN EQUITY, UPON OR AT ANY TIME AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT, LENDER MAY,
IN ITS DISCRETION, CHARGE THE DEFAULT RATE ON ALL THEN OUTSTANDING OR THEREAFTER
INCURRED OBLIGATIONS AND/OR WITHHOLD OR CEASE MAKING ADVANCES UNDER THE CREDIT
FACILITY, UNLESS SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT IS CURED TO
LENDER’S SATISFACTION OR WAIVED IN ACCORDANCE HEREWITH.


 


32

--------------------------------------------------------------------------------



 


(B)                                IN ADDITION TO ALL OTHER RIGHTS, OPTIONS AND
REMEDIES GRANTED OR AVAILABLE TO LENDER UNDER THIS AGREEMENT OR THE LOAN
DOCUMENTS (EACH OF WHICH IS ALSO THEN EXERCISABLE BY LENDER), LENDER MAY, IN
ITS   DISCRETION, UPON OR AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, TERMINATE THE CREDIT FACILITY (IT ALSO BEING UNDERSTOOD THAT THE
OCCURRENCE OF ANY OF THE EVENTS OR CONDITIONS SET FORTH IN SECTIONS 8.01(I),
(J), (K) OR (Q) HEREOF SHALL AUTOMATICALLY CAUSE A TERMINATION OF THE CREDIT
FACILITY WITHOUT NOTICE OR DEMAND).


 


(C)                                 THE LENDER WILL BE ENTITLED TO TAKE ANY AND
ALL ACTIONS TO ENFORCE ITS CLAIMS AGAINST  BORROWERS TO RECOVER THE BALANCE OF
THE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, BEING ENTITLED TO PURSUE ALL
REMEDIES PROVIDED FOR BY LAW, EQUITY, OR OTHERWISE, AND TO EXERCISE THE WARRANTS
OF ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWERS, OR ANY OF THEM, CONTAINED IN
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;


 


(D)                                THE LENDER WILL BE ENTITLED TO TAKE ANY AND
ALL ACTIONS PERMITTED BY THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, AND/OR BY
LAW, EQUITY OR OTHERWISE;


 


(E)                                 IN ADDITION TO ALL OTHER RIGHTS, OPTIONS AND
REMEDIES GRANTED OR AVAILABLE TO LENDER UNDER THIS AGREEMENT OR THE LOAN
DOCUMENTS (EACH OF WHICH IS ALSO THEN EXERCISABLE BY LENDER), LENDER MAY, UPON
OR AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, EXERCISE ALL RIGHTS
UNDER THE UCC AND ANY OTHER APPLICABLE LAW OR IN EQUITY, BY CONTRACT OR
OTHERWISE, AND UNDER ALL LOAN DOCUMENTS PERMITTED TO BE EXERCISED AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, INCLUDING THE FOLLOWING RIGHTS AND REMEDIES
(WHICH LIST IS GIVEN BY WAY OF EXAMPLE AND IS NOT INTENDED TO BE AN EXHAUSTIVE
LIST OF ALL SUCH RIGHTS AND REMEDIES):


 

(I)                                     SUBJECT TO ALL APPLICABLE LAWS AND
REGULATIONS GOVERNING PAYMENT OF MEDICARE AND MEDICAID RECEIVABLES, THE RIGHT TO
“TAKE POSSESSION” OF OR FORECLOSE ON THE COLLATERAL (INCLUDING REMOVING FROM ANY
PREMISES WHERE SAME MAY BE LOCATED ANY AND ALL BOOKS AND RECORDS, COMPUTERS,
ELECTRONIC MEDIA AND SOFTWARE PROGRAMS ASSOCIATED WITH ANY COLLATERAL (INCLUDING
ELECTRONIC RECORDS, CONTRACTS AND SIGNATURES PERTAINING THERETO), DOCUMENTS,
INSTRUMENTS AND FILES, AND ANY RECEPTACLES OR CABINETS CONTAINING SAME, RELATING
TO THE ACCOUNTS) BY ANY AVAILABLE JUDICIAL PROCEDURE, OR WITHOUT JUDICIAL
PROCESS, AND TO ENTER ANY PREMISES WHERE ANY COLLATERAL MAY BE LOCATED FOR THE
PURPOSE OF TAKING POSSESSION OF OR REMOVING THE SAME, AND NOTIFY ALL OBLIGORS OF
LENDER’S SECURITY INTEREST IN THE COLLATERAL AND REQUIRE PAYMENT UNDER THE
ACCOUNTS TO BE MADE DIRECTLY TO LENDER AND LENDER MAY, IN ITS OWN NAME OR IN THE
NAME OF THE APPLICABLE BORROWER, EXERCISE ALL RIGHTS OF A SECURED PARTY WITH
RESPECT TO THE COLLATERAL AND COLLECT, SUE FOR AND RECEIVE PAYMENT ON ALL
ACCOUNTS, AND SETTLE, COMPROMISE AND ADJUST THE SAME ON ANY TERMS AS MAY BE
SATISFACTORY TO LENDER, IN ITS SOLE AND ABSOLUTE DISCRETION FOR ANY REASON OR
WITHOUT REASON AND LENDER MAY DO ALL OF THE FOREGOING WITH OR WITHOUT JUDICIAL
PROCESS (INCLUDING, WITHOUT LIMITATION, NOTIFYING THE UNITED STATES POSTAL
AUTHORITIES TO REDIRECT MAIL ADDRESSED TO BORROWERS, OR ANY OF THEM, TO AN
ADDRESS DESIGNATED BY LENDER) AND MAY USE, AT BORROWERS’ EXPENSE, SUCH OF THE
BORROWERS’ PERSONNEL, SUPPLIES OR SPACE AS MAY BE NECESSARY TO MANAGE SUCH
ACCOUNTS;

 

(II)                                  REQUIRE BORROWERS, AT BORROWERS’ EXPENSE,
TO ASSEMBLE ALL OR ANY PART OF THE COLLATERAL AND MAKE IT AVAILABLE TO LENDER AT
ANY PLACE DESIGNATED BY LENDER, WHICH MAY INCLUDE PROVIDING LENDER OR ANY ENTITY
DESIGNATED BY LENDER WITH ACCESS (EITHER REMOTE OR DIRECT) TO BORROWERS’
INFORMATION SYSTEM FOR PURPOSES OF MONITORING, POSTING PAYMENTS AND REBILLING
ACCOUNTS TO THE EXTENT DEEMED DESIRABLE BY LENDER IN ITS SOLE DISCRETION;

 

(III)                               THE RIGHT TO REDUCE OR MODIFY THE REVOLVING
LOAN COMMITMENT, BORROWING BASE OR ANY PORTION THEREOF OR THE ADVANCE RATES OR
TO MODIFY THE TERMS AND CONDITIONS UPON WHICH LENDER MAY BE WILLING TO CONSIDER
MAKING ADVANCES UNDER THE CREDIT FACILITY OR TO TAKE ADDITIONAL RESERVES IN THE
BORROWING BASE FOR ANY REASON; OR

 

(IV)                              THE RIGHT TO SELL, ASSIGN AND DELIVER ALL OR
ANY PART OF THE COLLATERAL AND ANY RETURNED, RECLAIMED OR REPOSSESSED
MERCHANDISE, IN THE NAME OF THE BORROWERS (OR ANY OF THEM) OR LENDER, OR IN THE
NAME OF SUCH OTHER PARTY AS LENDER MAY DESIGNATE, WITH OR WITHOUT ADVERTISEMENT,
AT PUBLIC OR PRIVATE SALE, FOR CASH, ON CREDIT OR OTHERWISE, AT LENDER’S SOLE 
DISCRETION, WITH OR WITHOUT WARRANTIES OR REPRESENTATIONS (INCLUDING WARRANTIES
OF TITLE, POSSESSION, QUIET ENJOYMENT AND THE LIKE), AND UPON SUCH OTHER TERMS
AND CONDITIONS AS LENDER IN ITS SOLE DISCRETION MAY DEEM ADVISABLE, AND LENDER
MAY BID OR BECOME A PURCHASER AT ANY SUCH SALE, FREE FROM ANY RIGHT OF
REDEMPTION, WHICH RIGHT IS HEREBY EXPRESSLY WAIVED BY THE BORROWERS.  IF ANY
INVENTORY AND EQUIPMENT SHALL REQUIRE REBUILDING, REPAIRING, MAINTENANCE OR
PREPARATION, LENDER SHALL HAVE THE RIGHT, AT ITS SOLE DISCRETION, TO

 

33

--------------------------------------------------------------------------------


 

DO SUCH OF THE AFORESAID AS IS NECESSARY, FOR THE PURPOSE OF PUTTING THE
INVENTORY AND EQUIPMENT IN SUCH SALEABLE FORM AS LENDER SHALL DEEM APPROPRIATE.

 


(F)                                   BORROWERS HEREBY AGREE THAT A NOTICE
RECEIVED BY THEM AT LEAST TEN (10) DAYS BEFORE THE TIME OF ANY INTENDED PUBLIC
SALE OR OF THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER DISPOSITION OF THE
COLLATERAL IS TO BE MADE, SHALL BE DEEMED TO BE REASONABLE NOTICE OF SUCH SALE
OR OTHER DISPOSITION.  IF PERMITTED BY APPLICABLE LAW, ANY COLLATERAL WHICH
THREATENS TO SPEEDILY DECLINE IN VALUE OR WHICH IS SOLD ON A RECOGNIZED MARKET
MAY BE SOLD IMMEDIATELY BY LENDER WITHOUT PRIOR NOTICE TO BORROWERS.  EACH
BORROWER COVENANTS AND AGREES NOT TO INTERFERE WITH OR IMPOSE ANY OBSTACLE TO
LENDER’S EXERCISE OF ITS RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL.


 


(G)                                LENDER IS HEREBY GRANTED, UNTIL THE
OBLIGATIONS ARE PAID IN FULL AND ALL OBLIGATIONS OF LENDER HEREUNDER ARE
TERMINATED, A WORLDWIDE LICENSE TO USE, AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT AND WITHOUT CHARGE, ALL OF BORROWERS’ LABELS,
TRADEMARKS (AND ASSOCIATED GOODWILL), COPYRIGHTS, PATENTS AND ADVERTISING
MATTER, AND ANY OTHER FORM OF INTELLECTUAL PROPERTY, AS THEY PERTAIN TO THE
COLLATERAL, IN COMPLETING PRODUCTION OF, ADVERTISING FOR SALE AND SELLING OF ANY
COLLATERAL.


 


8.04                          WARRANT OF ATTORNEY TO CONFESS JUDGMENT.


 


(A)                                 ACKNOWLEDGMENT OF WARRANT OF ATTORNEY.  THE
FOLLOWING PARAGRAPH SETS FORTH A GRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS
JUDGMENT AGAINST THE BORROWERS.  IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS
JUDGMENT AGAINST THE BORROWERS, FOLLOWING CONSULTATION WITH (OR DECISION NOT TO
CONSULT) SEPARATE COUNSEL FOR THE BORROWERS AND WITH KNOWLEDGE OF THE LEGAL
EFFECT HEREOF, THE BORROWERS HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY,
INTELLIGENTLY AND UNCONDITIONALLY WAIVE ANY AND ALL RIGHTS ANY OF THEM HAS OR
MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES OF AMERICA, COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE INCLUDING, WITHOUT LIMITATION, A HEARING PRIOR TO
GARNISHMENT AND ATTACHMENT OF THE BORROWERS’ BANK ACCOUNTS AND OTHER ASSETS. 
THE BORROWERS ACKNOWLEDGE AND UNDERSTAND THAT BY ENTERING INTO THIS AGREEMENT
CONTAINING A CONFESSION OF JUDGMENT CLAUSE THAT THE BORROWERS ARE EACH
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY GIVING UP ANY AND ALL RIGHTS, INCLUDING
CONSTITUTIONAL RIGHTS, THAT ANY BORROWER HAS OR MAY HAVE TO NOTICE AND A HEARING
BEFORE JUDGMENT CAN BE ENTERED AGAINST ANY BORROWER AND BEFORE THE BORROWERS’
ASSETS, INCLUDING, WITHOUT LIMITATION, THEIR BANK ACCOUNTS, MAY BE GARNISHED,
LEVIED, EXECUTED UPON AND/OR ATTACHED.  THE BORROWERS UNDERSTAND THAT ANY SUCH
GARNISHMENT, LEVY, EXECUTION AND/OR ATTACHMENT SHALL RENDER THE PROPERTY
GARNISHED, LEVIED, EXECUTED UPON OR ATTACHED IMMEDIATELY UNAVAILABLE TO THE
OBLIGORS.  IT IS SPECIFICALLY ACKNOWLEDGED BY THE BORROWERS THAT THE LENDER HAS
RELIED ON THIS WARRANT OF ATTORNEY AND THE RIGHTS WAIVED BY THE OBLIGORS HEREIN
IN CONSENTING TO THIS AGREEMENT AND AS AN INDUCEMENT TO GRANT THE ACCOMMODATIONS
OUTLINED HEREIN TO THE BORROWERS.


 


(B)                                WARRANT OF ATTORNEY TO CONFESS JUDGMENT -
MONEY.  THE BORROWERS, AND EACH OF THEM, HEREBY AUTHORIZE AND EMPOWER, UPON AN
EVENT OF DEFAULT HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS, ANY ATTORNEY
OF ANY COURT OF RECORD OR THE PROTHONOTARY OR CLERK OF ANY COUNTY IN THE
COMMONWEALTH OF PENNSYLVANIA, OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, OR
THE CLERK OF ANY UNITED STATES DISTRICT COURT, TO APPEAR FOR THE BORROWERS IN
ANY AND ALL ACTIONS WHICH MAY BE BROUGHT HEREUNDER, AND/OR UNDER THE OTHER LOAN
DOCUMENTS, AND ENTER AND CONFESS JUDGMENT AGAINST THE BORROWERS, JOINTLY AND
SEVERALLY, IN FAVOR OF THE LENDER OR ITS ASSIGNEE FOR THE ENTIRE AMOUNT OF THE
INDEBTEDNESS THEN DUE AND OUTSTANDING UNDER THE TERMS OF THIS AGREEMENT, AND/OR
UNDER THE TERMS OF THE OTHER LOAN DOCUMENTS, TOGETHER WITH ATTORNEYS’ FEES EQUAL
TO FIFTEEN PERCENT (15%) OF THE FOREGOING SUMS THEN DUE AND OWING, BUT IN NO
EVENT LESS THAN FIVE THOUSAND ($5,000.00) DOLLARS, ALL WITH OR WITHOUT
DECLARATION,


 


34

--------------------------------------------------------------------------------



 


WITHOUT PRIOR NOTICE, WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL
PROCEDURAL ERRORS AND THE RIGHT TO ISSUE EXECUTIONS FORTHWITH.  TO THE EXTENT
PERMITTED BY LAW, EACH OF THE BORROWERS WAIVES THE RIGHT OF INQUISITION ON ANY
REAL ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE
PROTHONOTARY OR CLERK TO ENTER UPON THE WRIT OF EXECUTION THIS VOLUNTARY
CONDEMNATION AND AGREES THAT SUCH REAL ESTATE MAY BE SOLD ON A WRIT OF
EXECUTION; AND ALSO WAIVES ANY RELIEF FROM ANY APPRAISEMENT, STAY OR EXEMPTION
LAW OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED.  IF COPIES OF THIS AGREEMENT
AND/OR THE OTHER LOAN DOCUMENTS VERIFIED BY AFFIDAVIT OF ANY REPRESENTATIVE OF
THE LENDER SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO
FILE THE ORIGINALS THEREOF AS A WARRANT OF ATTORNEY, ANY PRACTICE OR USAGE TO
THE CONTRARY NOTWITHSTANDING.  THE AUTHORITY HEREIN GRANTED TO CONFESS JUDGMENT
SHALL NOT BE EXHAUSTED BY ANY SINGLE EXERCISE THEREOF, BUT SHALL CONTINUE AND
MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE LENDER SHALL FIND IT
NECESSARY AND DESIRABLE AND AT ALL TIMES UNTIL FULL PAYMENT OF ALL AMOUNTS DUE
HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.  THE LENDER MAY CONFESS ONE OR
MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE
INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER, AND/OR UNDER THE OTHER LOAN
DOCUMENTS, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON
MORE THAN ONE OCCASION FOR THE SAME INDEBTEDNESS OR OBLIGATIONS.  IN THE EVENT
THAT ANY JUDGMENT CONFESSED AGAINST THE BORROWERS IS STRICKEN OR OPENED UPON
APPLICATION BY OR ON BEHALF OF ANY OF THE BORROWERS FOR ANY REASON, THE LENDER
IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT
AGAINST THE OBLIGORS FOR ANY PART OR ALL OF THE INDEBTEDNESS DUE AND OWING TO
THE LENDER HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.


 


(C)                                 WARRANT OF ATTORNEY TO CONFESS JUDGMENT –
GENERAL PROVISIONS.  IN ANY ACTION OR PROCEEDING DESCRIBED IN SECTION 8.04
HEREIN OR IN CONNECTION THEREWITH, IF COPIES OF THIS AGREEMENT AND/OR THE OTHER
LOAN DOCUMENTS ARE THEREIN VERIFIED BY THE LENDER OR SOMEONE ACTING FOR THE
LENDER TO BE TRUE AND CORRECT COPIES OF THIS AGREEMENT AND/OR THE OTHER LOAN
DOCUMENTS (AND SUCH COPIES SHALL BE CONCLUSIVELY PRESUMED TO BE TRUE AND CORRECT
BY VIRTUE OF SUCH VERIFICATION), THEN IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL OF THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, ANY STATUTE, RULE OF
COURT OF LAW, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING.  THE BORROWERS
HEREBY RELEASE TO THE LENDER, ANYONE ACTING FOR THE LENDER AND ALL ATTORNEYS WHO
MAY APPEAR FOR THE BORROWERS, ALL ERRORS IN PROCEDURE REGARDING THE ENTRY OF
JUDGMENT OR JUDGMENTS BY CONFESSION OR OTHERWISE BY VIRTUE OF THE WARRANTS OF
ATTORNEY CONTAINED IN THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AND ALL
LIABILITY THEREFOR.  THE RIGHT TO ENTER JUDGMENT OR JUDGMENTS BY CONFESSION OR
OTHERWISE BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS AGREEMENT
AND/OR THE OTHER LOAN DOCUMENTS, AND TO ENFORCE ALL OF THE OTHER PROVISIONS OF
THE AFORESAID DOCUMENTS MAY BE EXERCISED BY ANY ASSIGNEE OF THE LENDER’S RIGHT,
TITLE AND INTEREST IN THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS IN SUCH
ASSIGNEE’S OWN NAME, ANY STATUTE, RULE OF COURT OR LAW, CUSTOM OR PRACTICE TO
THE CONTRARY NOTWITHSTANDING.


 


8.05                          NATURE OF REMEDIES.  ALL RIGHTS AND REMEDIES
GRANTED LENDER HEREUNDER AND UNDER THE LOAN DOCUMENTS, OR OTHERWISE AVAILABLE AT
LAW OR IN EQUITY, SHALL BE DEEMED CONCURRENT AND CUMULATIVE, AND NOT ALTERNATIVE
REMEDIES, AND LENDER MAY PROCEED WITH ANY NUMBER OF REMEDIES AT THE SAME TIME
UNTIL ALL OBLIGATIONS ARE SATISFIED IN FULL.  THE EXERCISE OF ANY ONE RIGHT OR
REMEDY SHALL NOT BE DEEMED A WAIVER OR RELEASE OF ANY OTHER RIGHT OR REMEDY, AND
LENDER, UPON OR AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, MAY
PROCEED AGAINST BORROWERS, OR ANY OF THEM, AT ANY TIME, UNDER ANY AGREEMENT,
WITH ANY AVAILABLE REMEDY AND IN ANY ORDER.


 


8.06                          SET-OFF.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, LENDER AND/OR ANY AFFILIATE OF LENDER AND/OR PARTICIPANT WITH LENDER
SHALL HAVE AND BE DEEMED TO HAVE, WITHOUT NOTICE TO BORROWERS, THE IMMEDIATE
RIGHT


 


35

--------------------------------------------------------------------------------



 


OF SET-OFF AND MAY APPLY THE FUNDS OR OTHER AMOUNTS OR PROPERTY THUS SET OFF
AGAINST ANY OF BORROWERS’ OBLIGATIONS HEREUNDER.


 


8.07                          APPLICATION OF PROCEEDS.  THE NET CASH PROCEEDS
RESULTING FROM LENDER’S EXERCISE OF ANY OF LENDERS RIGHTS PURSUANT TO THIS
ARTICLE 8 (AFTER DEDUCTING ALL EXPENSES RELATING THERETO) SHALL BE APPLIED BY
LENDER TO THE PAYMENT OF THE OBLIGATIONS AS SET FORTH IN SECTION 2.08(B) HEREOF,
AND THE BORROWERS SHALL REMAIN LIABLE TO LENDER FOR ANY DEFICIENCIES, AND LENDER
IN TURN AGREES TO REMIT TO THE BORROWERS OR THEIR SUCCESSORS OR ASSIGNS, ANY
SURPLUS RESULTING THEREFROM.


 


ARTICLE 9


 


MISCELLANEOUS


 


9.01                          GOVERNING LAW.  THIS AGREEMENT, AND ALL MATTERS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND SHALL BE CONSTRUED WITHOUT THE
AID OF ANY CANON, CUSTOM OR RULE OF LAW REQUIRING CONSTRUCTION AGAINST THE
DRAFTSMAN.


 


9.02                          INTEGRATED AGREEMENT.  THE REVOLVING NOTE, THE
OTHER LOAN DOCUMENTS, ALL RELATED AGREEMENTS, AND THIS AGREEMENT SHALL BE
CONSTRUED AS INTEGRATED AND COMPLEMENTARY OF EACH OTHER, AND AS AUGMENTING AND
NOT RESTRICTING LENDER’S RIGHTS AND REMEDIES.  IF, AFTER APPLYING THE FOREGOING,
AN INCONSISTENCY STILL EXISTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONSTITUTE
AN AMENDMENT THERETO AND SHALL CONTROL.


 


9.03                          WAIVER AND INDEMNITY.


 


(A)                                 NO OMISSION OR DELAY BY LENDER IN EXERCISING
ANY RIGHT OR POWER UNDER THIS AGREEMENT OR ANY RELATED AGREEMENTS AND DOCUMENTS
WILL IMPAIR SUCH RIGHT OR POWER OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT,
OR EVENT OF DEFAULT OR AN ACQUIESCENCE THEREIN, AND ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR POWER WILL NOT PRECLUDE OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, AND AS TO ANY BORROWER NO WAIVER
WILL BE VALID UNLESS IN WRITING AND SIGNED BY LENDER AND THEN ONLY TO THE EXTENT
SPECIFIED.


 


(B)                                EACH BORROWER RELEASES AND SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS LENDER, AND ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS AND AGENTS (EACH, AN “INDEMNIFIED PARTY”), OF AND FROM ANY
CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, JUDGMENTS, INJURIES, LOSSES, DAMAGES
AND COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES AND REASONABLE
LEGAL FEES) OF ANY KIND OR NATURE, WHICH AT ANY TIME MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST ANY INDEMNIFIED PARTY, RESULTING FROM (I) ACTS OR
CONDUCT OF A BORROWER UNDER, PURSUANT OR RELATED TO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, (II) AS A RESULT OF LENDER’S EXERCISE OF (OR FAILURE TO
EXERCISE) ANY OF LENDER’S RIGHTS AND REMEDIES HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, INCLUDING (A) ANY SALE OR TRANSFER OF THE COLLATERAL, (B) THE
PRESERVATION, REPAIR, MAINTENANCE, PREPARATION FOR SALE OR SECURING OF ANY
COLLATERAL, (C) THE DEFENSE OF LENDER’S INTERESTS IN THE COLLATERAL (INCLUDING
THE DEFENSE OF CLAIMS BROUGHT BY THE BORROWERS (OR ANY OF THEM) AS A
DEBTOR-IN-POSSESSION OR OTHERWISE, ANY SECURED OR UNSECURED CREDITORS OF THE
BORROWERS (OR ANY OF THEM), OR ANY TRUSTEE OR RECEIVER IN BANKRUPTCY), AND
(D) RIGHTS, REMEDIES OR OBLIGATIONS UNDER THE BUSINESS ASSOCIATE AGREEMENT;
(III) AS A RESULT OF ANY ENVIRONMENTAL POLLUTION, HAZARDOUS MATERIAL OR
ENVIRONMENTAL CLEAN-UP AND THE BORROWERS’ OFF-SITE DISPOSAL PRACTICES; (IV) IN
CONNECTION WITH ANY REGULATORY INVESTIGATION OR PROCEEDING BY ANY REGULATORY
AUTHORITY OR AGENCY HAVING JURISDICTION OVER THE BORROWERS (OR ANY OF THEM);
(V) OTHERWISE RELATING TO OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR ANY ACTION TAKEN (OR FAILURE TO
ACT) BY ANY INDEMNIFIED PARTY WITH RESPECT THERETO; (VI) ANY BORROWER’S BREACH,
OR ALLEGED BREACH, OR VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT OR
UNDERTAKING CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND
(VII) ANY BORROWER’S FAILURE, OR ALLEGED FAILURE, TO COMPLY WITH ANY OR ALL
LAWS, STATUTES, ORDINANCES, GOVERNMENTAL RULES, REGULATIONS OR STANDARDS,
WHETHER FEDERAL, STATE OR LOCAL, OR COURT OR ADMINISTRATIVE ORDERS OR DECREES
(INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS, ETC.), AND ALL COSTS,
EXPENSES, FINES, PENALTIES OR OTHER DAMAGES RESULTING THEREFROM, UNLESS IN EACH
CASE RESULTING FROM ACTS OR CONDUCT OF LENDER CONSTITUTING WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE, AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION. 
THIS INDEMNIFICATION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
PAYMENT IN FULL AND SATISFACTION OF THE OBLIGATIONS.


 


36

--------------------------------------------------------------------------------



 


(C)                                 LENDER SHALL NOT BE LIABLE FOR, AND
BORROWERS HEREBY AGREE THAT LENDER’S LIABILITY IN THE EVENT OF A BREACH BY
LENDER OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE LIMITED TO
BORROWERS’ DIRECT DAMAGES SUFFERED AND SHALL NOT EXTEND TO, ANY CONSEQUENTIAL OR
INCIDENTAL DAMAGES.  IN THE EVENT BORROWERS BRING SUIT AGAINST LENDER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND LENDER IS FOUND NOT
TO BE LIABLE, BORROWERS SHALL INDEMNIFY AND HOLD LENDER HARMLESS FROM ALL COSTS
AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY LENDER IN CONNECTION WITH
SUCH SUIT.


 


9.04                          TIME.  WHENEVER BORROWERS, OR ANY OF THEM, SHALL
BE REQUIRED TO MAKE ANY PAYMENT, OR PERFORM ANY ACT, ON A DAY WHICH IS NOT A
BUSINESS DAY, SUCH PAYMENT MAY BE MADE, OR SUCH ACT MAY BE PERFORMED, ON THE
NEXT SUCCEEDING BUSINESS DAY.  TIME IS OF THE ESSENCE IN BORROWERS’  PERFORMANCE
UNDER ALL PROVISIONS OF THIS AGREEMENT AND ALL RELATED AGREEMENTS AND DOCUMENTS.


 


9.05                          EXPENSES OF LENDER.


 


(A)                                 AT CLOSING AND FROM TIME TO TIME THEREAFTER,
BORROWERS WILL PAY ALL REASONABLE EXPENSES OF LENDER ON DEMAND (INCLUDING,
WITHOUT LIMITATION, SEARCH COSTS, AUDIT FEES, APPRAISAL FEES, AND THE FEES AND
EXPENSES OF LEGAL COUNSEL FOR LENDER) RELATING TO THIS AGREEMENT, AND ALL
RELATED AGREEMENTS AND DOCUMENTS, INCLUDING, WITHOUT LIMITATION, EXPENSES
INCURRED IN THE ANALYSIS, NEGOTIATION, PREPARATION, CLOSING, ADMINISTRATION AND
ENFORCEMENT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE ENFORCEMENT,
PROTECTION AND DEFENSE OF THE RIGHTS OF LENDER IN AND TO THE REVOLVING LOANS AND
COLLATERAL OR OTHERWISE HEREUNDER, AND ANY REASONABLE EXPENSES RELATING TO
EXTENSIONS, AMENDMENTS, WAIVERS OR CONSENTS PURSUANT TO THE PROVISIONS HEREOF,
OR ANY RELATED AGREEMENTS AND DOCUMENTS OR RELATING TO AGREEMENTS WITH OTHER
CREDITORS, OR TERMINATION OF THIS AGREEMENT (COLLECTIVELY, THE “EXPENSES”).  ANY
EXPENSES NOT PAID UPON DEMAND BY LENDER SHALL BEAR INTEREST AT THE HIGHEST PER
ANNUM RATE OF INTEREST APPLICABLE TO THE REVOLVING LOANS.


 


(B)                                IN ADDITION, AT ANY TIME FOLLOWING THE DATE
OF THIS AGREEMENT, BORROWERS EFFECT ANY CHANGES WHICH RESULTS IN A CHANGE IN THE
FORMAT OR SEQUENCE OF BORROWERS’ DATA, BORROWERS SHALL PAY TO LENDER ITS
REASONABLE CHARGE FOR IMPLEMENTING SUCH CHANGES AS ARE NECESSARY TO ACCOMMODATE
THE CHANGES IN THE FORMAT OR SEQUENCE OF THE DATA SUCH THAT LENDER’S ACCOUNTS
RECEIVABLE MONITORING SYSTEM IS CAPABLE OF IMPORTING SUCH DATA, INCLUDING AN
HOURLY FEE OF $125.00.


 


9.06                          CONFIDENTIALITY.  EXCEPT AS PROVIDED IN
SECTION 9.19 HEREOF OR TO THE EXTENT REQUIRED BY LAW OR APPLICABLE REGULATIONS,
BORROWERS AND LENDER (AND LENDER’S ASSIGNEES AND PARTICIPANTS) AGREE TO MAINTAIN
THE CONFIDENTIALITY OF THIS AGREEMENT AND NOT TO DISCLOSE THE CONTENTS HEREOF OR
PROVIDE A COPY HEREOF TO ANY THIRD PARTY, EXCEPT (I) ACCOUNTANTS, LAWYERS AND
FINANCIAL ADVISERS OF THE PARTIES WHO ARE INFORMED OF AND AGREE TO BE BOUND BY
THIS SECTION 9.06, AND (II) THAT COPIES HEREOF MAY BE PROVIDED TO ANY ASSIGNEE
OR PARTICIPANT (OR POTENTIAL ASSIGNEE OR PARTICIPANT) OF LENDER’S INTERESTS
HEREIN, ANY INVESTORS OR PROSPECTIVE INVESTORS WHO ACQUIRE OR MAY ACQUIRE
SECURITIES BACKED BY ACCOUNTS AND ANY PARTIES WHICH FACILITATE THE ISSUANCE OF
SUCH SECURITIES, INCLUDING RATING AGENCIES, GUARANTORS AND INSURERS.  LENDER
AGREES TO MAINTAIN THE CONFIDENTIALITY OF PATIENT INFORMATION OBTAINED AS A
RESULT OF ITS INTERESTS IN, OR DUTIES WITH RESPECT TO, THE ACCOUNTS AND AS
OTHERWISE MAY BE REQUIRED PURSUANT TO THE BUSINESS ASSOCIATE AGREEMENT.


 


9.07                          NOTICES.


 


(A)                                 ANY NOTICES OR CONSENTS REQUIRED OR
PERMITTED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN IF
DELIVERED IN PERSON OR IF SENT BY TELECOPY OR BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER, OR VIA FIRST CLASS, CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, TO
THE ADDRESS OF SUCH PARTY SET FORTH ON THE SIGNATURE PAGES HEREOF, UNLESS SUCH
ADDRESS IS CHANGED BY WRITTEN NOTICE HEREUNDER;


 


(B)                                ANY NOTICE SENT BY LENDER OR BORROWERS, OR
ANY OF THEM, BY ANY OF THE ABOVE METHODS SHALL BE DEEMED TO BE GIVEN WHEN SO
RECEIVED; AND


 


(C)                                 LENDER SHALL BE FULLY ENTITLED TO RELY UPON
ANY FACSIMILE TRANSMISSION OR OTHER WRITING PURPORTED TO BE SENT BY ANY
AUTHORIZED OFFICER (WHETHER REQUESTING AN ADVANCE OR OTHERWISE) AS BEING GENUINE
AND AUTHORIZED.


 


37

--------------------------------------------------------------------------------



 


9.08                          BROKERAGE.  BORROWERS REPRESENT THAT BORROWERS
HAVE NOT COMMITTED LENDER TO THE PAYMENT OF ANY BROKERAGE FEE, COMMISSION OR
CHARGE IN CONNECTION WITH THIS TRANSACTION.  IF ANY SUCH CLAIM IS MADE ON LENDER
BY ANY BROKER, FINDER OR AGENT OR OTHER PERSON, EACH BORROWER HEREBY
INDEMNIFIES, DEFENDS AND SAVES LENDER HARMLESS AGAINST SUCH CLAIM AND FURTHER
WILL DEFEND, WITH COUNSEL SATISFACTORY TO LENDER, ANY ACTION OR ACTIONS TO
RECOVER ON SUCH CLAIM, AT BORROWERS’ OWN COST AND EXPENSE, INCLUDING LENDER’S
REASONABLE COUNSEL FEES.  EACH BORROWER FURTHER AGREES THAT UNTIL ANY SUCH CLAIM
OR DEMAND IS ADJUDICATED IN LENDER’S FAVOR, THE AMOUNT DEMANDED SHALL BE DEEMED
AN OBLIGATION OF BORROWERS UNDER THIS AGREEMENT.


 


9.09                          HEADINGS.  THE HEADINGS OF ANY PARAGRAPH OR
SECTION OF THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE USED TO
INTERPRET ANY PROVISION OF THIS AGREEMENT.


 


9.10                          SURVIVAL.  ALL WARRANTIES, REPRESENTATIONS, AND
COVENANTS MADE BY ANY OR ALL BORROWERS AND/HEREIN, OR IN ANY AGREEMENT REFERRED
TO HEREIN OR ON ANY CERTIFICATE, DOCUMENT OR OTHER INSTRUMENT DELIVERED BY IT OR
ON ITS BEHALF UNDER THIS AGREEMENT, SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON
BY LENDER, AND SHALL SURVIVE THE DELIVERY TO LENDER OF THE REVOLVING NOTE,
REGARDLESS OF ANY INVESTIGATION MADE BY LENDER OR ON ITS BEHALF.  ALL STATEMENTS
IN ANY SUCH CERTIFICATE OR OTHER INSTRUMENT PREPARED AND/OR DELIVERED FOR THE
BENEFIT OF LENDER SHALL CONSTITUTE WARRANTIES AND REPRESENTATIONS BY BORROWERS
HEREUNDER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL COVENANTS MADE BY
ANY OR ALL BORROWERS HEREUNDER OR UNDER ANY OTHER AGREEMENT OR INSTRUMENT SHALL
BE DEEMED CONTINUING UNTIL ALL OBLIGATIONS ARE SATISFIED IN FULL.


 


9.11                          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH
OF THE PARTIES.  NO BORROWER MAY TRANSFER, ASSIGN OR DELEGATE ANY OF ITS DUTIES
OR OBLIGATIONS HEREUNDER.


 


9.12                          DUPLICATE ORIGINALS.  TWO OR MORE DUPLICATE
ORIGINALS OF THIS AGREEMENT MAY BE SIGNED BY THE PARTIES, EACH OF WHICH SHALL BE
AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS AND BY PDF OR
FACSIMILE SIGNATURE, ALL OF WHICH COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE
ONE COMPLETED FULLY EXECUTED DOCUMENT.


 


9.13                          MODIFICATION.  NO MODIFICATION HEREOF OR ANY
AGREEMENT REFERRED TO HEREIN SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING
AND SIGNED BY BORROWERS AND LENDER.


 


9.14                          SIGNATORIES.  EACH INDIVIDUAL SIGNATORY HERETO
REPRESENTS AND WARRANTS THAT HE IS DULY AUTHORIZED TO EXECUTE THIS AGREEMENT ON
BEHALF OF HIS PRINCIPAL AND THAT HE EXECUTES THE AGREEMENT IN SUCH CAPACITY AND
NOT AS A PARTY.


 


9.15                          THIRD PARTIES.  NO RIGHTS ARE INTENDED TO BE
CREATED HEREUNDER, OR UNDER ANY RELATED AGREEMENTS OR DOCUMENTS FOR THE BENEFIT
OF ANY THIRD PARTY DONEE, CREDITOR OR INCIDENTAL BENEFICIARY OF ANY BORROWER. 
NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS A DELEGATION TO LENDER
OF ANY BORROWER’S DUTY OF PERFORMANCE, INCLUDING, WITHOUT LIMITATION, SUCH
BORROWER’S DUTIES UNDER ANY ACCOUNT OR CONTRACT WITH ANY OTHER PERSON.


 


9.16                          WAIVERS.


 


(A)                                 BORROWERS HEREBY WAIVE DILIGENCE, DEMAND,
PRESENTMENT, PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICES OF NONPAYMENT,
INTENT TO ACCELERATE AND ACCELERATION. BORROWERS EACH HEREBY IRREVOCABLY,
UNCONDITIONALLY AND FULLY SUBORDINATE IN FAVOR OF LENDER, ANY AND ALL RIGHTS
THEY OR ANY OF THEM, MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW OR CONTRACT) TO ASSERT OR RECEIVE PAYMENT ON ANY
CLAIM AGAINST EACH OTHER OR ANY OF THEM, ON ACCOUNT OF PAYMENTS MADE UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL RIGHTS OF SUBROGATION,
REIMBURSEMENT, EXONERATION, CONTRIBUTION OR INDEMNITY.  EACH BORROWER WAIVES ANY
EVENT OR CIRCUMSTANCES WHICH MIGHT CONSTITUTE A LEGAL OR EQUITABLE DEFENSE OF,
OR DISCHARGE OF, SUCH BORROWER.  FURTHERMORE, EACH BORROWER AGREES THAT IF ANY
PAYMENT ON THE OBLIGATIONS IS RECOVERED FROM OR REPAID BY LENDER IN WHOLE OR IN
PART IN ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING INSTITUTED BY OR
AGAINST ANY BORROWER, THE REMAINING BORROWERS AND/SHALL BE OBLIGATED TO THE SAME
EXTENT AS IF THE RECOVERED OR REPAID PAYMENT HAD NEVER BEEN ORIGINALLY MADE ON
SUCH OBLIGATION.  EACH BORROWER CONSENTS AND AGREES THAT LENDER SHALL BE UNDER


 


38

--------------------------------------------------------------------------------



 


NO OBLIGATION TO MARSHAL ANY ASSETS OR COLLATERAL IN FAVOR OF SUCH BORROWER OR
AGAINST OR IN PAYMENT OF ANY OR ALL OF THE OBLIGATIONS.


 


(B)                                EACH BORROWER HEREBY CONSENTS AND AGREES THAT
LENDER, AT ANY TIME OR FROM TIME TO TIME IN ITS DISCRETION MAY:  (I) SETTLE,
COMPROMISE OR GRANT RELEASES FOR LIABILITIES OF OTHER BORROWERS, AND/OR ANY
OTHER PERSON OR PERSONS LIABLE FOR ANY OBLIGATIONS, (II) EXCHANGE, RELEASE,
SURRENDER, SELL, SUBORDINATE OR COMPROMISE ANY COLLATERAL OF ANY PARTY NOW OR
HEREAFTER SECURING ANY OF THE OBLIGATIONS, AND (III) FOLLOWING AN EVENT OF
DEFAULT, APPLY ANY AND ALL PAYMENTS RECEIVED AT ANY TIME AGAINST THE OBLIGATIONS
IN ANY ORDER AS LENDER MAY DETERMINE; ALL OF THE FOREGOING IN SUCH MANNER AND
UPON SUCH TERMS AS LENDER MAY SEE FIT, WITHOUT NOTICE TO OR FURTHER CONSENT FROM
SUCH BORROWER WHO HEREBY AGREES AND SHALL REMAIN BOUND UPON THIS AGREEMENT
NOTWITHSTANDING ANY SUCH ACTION ON LENDER’S PART.


 


(C)                                 THE LIABILITY OF EACH BORROWER HEREUNDER IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE REDUCED, IMPAIRED OR AFFECTED IN ANY
WAY BY REASON OF (I) ANY FAILURE TO OBTAIN, RETAIN OR PRESERVE, OR THE LACK OF
PRIOR ENFORCEMENT OF, ANY RIGHTS AGAINST ANY PERSON OR PERSONS (INCLUDING OTHER
BORROWERS), OR IN ANY PROPERTY, (II) THE INVALIDITY OR UNENFORCEABILITY OF ANY
OBLIGATIONS OR RIGHTS IN ANY COLLATERAL, (III) ANY DELAY IN MAKING DEMAND UPON
OTHER BORROWERS OR ANY DELAY IN ENFORCING, OR ANY FAILURE TO ENFORCE, ANY RIGHTS
AGAINST OTHER BORROWERS OR IN ANY COLLATERAL EVEN IF SUCH RIGHTS ARE THEREBY
LOST, (IV) ANY FAILURE, NEGLECT OR OMISSION TO OBTAIN, PERFECT OR RETAIN ANY
LIEN UPON, PROTECT, EXERCISE RIGHTS AGAINST, OR REALIZE ON, ANY PROPERTY OF ANY
BORROWER, OR ANY OTHER PARTY SECURING THE OBLIGATIONS, (V) THE EXISTENCE OR
NONEXISTENCE OF ANY DEFENSES WHICH MAY BE AVAILABLE TO THE OTHER BORROWERS WITH
RESPECT TO THE OBLIGATIONS, OR (VI) THE COMMENCEMENT OF ANY BANKRUPTCY,
REORGANIZATION, LIQUIDATION, DISSOLUTION OR RECEIVERSHIP PROCEEDING OR CASE
FILED BY OR AGAINST ANY BORROWER.


 


9.17                          CONSENT TO JURISDICTION.  EACH BORROWER AND LENDER
HEREBY IRREVOCABLY CONSENT TO THE NONEXCLUSIVE JURISDICTION OF, AND VENUE IN,
ANY STATE OR FEDERAL COURT LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA IN ANY
AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER ANY OTHER
AGREEMENT OR UNDERTAKING.  BORROWERS WAIVE ANY OBJECTION TO IMPROPER VENUE AND
FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH COURT OR COURTS AND ALL RIGHTS
TO TRANSFER FOR ANY REASON.  EACH BORROWER IRREVOCABLY AGREES TO SERVICE OF
PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF THE
APPROPRIATE PARTY SET FORTH HEREIN.


 


9.18                          WAIVER OF JURY TRIAL.  EACH BORROWER AND LENDER
HEREBY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH
ANY LITIGATION COMMENCED BY OR AGAINST LENDER WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS, WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.


 


9.19                          PUBLICATION.  BORROWERS GRANT LENDER THE RIGHT TO
PUBLISH AND/OR ADVERTISE INFORMATION TO THE EFFECT THAT THIS TRANSACTION HAS
CLOSED, WHICH INFORMATION MAY INCLUDE, WITHOUT LIMIT, (A) THE NAMES OF BORROWERS
AND LENDER, (B) THE SIZE OF THE TRANSACTION AND (C) THOSE ITEMS OF INFORMATION
COMMONLY INCLUDED WITHIN A “TOMBSTONE ADVERTISEMENT” OF THE TYPE CUSTOMARILY
PUBLISHED IN FINANCIAL OR BUSINESS PERIODICALS.


 


9.20                          DISCHARGE OF TAXES, BORROWERS’ OBLIGATIONS, ETC. 
LENDER, IN ITS SOLE DISCRETION, SHALL HAVE THE RIGHT AT ANY TIME, AND FROM TIME
TO TIME, WITH PRIOR NOTICE TO BORROWERS, IF BORROWERS FAIL TO DO SO FIVE
(5) BUSINESS DAYS AFTER REQUESTED IN WRITING TO DO SO BY LENDER, TO: (A) PAY FOR
THE PERFORMANCE OF ANY OF BORROWERS’ OBLIGATIONS HEREUNDER, AND (B) DISCHARGE
TAXES OR LIENS, AT ANY TIME LEVIED OR PLACED ON ANY OF BORROWERS’ PROPERTY IN
VIOLATION OF THIS AGREEMENT UNLESS BORROWERS ARE IN GOOD FAITH WITH DUE
DILIGENCE BY APPROPRIATE PROCEEDINGS CONTESTING SUCH TAXES OR LIENS AND HAVE
ESTABLISHED APPROPRIATE RESERVES THEREFOR UNDER GAAP.  PAYMENT OF SUCH EXPENSES
AND ADVANCES SHALL BE DEEMED ADVANCES HEREUNDER AND SHALL BEAR INTEREST AT THE
HIGHEST RATE APPLIED TO THE REVOLVING LOANS UNTIL REIMBURSED TO LENDER.  SUCH
PAYMENTS AND ADVANCES MADE BY LENDER SHALL NOT BE CONSTRUED AS A WAIVER BY
LENDER OF ANY EVENT OF DEFAULT UNDER THIS AGREEMENT.


 


9.21                          INJUNCTIVE RELIEF.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT, IN THE EVENT OF A BREACH OR THREATENED BREACH OF ANY PARTY’S
OBLIGATIONS HEREUNDER, THE OTHER PARTY MAY HAVE NO ADEQUATE REMEDY IN MONEY
DAMAGES AND,


 


39

--------------------------------------------------------------------------------



 


ACCORDINGLY, SHALL BE ENTITLED TO AN INJUNCTION (INCLUDING, WITHOUT LIMITATION,
A TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION, WRIT OF ATTACHMENT, OR
ORDER COMPELLING AN AUDIT) AGAINST SUCH BREACH OR THREATENED BREACH, INCLUDING,
WITHOUT LIMITATION, MAINTAINING THE CASH MANAGEMENT AND COLLECTION PROCEDURE
DESCRIBED HEREIN.  HOWEVER, NO SPECIFICATION IN THIS AGREEMENT OF A SPECIFIC
LEGAL OR EQUITABLE REMEDY SHALL BE CONSTRUED AS A WAIVER OR PROHIBITION AGAINST
ANY OTHER LEGAL OR EQUITABLE REMEDIES IN THE EVENT OF A BREACH OR THREATENED
BREACH OF ANY PROVISION OF THIS AGREEMENT.


 


9.22                          ASSIGNMENT OR SYNDICATION BY LENDER.  LENDER MAY,
AT ITS SOLE DISCRETION, ASSIGN IN WHOLE OR IN PART ANY AND ALL OF ITS RIGHTS
AND/OR OBLIGATIONS HEREIN TO ANY OTHER PERSON, INCLUDING BUT NOT LIMITED TO ANY
ASSIGNMENT BY LENDER TO AN AFFILIATE OF LENDER OR ANY ASSIGNMENT IN PART OR IN
WHOLE OF ITS RIGHTS HEREIN TO ANOTHER PARTY AS COLLATERAL SECURITY FOR LENDER’S
OBLIGATION(S) TO SUCH OTHER PARTY (A “COLLATERAL ASSIGNMENT”).


 


9.23                          SEVERABILITY.  IF ANY PROVISION HEREOF OR OF ANY
OTHER LOAN DOCUMENT IS HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL
BE FULLY SEVERABLE, AND THE REMAINING PROVISIONS OF THE APPLICABLE AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY SUCH
PROVISION’S SEVERANCE.  FURTHERMORE, IN LIEU OF ANY SUCH PROVISION, THERE SHALL
BE ADDED AUTOMATICALLY AS A PART OF THE APPLICABLE AGREEMENT A LEGAL AND
ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO THE SEVERED PROVISION AS MAY BE
POSSIBLE.


 


9.24                          AUTHORITY.   WITHOUT LIMITING THE POWERS GRANTED
TO LENDER IN SECTION 8.03 HEREOF, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, THE BORROWERS HEREBY AUTHORIZE LENDER, OR ANY PERSON OR AGENT
WHICH LENDER MAY DESIGNATE, AT THE BORROWERS’ COST AND EXPENSE, TO EXERCISE ALL
OF THE FOLLOWING POWERS, WHICH AUTHORITY SHALL BE IRREVOCABLE UNTIL THE
TERMINATION OF THIS AGREEMENT AND THE FULL AND FINAL PAYMENT AND SATISFACTION OF
THE OBLIGATIONS TO: (A) RECEIVE, TAKE, ENDORSE, SIGN, ASSIGN AND DELIVER, ALL IN
THE NAME OF LENDER OR THE BORROWERS (OR ANY OF THEM), ANY AND ALL CHECKS, NOTES,
DRAFTS, AND OTHER DOCUMENTS OR INSTRUMENTS RELATING TO THE COLLATERAL;
(B) RECEIVE, OPEN AND DISPOSE OF ALL MAIL ADDRESSED TO THE BORROWERS (OR ANY OF
THEM), AND TO NOTIFY POSTAL AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY
THEREOF TO SUCH ADDRESS AS LENDER MAY DESIGNATE; (C) REQUEST FROM CUSTOMERS
INDEBTED ON ACCOUNTS AT ANY TIME, IN THE NAME OF LENDER, INFORMATION CONCERNING
THE AMOUNTS OWING ON THE ACCOUNTS; (D) REQUEST FROM CUSTOMERS INDEBTED ON
ACCOUNTS AT ANY TIME, IN THE NAME OF THE BORROWERS (OR ANY OF THEM), ANY
CERTIFIED PUBLIC ACCOUNTANT DESIGNATED BY LENDER OR ANY OTHER DESIGNEE OF
LENDER, INFORMATION CONCERNING THE AMOUNTS OWING ON THE ACCOUNTS; (E) TRANSMIT
TO CUSTOMERS INDEBTED ON ACCOUNTS NOTICE OF LENDER’S INTEREST THEREIN AND TO
NOTIFY CUSTOMERS INDEBTED ON ACCOUNTS TO MAKE PAYMENT DIRECTLY TO LENDER FOR THE
BORROWERS’ ACCOUNT (SUBJECT TO ALL APPLICABLE LAWS AND REGULATIONS GOVERNING
PAYMENT OF MEDICARE AND MEDICAID RECEIVABLES); AND/OR (F) TAKE OR BRING, IN THE
NAME OF LENDER OR THE BORROWERS (OR ANY OF THEM), ALL STEPS, ACTIONS, SUITS OR
PROCEEDINGS DEEMED BY LENDER NECESSARY OR DESIRABLE TO ENFORCE OR EFFECT
COLLECTION OF THE ACCOUNTS.


 


9.25                          USURY LIMIT.    IN NO EVENT SHALL THE BORROWERS,
UPON DEMAND BY LENDER FOR PAYMENT OF ANY INDEBTEDNESS RELATING HERETO, BY
ACCELERATION OF THE MATURITY THEREOF, OR OTHERWISE, BE OBLIGATED TO PAY INTEREST
AND FEES IN EXCESS OF THE AMOUNT PERMITTED BY LAW.  REGARDLESS OF ANY PROVISION
HEREIN OR IN ANY AGREEMENT MADE IN CONNECTION HEREWITH, LENDER SHALL NEVER BE
ENTITLED TO RECEIVE, CHARGE OR APPLY, AS INTEREST ON ANY INDEBTEDNESS RELATING
HERETO, ANY AMOUNT IN EXCESS OF THE MAXIMUM AMOUNT OF INTEREST PERMISSIBLE UNDER
APPLICABLE LAW.  IF LENDER EVER RECEIVES, COLLECTS OR APPLIES ANY SUCH EXCESS,
IT SHALL BE DEEMED A PARTIAL REPAYMENT OF PRINCIPAL AND TREATED AS SUCH.  IF AS
A RESULT, THE ENTIRE PRINCIPAL AMOUNT OF THE OBLIGATIONS IS PAID IN FULL, ANY
REMAINING EXCESS SHALL BE REFUNDED TO BORROWERS.  THIS SECTION 9.25 SHALL
CONTROL EVERY OTHER PROVISION OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY OTHER AGREEMENT MADE IN CONNECTION HEREWITH.


 


9.26                          TERMINATION.   EXCEPT AS OTHERWISE PROVIDED IN
ARTICLE 8 HEREOF, LENDER MAY TERMINATE THIS AGREEMENT ONLY AS OF THE MATURITY
DATE.  BORROWERS, OR ANY ONE OF THEM, MAY TERMINATE THIS AGREEMENT AT ANY TIME
PRIOR TO THE MATURITY DATE ONLY IN ACCORDANCE WITH THE TERMS OF
SECTION 2.03(D).  A TERMINATION BY ONE BORROWER SHALL BE DEEMED TO BE A
TERMINATION BY ALL BORROWERS.

 

40

--------------------------------------------------------------------------------


 


ARTICLE 10

SPECIAL INTER-BORROWER PROVISIONS


 


10.01                    CERTAIN BORROWER ACKNOWLEDGMENTS AND AGREEMENTS.


 


(A)                                 EACH BORROWER ACKNOWLEDGES THAT IT WILL
ENJOY SIGNIFICANT BENEFITS FROM THE BUSINESS CONDUCTED BY THE OTHER BORROWERS
BECAUSE OF, INTER ALIA, THEIR COMBINED ABILITY TO BARGAIN WITH OTHER PERSONS
INCLUDING, WITHOUT LIMITATION, THEIR ABILITY TO RECEIVE THE CREDIT FACILITY ON
FAVORABLE TERMS GRANTED BY THIS AGREEMENT AND OTHER LOAN DOCUMENTS WHICH WOULD
NOT HAVE BEEN AVAILABLE TO AN INDIVIDUAL BORROWER ACTING ALONE.  EACH BORROWER
HAS DETERMINED THAT IT IS IN ITS BEST INTEREST TO PROCURE THE CREDIT FACILITY
WHICH EACH BORROWER MAY UTILIZE DIRECTLY AND WHICH RECEIVE THE CREDIT SUPPORT OF
THE OTHER BORROWERS AS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


(B)                                LENDER HAS ADVISED BORROWERS THAT IT IS
UNWILLING TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND MAKE
AVAILABLE THE CREDIT FACILITY EXTENDED HEREBY TO ANY BORROWER UNLESS EACH
BORROWER AGREES, AMONG OTHER THINGS, TO BE JOINTLY AND SEVERALLY LIABLE FOR THE
DUE AND PROPER PAYMENT OF THE OBLIGATIONS OF EACH BORROWER UNDER THIS AGREEMENT
AND OTHER LOAN DOCUMENTS.  EACH BORROWER HAS DETERMINED THAT IT IS IN ITS BEST
INTEREST AND IN PURSUIT OF ITS PURPOSES THAT IT SO INDUCE LENDER TO EXTEND
CREDIT PURSUANT TO THIS AGREEMENT AND THE OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH (I) BECAUSE OF THE DESIRABILITY TO EACH BORROWER OF THE CREDIT
FACILITY, THE INTEREST RATES AND THE MODES OF BORROWING AVAILABLE HEREUNDER,
(II) BECAUSE EACH BORROWER MAY ENGAGE IN TRANSACTIONS JOINTLY WITH OTHER
BORROWERS AND (III) BECAUSE EACH BORROWER MAY REQUIRE, FROM TIME TO TIME, ACCESS
TO FUNDS UNDER THIS AGREEMENT FOR THE PURPOSES HEREIN SET FORTH.


 


(C)                                 EACH BORROWER HAS DETERMINED THAT IT HAS
AND, AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE INTER-BORROWER
ARRANGEMENT SET FORTH IN THIS SECTION 10.01) WILL HAVE, ASSETS HAVING A FAIR
SALEABLE VALUE IN EXCESS OF THE AMOUNT REQUIRED TO PAY ITS PROBABLE LIABILITY ON
ITS EXISTING DEBTS AS THEY FALL DUE FOR PAYMENT AND THAT THE SUM OF ITS DEBTS IS
NOT AND WILL NOT THEN BE GREATER THAN ALL OF ITS PROPERTY AT A FAIR VALUATION,
THAT SUCH BORROWER HAS, AND WILL HAVE, ACCESS TO ADEQUATE CAPITAL FOR THE
CONDUCT OF ITS BUSINESS AND THE ABILITY TO PAY ITS DEBTS FROM TIME TO TIME
INCURRED IN CONNECTION THEREWITH AS SUCH DEBTS MATURE AND THAT THE VALUE OF THE
BENEFITS TO BE DERIVED BY SUCH BORROWER FROM THE ACCESS TO FUNDS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE INTER-BORROWER ARRANGEMENT SET
FORTH IN THIS SECTION 10.1) IS REASONABLY EQUIVALENT TO THE OBLIGATIONS
UNDERTAKEN PURSUANT HERETO.


 


(D)                                BORROWER REPRESENTATIVE (ON BEHALF OF EACH
BORROWER) SHALL MAINTAIN RECORDS SPECIFYING (I) ALL OBLIGATIONS INCURRED BY EACH
BORROWER, (II) THE DATE OF SUCH INCURRENCE, (III) THE DATE AND AMOUNT OF ANY
PAYMENTS MADE IN RESPECT OF SUCH OBLIGATIONS AND (IV) ALL INTER-BORROWER
OBLIGATIONS PURSUANT TO THIS SECTION 10. BORROWER REPRESENTATIVE SHALL MAKE
COPIES OF SUCH RECORDS AVAILABLE TO LENDER, UPON REQUEST.


 


10.02                    MAXIMUM AMOUNT OF JOINT AND SEVERAL LIABILITY.
  NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, IT IS THE
INTENT OF THE PARTIES HERETO THAT THE PRIMARY AND SECONDARY NATURE OF THE
LIABILITIES OF THE BORROWERS, AND THE SECURITY INTERESTS GRANTED BY THE
BORROWERS TO SECURE THE OBLIGATIONS DIRECTLY INCURRED BY ANY BORROWER NOT
CONSTITUTE A FRAUDULENT CONVEYANCE UNDER SECTION 548 OF CHAPTER 11 OF TITLE 11
OF THE UNITED STATES CODE (11 U.S.C. § 101, ET SEQ.), AS AMENDED, OR A
FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER UNDER THE APPLICABLE PROVISIONS OF
ANY FRAUDULENT CONVEYANCE, FRAUDULENT TRANSFER OR SIMILAR LAW OF ANY STATE,
NATION OR OTHER GOVERNMENTAL UNIT, AS IN EFFECT FROM TIME TO TIME OR OTHERWISE
BE RENDERED INVALID OR UNENFORCEABLE DUE TO THE NATURE OF THE JOINT AND SEVERAL
LIABILITY.  ACCORDINGLY,  LENDER AND BORROWERS AGREE THAT IF THE OBLIGATIONS OF
ANY BORROWER, OR ANY SECURITY INTERESTS GRANTED BY SUCH BORROWER SECURING THE
OBLIGATIONS WOULD, BUT FOR THE APPLICATION OF THIS SENTENCE, CONSTITUTE A
FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER UNDER APPLICABLE LAW, OR WOULD
OTHERWISE RENDER SUCH BORROWER’S OBLIGATIONS OR THE SECURITY INTERESTS GRANTED
HEREIN INVALID OR UNENFORCEABLE, THE OBLIGATIONS OF SUCH BORROWER HEREUNDER, AS
WELL AS THE SECURITY INTERESTS SECURING SUCH OBLIGATIONS, SHALL BE VALID AND
ENFORCEABLE ONLY TO THE MAXIMUM EXTENT THAT WOULD NOT CAUSE SUCH OBLIGATIONS OR
SECURITY INTERESTS TO CONSTITUTE A FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER
UNDER APPLICABLE LAW OR OTHERWISE RESULT IN SUCH INVALIDITY OR UNENFORCEABILITY;
PROVIDED HOWEVER THAT EACH BORROWER’S OBLIGATIONS SHALL BE PRESUMPTIVELY VALID
AND ENFORCEABLE TO THEIR FULLEST EXTENT IN ACCORDANCE WITH THE TERMS HEREOF OR
THEREOF, AS IF THIS SECTION 10.02 WERE NOT A PART OF THIS AGREEMENT.


 


41

--------------------------------------------------------------------------------



 


10.03                    AUTHORIZATION OF BORROWER REPRESENTATIVE BY BORROWERS.


 


(A)                                 EACH OF BORROWERS HEREBY IRREVOCABLY
AUTHORIZES BORROWER REPRESENTATIVE TO GIVE NOTICES, MAKE REQUESTS, MAKE
PAYMENTS, RECEIVE PAYMENTS AND NOTICES, GIVE RECEIPTS AND EXECUTE AGREEMENTS,
MAKE AGREEMENTS OR TAKE ANY OTHER ACTION WHATEVER ON BEHALF OF SUCH BORROWER
UNDER AND WITH RESPECT TO ANY LOAN DOCUMENT AND EACH BORROWER SHALL BE BOUND
THEREBY.  THIS AUTHORIZATION IS COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE, AND LENDER MAY RELY ON ANY NOTICE, REQUEST, INFORMATION SUPPLIED BY
BORROWER REPRESENTATIVE, EVERY DOCUMENT EXECUTED BY BORROWER REPRESENTATIVE,
EVERY AGREEMENT MADE BY BORROWER REPRESENTATIVE OR OTHER ACTION TAKEN BY
BORROWER REPRESENTATIVE IN RESPECT OF BORROWERS OR ANY THEREOF AS IF THE SAME
WERE SUPPLIED, MADE OR TAKEN BY ANY OR ALL BORROWERS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE FAILURE OF ONE OR MORE BORROWERS TO JOIN IN THE
EXECUTION OF ANY WRITING IN CONNECTION HEREWITH SHALL NOT, UNLESS THE CONTEXT
CLEARLY REQUIRES, RELIEVE ANY SUCH BORROWER FROM OBLIGATIONS IN RESPECT OF SUCH
WRITING.


 


(B)                                BORROWERS ACKNOWLEDGE THAT THE CREDIT
PROVIDED HEREUNDER IS ON TERMS MORE FAVORABLE THAN ANY BORROWER ACTING ALONE
WOULD RECEIVE AND THAT EACH BORROWER BENEFITS DIRECTLY AND INDIRECTLY FROM ALL
ADVANCES HEREUNDER.  EACH OF BORROWERS, SHALL BE JOINTLY AND SEVERALLY LIABLE
FOR ALL OBLIGATIONS, REGARDLESS OF, INTER ALIA, WHICH BORROWER REQUESTED (OR
RECEIVED THE PROCEEDS OF) A PARTICULAR ADVANCE.


 


10.04                    JOINT AND SEVERAL LIABILITY.  THE REVOLVING LOANS MADE
TO THE BORROWERS SHALL BE DEEMED JOINTLY FUNDED TO, AND RECEIVED BY, ALL OF THE
BORROWERS.  EACH BORROWER JOINTLY AND SEVERALLY AGREES TO PAY, AND SHALL BE
JOINT AND SEVERALLY LIABLE FOR THE PAYMENT AND PERFORMANCE OF, ALL OBLIGATIONS
DIRECTLY INCURRED BY ANY OTHER BORROWER, REGARDLESS OF WHETHER SUCH BORROWER
ACTUALLY RECEIVES THE PROCEEDS OF THE INDEBTEDNESS GOVERNED HEREBY OR THE
BENEFIT OF ANY OTHER EXTENSIONS OF CREDIT HEREUNDER.  EACH BORROWER ACKNOWLEDGES
AND AGREES THAT THE JOINT AND SEVERAL LIABILITY OF THE BORROWERS IS PROVIDED AS
AN INDUCEMENT TO LENDER TO PROVIDE LOANS AND OTHER FINANCIAL ACCOMMODATIONS TO
THE BORROWERS, AND THAT EACH SUCH REVOLVING LOAN OR OTHER FINANCIAL
ACCOMMODATION SHALL BE DEEMED TO HAVE BEEN DONE OR EXTENDED BY LENDER IN
CONSIDERATION OF, AND IN RELIANCE UPON, THE JOINT AND SEVERAL LIABILITY OF THE
BORROWERS. THE JOINT AND SEVERAL LIABILITY OF EACH BORROWER HEREUNDER IS
ABSOLUTE, UNCONDITIONAL AND CONTINUING, REGARDLESS OF THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE OBLIGATIONS, OR THE FACT THAT A SECURITY INTEREST
OR LIEN IN ANY COLLATERAL MAY NOT BE ENFORCEABLE OR SUBJECT TO EQUITIES OR
DEFENSES OR PRIOR CLAIMS IN FAVOR OF OTHERS, OR MAY BE INVALID OR DEFECTIVE IN
ANY WAY AND FOR ANY REASON.  EACH BORROWER HEREBY WAIVES:  (A) ALL NOTICES TO
WHICH SUCH BORROWER MAY BE ENTITLED AS A CO-OBLIGOR WITH RESPECT TO THE
OBLIGATIONS, INCLUDING NOTICE OF (I) ACCEPTANCE OF THIS AGREEMENT, (II) THE
MAKING OF REVOLVING LOANS OR OTHER FINANCIAL ACCOMMODATIONS UNDER THIS
AGREEMENT, OR THE CREATION OR EXISTENCE OF THE OBLIGATIONS, AND
(III) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PROTEST AND NOTICE OF NON-PAYMENT;
AND (B) ALL DEFENSES BASED ON (I) ANY MODIFICATION (OR SERIES OF MODIFICATIONS)
OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THAT MAY CREATE A SUBSTITUTED
CONTRACT, OR THAT MAY FUNDAMENTALLY ALTER THE RISKS IMPOSED ON SUCH BORROWER
HEREUNDER, (II) THE RELEASE OF ANY OTHER BORROWER FROM ITS DUTIES THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE EXTENSION OF THE TIME OF PERFORMANCE
OF ANY OTHER BORROWER’S DUTIES HEREUNDER OR THEREUNDER, (III) THE TAKING,
RELEASING, IMPAIRMENT OR ABANDONMENT OF ANY COLLATERAL, OR THE SETTLEMENT,
RELEASE OR COMPROMISE OF THE OBLIGATIONS OR ANY OTHER BORROWER’S LIABILITIES
WITH RESPECT TO ALL OR ANY PORTION OF THE OBLIGATIONS, OR (IV) ANY OTHER ACT (OR
ANY FAILURE TO ACT) THAT FUNDAMENTALLY ALTERS THE RISKS IMPOSED ON SUCH BORROWER
BY VIRTUE OF ITS JOINT AND SEVERAL LIABILITY HEREUNDER.  IT IS THE INTENT OF
EACH BORROWER BY THIS PARAGRAPH TO WAIVE ANY AND ALL SURETYSHIP DEFENSES
AVAILABLE TO SUCH BORROWER WITH RESPECT TO THE OBLIGATIONS, WHETHER OR NOT
SPECIFICALLY ENUMERATED ABOVE.  BORROWERS ACKNOWLEDGE THAT THE CREDIT PROVIDED
HEREUNDER IS ON TERMS MORE FAVORABLE THAN ANY BORROWER ACTING ALONE WOULD
RECEIVE AND THAT EACH BORROWER BENEFITS DIRECTLY AND INDIRECTLY FROM THE
REVOLVING LOANS MADE HEREUNDER.  EACH BORROWER SHALL BE JOINTLY AND SEVERALLY
LIABLE FOR ALL OBLIGATIONS REGARDLESS OF, INTER ALIA, WHICH BORROWER RECEIVED
PROCEEDS OF THE REVOLVING LOANS.


 

[Remainder of Page Intentionally Left Blank]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

BORROWERS:

CLARIENT, INC.

Address for notices to Borrowers:

 

 

c/o Clarient, Inc.

By:

/s/ Raymond Land

31 Columbia

Name: Raymond Land

Aliso Viejo, CA 92656

Title: Chief Financial Officer and Secretary

Attn: Chief Financial Officer

 

 

Fax: 949-425-5863

 

 

 

CLARIENT DIAGNOSTIC SERVICES, INC.

 

 

 

 

By:

/s/ Raymond Land

 

Name: Raymond Land

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

CHROMAVISION INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Raymond Land

 

Name: Raymond Land

 

Title: Chief Financial Officer and Secretary

 

 

 

 

LENDER:

GEMINO HEALTHCARE FINANCE, LLC

Address for notices to Lender:

 

 

One International Plaza, Suite 220

By:

/s/ Jennifer W. Leibowitz

Philadelphia, PA 19113

Name: Jennifer W. Leibowitz

Attention: Thomas Schneider

Title: Senior Underwriter

Fax: 610-870-5401

 

 

 

 

[Signature Page To Credit Agreement]

 

S-1

--------------------------------------------------------------------------------


 

ANNEX I

 

DEFINITIONS

 

“Account(s)” means (a) all of Borrowers’ present and future accounts, payment
intangibles, instruments, chattel paper (including electronic chattel paper)
(all as defined in the UCC) and all other rights of each Borrower to receive
payments including, without limitation, the third party reimbursable portion of
accounts receivable owing to a Borrower arising out of the delivery by such
Borrower of medical, surgical, diagnostic, treatment or other professional or
medical or healthcare related services and/or the supply of goods related to any
of such services (whether such services are supplied by a Borrower or a third
party), including, without limitation all health-care-insurance-receivables (as
defined in the UCC) and all other rights to reimbursement under any agreements
with an Obligor, (b) all accounts, general intangibles, rights, remedies,
guarantees, supporting obligations, letter-of-credit rights, and security
interests in respect of the foregoing and, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under this Agreement in respect of the foregoing, (c) all information
and data compiled or derived by such Borrower in respect of such accounts
receivable (other than any such information and data subject to legal
restrictions of patient confidentiality), and (d) all proceeds of any of the
foregoing.

 

“Accounts Detail File” has the meaning set forth in Section 2.02(b) hereof.

 

“Advance(s)” means any monies advanced or credit extended, including, without
limitation, the Revolving Loans to or for the benefit of Borrowers, or any of
them, by Lender under the Credit Facility.

 

“Advance Rate” means seventy-five percent (75%) or such other
percentage(s) resulting from an adjustment pursuant to Section 2.01(e) hereof.

 

“Affiliate” means with respect to any Person (the “Specified Person”), (a) any
Person which directly or indirectly controls, or is controlled by, or is under
common control with, the Specified Person, and (b) any partner, director or
officer (or, in the case of a Person which is not a corporation, any individual
having analogous powers) of the Specified Person or of a Person who is an
Affiliate of the Specified Person within the meaning of the preceding clause
(a).  For purposes of the preceding sentence, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, or direct or indirect
ownership (beneficially or of record) of, or direct or indirect power to vote,
five percent (5%) or more of the Capital Stock of such Person. Notwithstanding
the foregoing, Lender shall not be deemed to be an Affiliate of any Borrower or
any Affiliate thereof.

 

“Applicable Law” shall mean, as to any Borrower or its assets, any law,
ordinance, policy, manual provision, administrative guidance, statute, rule or
regulation, or any determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Borrower
or any of its assets, or to which such Borrower or any of its assets is subject.

 

“Applicable Margin” shall mean, as applicable, the spread over the LIBOR Rate
equal to 5.25%; provided that commencing on the day which is five (5) Business
Days after the Lender’s receipt of the financial statements delivered pursuant
to Section 6.07(a)(i) hereof and the corresponding covenant compliance
certificate delivered pursuant to Section 6.08 hereof for the fiscal year ending
December 31, 2008, on and thereafter such spread shall be (i) subject to
subclause (ii) below, in the event Borrowers have achieved a Fixed Charge
Coverage Ratio of at least 1.20 to 1.0, measured as of December 31, 2008 and
calculated on a rolling four quarter basis, 4.75%, (ii) upon the occurrence and
during the continuance an Unmatured Event of Default or Event of Default, 5.25%
and (iii) at all other times, 5.00%.

 

“Authorized Officer” means any officer, member or partner of a Borrower
authorized by specific resolution of Borrower to request Revolving Loans as set
forth in the incumbency certificate referred to in Section 4.01(d) of this
Agreement.

 

--------------------------------------------------------------------------------


 

“Average Cash Collections” means, for the three (3) month period ending on the
date of the determination, the average monthly Collections forwarded to the
Commercial Lockbox and Governmental Lockbox during such period; provided,
however, that such calculation as of the calendar month ending May 31, 2008
shall be based on such average monthly Collections for the most recent calendar
month ending on such date and such calculation for the calendar month ending
June 30, 2008 shall be based on such average month Collections for the two
(2) most recent calendar months ending on such date.

 

“Billing Date” means the Business Day on which the first invoice is released for
goods or services giving rise to the corresponding Account which date shall be
no longer than ten (10) days following the date on which such goods or services
were provided or rendered and the corresponding lab report issued.

 

“Borrower Representative” shall mean Clarient.

 

“Borrowing Base” means, at any date, an amount equal to the lesser of (a) the
Revolving Loan Commitment, or (b) the product of (i) the applicable Advance Rate
then in effect, times (ii) the Estimated Net Value of all Eligible Accounts as
of such date, minus (iii) an amount equal to any reserves, minus (iv) unposted
cash.

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
(a) the aggregate amount of all Advances outstanding as of such date exceeds
(b) the Borrowing Base as of such date.

 

“Borrowing Base Excess” means, as of any date, the amount, if any, by which
(a) the Borrowing Base as of such date exceeds (b) the aggregate amount of all
Advances outstanding as of such date.

 

“Borrowing Base Report” has the meaning set forth in Section 2.02(b) hereof.

 

“Business Associate Agreement” means that certain Business Associate Agreement
among Borrowers and Lender, as the same may be modified, amended, restated or
replaced from time to time.

 

“Business Day” means any day other than a Saturday, Sunday or any day on which
banking institutions in Philadelphia, Pennsylvania or New York City, New York
are permitted or required by law, executive order or governmental decree to
remain closed or a day on which Lender is closed for business.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP, be required to be accounted for as a capital lease on the
balance sheet of such person.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, units,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Equivalents” means, as at any date:

 


(A)                                 SECURITIES ISSUED OR DIRECTLY AND FULLY
GUARANTEED OR INSURED BY THE UNITED STATES OR ANY AGENCY OR INSTRUMENTALITY
THEREOF (PROVIDED THAT THE FULL FAITH AND CREDIT OF THE UNITED STATES IS PLEDGED
IN SUPPORT THEREOF) HAVING MATURITIES OF NOT MORE THAN TWELVE (12) MONTHS FROM
THE DATE OF ACQUISITION;


 


(B)                                DOLLAR DENOMINATED TIME DEPOSITS AND
CERTIFICATES OF DEPOSIT OF (I) LENDER, (II) ANY DOMESTIC COMMERCIAL BANK OF
RECOGNIZED STANDING HAVING CAPITAL AND SURPLUS IN EXCESS OF $500,000,000.00 OR
(III) ANY BANK WHOSE SHORT-TERM COMMERCIAL PAPER RATING FROM S&P IS AT LEAST A-1
OR THE EQUIVALENT THEREOF OR FROM MOODY’S IS AT LEAST P-1 OR THE EQUIVALENT
THEREOF (ANY SUCH BANK BEING AN “APPROVED INSTITUTION”), IN EACH CASE WITH
MATURITIES OF NOT MORE THAN TWO HUNDRED SEVENTY (270) DAYS FROM THE DATE OF
ACQUISITION;


 

--------------------------------------------------------------------------------



 


(C)                                 COMMERCIAL PAPER AND VARIABLE OR FIXED RATE
NOTES ISSUED BY ANY APPROVED INSTITUTION (OR BY THE PARENT COMPANY THEREOF) OR
ANY VARIABLE RATE NOTES ISSUED BY, OR GUARANTEED BY, ANY DOMESTIC CORPORATION
RATED A-1 (OR THE EQUIVALENT THEREOF) OR BETTER BY S&P OR P-1 (OR THE EQUIVALENT
THEREOF) OR BETTER BY MOODY’S AND MATURING WITHIN SIX (6) MONTHS OF THE DATE OF
ACQUISITION;


 


(D)                                REPURCHASE AGREEMENTS ENTERED INTO BY ANY
PERSON WITH A BANK OR TRUST COMPANY (INCLUDING ANY OF THE LENDERS) OR RECOGNIZED
SECURITIES DEALER HAVING CAPITAL AND SURPLUS IN EXCESS OF $500,000,000.00 FOR
DIRECT OBLIGATIONS ISSUED BY OR FULLY GUARANTEED BY THE UNITED STATES IN WHICH
SUCH PERSON SHALL HAVE A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO
NO OTHER LIENS) AND HAVING, ON THE DATE OF PURCHASE THEREOF, A FAIR MARKET VALUE
OF AT LEAST ONE HUNDRED PERCENT (100%) OF THE AMOUNT OF THE REPURCHASE
OBLIGATIONS;


 


(E)                                 DEBT OBLIGATIONS ISSUED BY ANY DOMESTIC
CORPORATION OR ANY DOMESTIC GOVERNMENT INSTRUMENTALITY, IN EACH CASE RATED A-1
(OR THE EQUIVALENT THEREOF) OR BETTER BY S&P OR P-1 (OR THE EQUIVALENT THEREOF)
OR BETTER BY MOODY’S AND MATURING WITHIN SIX (6) MONTHS OF THE DATE OF
ACQUISITION; AND


 


(F)                                   INVESTMENTS, CLASSIFIED IN ACCORDANCE WITH
GAAP AS CURRENT ASSETS, IN MONEY MARKET INVESTMENT PROGRAMS REGISTERED UNDER THE
INVESTMENT COMPANY ACT OF 1940 WHICH ARE ADMINISTERED BY REPUTABLE FINANCIAL
INSTITUTIONS HAVING CAPITAL OF AT LEAST $500,000,000.00 AND THE PORTFOLIOS OF
WHICH ARE LIMITED TO INVESTMENTS OF THE CHARACTER DESCRIBED IN THE FOREGOING
CLAUSES (A) THROUGH (E).


 

“Clarient Pathology” means Clarient Pathology Services, Inc., a California
professional corporation.

 

“Closing” has the meaning set forth in Section 4.06 hereof.

 

“Closing Date” has the meaning set forth in Section 4.06 hereof.

 

“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services and any successor thereof and any
predecessor thereof, including the United States Health Care Financing
Administration.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning set forth in Section 3.01 hereof.

 

“Collateral Assignment of Services Agreement” means that certain Collateral
Assignment of Services Agreements dated of even date herewith executed by
Clarient and Clarient Diagnostics in favor of Lender.

 

“Collateral Monitoring Fee” has the meaning set forth in Section 2.03(e) hereof.

 

“Collections” means with respect to any Account, all cash collections on such
Account.

 

“Collection Account” has the meaning set forth in Section 2.07(a) hereof.

 

“Comerica” means Comerica Bank.

 

“Comerica Loan Documents” means, collectively and individually as context
requires, that certain Amended and Restated Loan Agreement dated February 28,
2008 between Comerica and Clarient, that certain First Amendment and Waiver to
Amended and Restated Loan Agreement dated March 14, 2008 between Comerica and
Clarient, that certain Second Amendment to Amended and Restated Loan Agreement
dated March 21, 2008 between Comerica and Clarient, that certain Third Amendment
and Consent to Amended and Restated Loan Agreement dated of even date herewith
between Clarient and Comerica, that certain Subordination Agreement dated
March 7, 2007 among Comerica, Safeguard Delaware, Inc. and Clarient, that
certain Affirmation and Amendment of Subordination Agreement dated March 14,
2008 among Comerica, Safeguard Delaware, Inc. and Clarient, and that certain
Affirmation and Amendment of Subordination Agreement dated of even date herewith
among Comerica,

 

--------------------------------------------------------------------------------


 

Safeguard Delaware, Inc. and Clarient, each as amended, restated, supplemented
or otherwise modified from time to time to the extent that such amendments,
restatements, supplements or modifications are permitted pursuant to the
Comerica Subordination Agreement.

 

“Comerica Subordinated Debt” means certain obligations of Borrowers to Comerica
subject to the Comerica Subordination Agreement.

 

“Comerica Subordination Agreement” means that certain Subordination Agreement
dated of even date herewith executed by Comerica in favor of Lender, as amended,
restated, supplemented or modified from time to time.

 

“Commercial Lockbox” means a lockbox in the name of Lender (or a nominee of
Lender) and maintained at the Lockbox Bank, or such other bank as is acceptable
to Lender, to which Collections on all Accounts, other than Government Accounts,
are sent.

 

“Commitment Fee” has the meaning set forth in Section 2.09 hereof.

 

“Concentration Limits” means the various financial tests, expressed as
percentages of the then current ENV of all Eligible Accounts, described on
Schedule 1.01 hereto as in effect from time to time.

 

“Contract” means an agreement by which an Obligor is obligated to pay for
services rendered to patients of Borrower.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrowers, are treated as a single employer under
Section 414 of the Code.

 

“Credit Facility” has the meaning set forth in Section 2.01(a) hereof.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default Rate” means three percent (3%) above the Interest Rate otherwise
applicable on the Revolving Loans.

 

“Defaulted Account” means an Account as to which (a) the initial ENV has not
been received in full as Collections within one hundred twenty (120) days of the
Billing Date, or (b) Lender reasonably deems uncollectible because of the
bankruptcy or insolvency of the Obligor or any other reason.

 

“Depository Agreement(s)” means those certain Depository Agreements entered into
in connection with this Agreement among Borrowers, Lender and the Lockbox Bank,
relating to the Commercial Lockbox and the Government Lockbox, as applicable.

 

“Distribution” means (a) dividends or other distributions on Capital Stock of a
Borrower; (b) the redemption, repurchase or acquisition of such Capital Stock or
of warrants, rights or other options to purchase such Capital Stock; and
(c) loans made to any Shareholders, officers, directors and/or Affiliates of
such Borrower.

 

“Download Date” has the meaning set forth in Section 2.02(b) hereof.

 

“EBITDA” means, for any period, the sum of (i) net income of Borrowers for such
period plus (ii) amounts deducted in the calculation of such net income for
(A) interest expense, (B) charges against income for foreign, federal, state and
local taxes, (C) depreciation and amortization, and (D) stock based
compensation, all determined on a consolidated basis for Borrowers and their
subsidiaries in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Eligible Account” means an Account of a Borrower:

 


(A)                                 WHICH IS A LIABILITY OF AN OBLIGOR WHICH IS
(I) A COMMERCIAL INSURANCE COMPANY ACCEPTABLE TO LENDER, ORGANIZED UNDER THE
LAWS OF ANY JURISDICTION IN THE UNITED STATES, HAVING ITS PRINCIPAL OFFICE IN
THE UNITED STATES, OTHER THAN THOSE LISTED ON SCHEDULE 1.01 HERETO AS
INELIGIBLE, (II) A BLUE CROSS/BLUE SHIELD PLAN OTHER THAN THOSE LISTED ON
SCHEDULE 1.01 HERETO AS INELIGIBLE, (III) MEDICARE, MEDICAID OR CHAMPUS, (IV) A
HMO, PPO, OR AN INSTITUTIONAL OBLIGOR ACCEPTABLE TO LENDER, (V) A PATHOLOGIST,
ONCOLOGIST OR OTHER MEDICAL OR HEALTHCARE SERVICE PROVIDER THAT IS AN OBLIGOR
THAT BORROWERS BILL FOR TECHNICAL SERVICES PURSUANT TO AN AGREED UPON FEE
SCHEDULE (EACH A “PROVIDER OBLIGOR” AND COLLECTIVELY, “PROVIDER OBLIGORS”), OR
(VI) ANY OTHER TYPE OF OBLIGOR, NOT INCLUDED IN THE CATEGORIES OF OBLIGORS
LISTED IN THE FOREGOING CLAUSES (I) - (V), ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION IN THE UNITED STATES, HAVING ITS PRINCIPAL OFFICE IN THE UNITED
STATES, AND LISTED ON SCHEDULE 1.01 HERETO AS AN ELIGIBLE OBLIGOR,


 


(B)                                THE OBLIGOR OF WHICH IS NOT AN AFFILIATE OF
BORROWER;


 


(C)                                 THE OBLIGOR OF WHICH HAS RECEIVED A LETTER
SUBSTANTIALLY IN THE FORM OF EXHIBIT 4.02(C), (IN THE CASE OF ALL ACCOUNTS OTHER
THAN GOVERNMENT ACCOUNTS), OR A LETTER SUBSTANTIALLY IN THE FORM OF
EXHIBIT 4.02(D) (IN THE CASE OF ALL GOVERNMENT ACCOUNTS), EXCEPT WITH RESPECT TO
OBLIGORS EXISTING ON THE CLOSING DATE FOR WHICH SUCH LETTER WAS RECEIVED WITHIN
60 DAYS OF THE CLOSING DATE ;


 


(D)                                IN AN AMOUNT, AS RELATING TO AN INDIVIDUAL
PATIENT, NOT LESS THAN $5.00 NOR MORE THAN $50,000.00, DENOMINATED AND PAYABLE
IN DOLLARS IN THE UNITED STATES;


 


(E)                                 AS TO WHICH THE REPRESENTATIONS AND
WARRANTIES OF SECTION 5.21 HEREOF ARE TRUE;


 


(F)                                   [RESERVED].


 


(G)                                WHICH (I) DOES NOT ARISE FROM THE DELIVERY OF
COSMETIC SURGERY SERVICES, (II) IS NOT A WORKERS’ COMPENSATION CLAIM (UNLESS
APPROVED IN WRITING BY LENDER), (III) DOES NOT ARISE FROM ANY SERVICES DELIVERED
FOR INJURY SUSTAINED IN A MOTOR VEHICLE ACCIDENT (UNLESS THE OBLIGOR ON SUCH
ACCOUNT IS A TYPE OF OBLIGOR PERMITTED PURSUANT TO CLAUSE (A) OF THIS
DEFINITION) AND (IV) IS NOT AN INDIVIDUAL PAYOR ACCOUNT;


 


(H)                                WHICH IS NOT OUTSTANDING MORE THAN  ONE
HUNDRED TWENTY (120) DAYS PAST THE BILLING DATE; PROVIDED HOWEVER THAT IN NO
EVENT MAY THE ACCOUNT BE OUTSTANDING MORE THAN ONE HUNDRED FIFTY (150) DAYS PAST
THE DATE THE CORRESPONDING SERVICES AND/OR GOODS WERE PROVIDED;


 


(I)                                    THE OBLIGOR ON WHICH DOES NOT HAVE FIFTY
PERCENT (50%) OR MORE OF ITS ACCOUNTS OWING TO BORROWERS CONSTITUTING DEFAULTED
ACCOUNTS;


 


(J)                                    TO THE EXTENT SUCH ACCOUNT DOES NOT
INCLUDE LATE CHARGES OR FINANCE CHARGES;


 


(K)                                 WHICH IS NOT SUBJECT TO A DISPUTE BETWEEN
THE OBLIGOR AND APPLICABLE BORROWER; AND


 


(L)                                    WHICH COMPLIES WITH SUCH OTHER CRITERIA
AND REQUIREMENTS AS MAY BE SPECIFIED FROM TIME TO TIME BY LENDER IN ITS
REASONABLE DISCRETION.


 

“Environmental Laws” means, collectively, any local, state or federal law,
rule or regulation or common law duty pertaining to the environment, natural
resources, pollution, health (including any environmental clean up statutes and
all regulations adopted by any local, state, federal or other governmental
authority, and any statute, ordinance, code, order, decree, law rule or
regulation all of which pertain to or impose liability or standards of conduct
concerning medical waste or medical products, equipment or supplies), safety or
clean-up, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. §  1251 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act

 

--------------------------------------------------------------------------------


 

(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right-to-Know Act
(42 U.S.C. § 11001 et seq.), the Residential Lead-Based Paint Hazard Reduction
Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Sections
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“Estimated Net Value” or “ENV” means on any date of calculation with respect to
any Account an amount equal to the anticipated cash collections as calculated by
Lender, except that if Lender determines that all Obligor payments with respect
to an Account have been made or if an Account has become a Defaulted Account,
the ENV of such Account shall be zero.

 

“Event of Default” has the meaning set forth in Section 8.01 hereof.

 

“Excess Liquidity” means an amount equal to the sum of, without duplication,
(i) Borrowing Base Excess, plus (ii) the aggregate amount actually available to
be borrowed by Clarient under the Safeguard Loan Documents, plus
(iii) unrestricted and unencumbered (other than in favor of Lender) cash on hand
and Cash Equivalents, minus (iv) all accounts payable and other current
obligations that are past their respective due dates.

 

“Expenses” has the meaning set forth in Section 9.05(a) hereof.

 

“First SubDebt Extension” means the occurrence prior to December 31, 2008 of
both (i) either (A) the extension of the maturity date of the Comerica
Subordinated Debt to a date no earlier than February 26, 2010 pursuant to terms,
conditions and documentation, in form and substance satisfactory to the Lender
in its sole discretion, or (B) the replacement or refinancing of the Comerica
Subordinated Debt with Replacement Subordinated Debt in an amount not less than
the outstanding balance of the Comerica Subordinated Debt (including, without
limitation, principal, accrued interest, fees, costs and expenses)   and with a
maturity date no earlier than February 26, 2010 (“Comerica Replacement
Subordinated Debt”) AND (ii) either (A) the extension of the maturity date of
the Safeguard Subordinated Debt to a date no earlier than April 1, 2010 pursuant
to terms, conditions and documentation, in form and substance satisfactory to
the Lender in its sole discretion, or (B) the replacement or refinancing of the
Safeguard Subordinated Debt with Replacement Subordinated Debt in an amount not
less than the outstanding balance of the Safeguard Subordinated Debt (including,
without limitation, principal, accrued interest, fees, costs and expenses) and
with a maturity date no earlier than April 1, 2010 (“Safeguard Replacement
Subordinated Debt”).

 

“Fixed Assets” means, as of any date of determination, plant, property and
equipment of the Borrowers on a consolidated basis on such day as determined in
accordance with GAAP.

 

“Fixed Charge Coverage Ratio” means the ratio of (A) EBITDA, to (B) the sum of
(i) interest expense paid in cash with respect to Senior Debt, plus (ii) 
interest expense paid in cash on Subordinated Debt, plus (iii) payments made
under Capital Leases, plus (iv) fees paid to Safeguard pursuant to the Safeguard
Indemnity, plus (v) unfinanced capital expenditures, plus (vi) taxes paid in
cash, all as determined for Borrowers on a consolidated basis in accordance with
GAAP, on a rolling four quarter basis; provided, however, that such calculation
as of the fiscal quarter ending March 31, 2009 shall be for the most recent
fiscal quarterly period ending on such date on a cumulative, annualized basis;
such calculation for the fiscal quarter ending June 30, 2009 shall be for the
two (2) most recent fiscal quarterly periods ending on such date on a
cumulative, annualized basis and such calculation for the fiscal quarter ending
September 30, 2009 shall be for the three (3) most recent fiscal quarterly
periods ending on such date on a cumulative, annualized basis.

 

--------------------------------------------------------------------------------


 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 


(A)                                 ALL OBLIGATIONS FOR BORROWED MONEY, WHETHER
CURRENT OR LONG-TERM (INCLUDING THE OBLIGATIONS AND THE SUBORDINATED DEBT) AND
ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES, LOAN
AGREEMENTS OR OTHER SIMILAR INSTRUMENTS;


 


(B)                                ALL PURCHASE MONEY INDEBTEDNESS;


 


(C)                                 THE PRINCIPAL PORTION OF ALL OBLIGATIONS
UNDER CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENTS RELATING TO PROPERTY
PURCHASED BY SUCH PERSON (OTHER THAN CUSTOMARY RESERVATIONS OR RETENTIONS OF
TITLE UNDER AGREEMENTS WITH SUPPLIERS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS);


 


(D)                                THE MAXIMUM AMOUNT AVAILABLE TO BE DRAWN
UNDER LETTERS OF CREDIT (INCLUDING STANDBY AND COMMERCIAL), BANKERS’
ACCEPTANCES, BANK GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;


 


(E)                                 ALL OBLIGATIONS IN RESPECT OF THE DEFERRED
PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS PAYABLE IN THE
ORDINARY COURSE OF BUSINESS);


 


(F)                                   ALL INDEBTEDNESS IN RESPECT OF CAPITAL
LEASES;


 


(G)                                ALL PREFERRED STOCK OR OTHER EQUITY INTERESTS
PROVIDING FOR MANDATORY REDEMPTIONS, SINKING FUND OR LIKE PAYMENTS PRIOR TO THE
MATURITY DATE;


 


(H)                                ALL FUNDED INDEBTEDNESS OF OTHERS SECURED BY
(OR FOR WHICH THE HOLDER OF SUCH FUNDED INDEBTEDNESS HAS AN EXISTING RIGHT,
CONTINGENT OR OTHERWISE, TO BE SECURED BY) ANY LIEN ON, OR PAYABLE OUT OF THE
PROCEEDS OF PRODUCTION FROM, PROPERTY OWNED OR ACQUIRED BY SUCH PERSON, WHETHER
OR NOT THE OBLIGATIONS SECURED THEREBY HAVE BEEN ASSUMED; AND


 


(I)                                    ALL GUARANTEES WITH RESPECT TO FUNDED
INDEBTEDNESS OF THE TYPES SPECIFIED IN CLAUSES (A) THROUGH (H) ABOVE OF ANOTHER
PERSON.


 

“Funding Date” has the meaning set forth in Section 2.02(a) hereof.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Government Accounts” means Accounts on which any federal or state governmental
unit or any intermediary for federal or state governmental unit is the Obligor.

 

“Government Lockbox” means a lockbox and/or deposit account in the name of
Borrower(s) maintained at the Lockbox Bank, or such other bank as is acceptable
to Lender, to which Collections on all Government Accounts are sent.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other person owned or controlled
(through Capital Stock or capital ownership or otherwise) by any of the
foregoing, whether domestic or foreign.

 

“Hazardous Substances” means any substances defined or designated as hazardous
or toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, by any environmental statute, rule or regulation of any
governmental entity presently in effect and applicable to such real property.

 

“Healthcare Facility” or “Healthcare Facilities”, as applicable, shall mean any
one or more of the diagnostic testing laboratories or facilities and other
healthcare facilities operated by a Borrower, including the healthcare
facilities described on Schedule 2.02 hereto.

 

--------------------------------------------------------------------------------


 

“Healthcare Laws” shall mean:  (a) any and all federal, state and local fraud
and abuse laws, including (i) the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7(b)), (ii) the Stark Law (42 U.S.C. § 1395nn and §1395(q)), (iii) the
civil False Claims Act (31 U.S.C. § 3729 et seq.), (iv) Sections 1320a-7 and
1320a-7a of Title 42 of the United States Code, and (v) the regulations
promulgated pursuant to such statutes; (b) the federal Food, Drug & Cosmetic Act
(21 U.S.C. §§ 301 et seq.) and the regulations promulgated pursuant thereto;
(c) the Health Insurance Portability and Accountability Act of 1996 (Pub. L.
No. 104-191) and the regulations promulgated pursuant thereto; (d) laws,
rules and regulations governing Medicare and Medicaid; (e) the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173) and the regulations promulgated pursuant thereto; (f) quality,
safety, life safety, and accreditation standards and requirements of all
applicable state laws or regulatory bodies; (g) any Applicable Law relating to
the Borrowers’ ownership, management, or operation of a healthcare facility or
their business, or assets used in connection therewith; (h) any Applicable Law
relating to the billing or submission of claims, collection of accounts
receivable, underwriting the cost of, or provision of management or
administrative services in connection with, any and all of the foregoing, by any
Borrower; and (i) any and all other applicable healthcare laws, regulations,
manual provisions, policies and administrative guidance, each of (a) through
(h) as may be amended from time to time.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(Pub.L.No. 104-101) and the regulations promulgated pursuant thereto, each as
amended from time to time.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 


(A)                                 ALL FUNDED INDEBTEDNESS; AND


 


(B)                                ALL GUARANTEES WITH RESPECT TO OUTSTANDING
INDEBTEDNESS OF THE TYPES SPECIFIED IN CLAUSE (A) ABOVE OF ANY OTHER PERSON.


 

“Indemnified Party” has the meaning set forth in Section 9.03(b) hereof.

 

“Individual Payor Account” means an Account owing by an Obligor who is the
individual patient or Person who received the goods or services rendered.

 

“Initial Term” has the meaning set forth in Section 2.01(d) hereof.

 

“Interest Rate” has the meaning set forth in Section 2.03(a) hereof.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, or (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person.  For purposes of determining covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“JCAHO” means the Joint Commission for Accreditation of Healthcare
Organizations, a nationally recognized organization providing accreditations to
hospitals and other healthcare facilities, or any successor entity charged with
performing its functions.

 

“LIBOR Rate” means an annual rate equal to, as a reference rate, the annual rate
reported as the London Interbank Offer Rate applicable to thirty (30) day
deposits of United States dollars as reported in the Money Rates Section of The
Wall Street Journal on the date of determination.  If The Wall Street Journal is
not published on such Business Day or does not report such rate, such rate shall
be as reported by such other publication or source as Lender may select.

 

“Loan(s)” means collectively the Revolving Loans and each may also be referred
to as a “Loan”.

 

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Revolving Note, the Business
Associate Agreement, Depository Agreements,  and all agreements relating to the
Government Lockbox and the Commercial Lockbox, all financing statements, the
Subordination Agreement(s), the Perfection Certificate, Collateral Assignment of
Services Agreement, and any other agreements, instruments, documents and
certificates delivered in connection with this Agreement.

 

“Loan Request” has the meaning set forth in Section 2.02(c) hereof.

 

“LOAN TURN DAYS” MEANS, AS OF EACH DATE OF DETERMINATION, A NUMBER OF DAYS
DETERMINED BY THE PRODUCT OF (I) THE RESULT OF (A) THE AVERAGE OUTSTANDING
BALANCE OF REVOLVING LOANS FOR THE THREE (3) MONTH PERIOD ENDING ON THE DATE OF
DETERMINATION, DIVIDED BY (B) THE AVERAGE CASH COLLECTIONS, MULTIPLIED BY
(II) THIRTY (30); PROVIDED, HOWEVER, THAT SUCH CALCULATION AS OF THE CALENDAR
MONTH ENDING MAY 31, 2008 SHALL BE BASED ON THE AVERAGE OUTSTANDING BALANCE OF
REVOLVING LOANS FOR THE MOST RECENT CALENDAR MONTH ENDING ON SUCH DATE AND SUCH
CALCULATION FOR THE CALENDAR MONTH ENDING JUNE 30, 2008 SHALL BE BASED ON THE
AVERAGE OUTSTANDING BALANCE OF REVOLVING LOANS FOR THE TWO (2) MOST RECENT
CALENDAR MONTHS ENDING ON SUCH DATE.

 

“LOCKBOX BANK” MEANS CITIZENS BANK OF PENNSYLVANIA OR SUCH OTHER BANK THAT IS
ACCEPTABLE TO LENDER.

 

“Material Adverse Effect” shall mean a material adverse affect upon, or a
material adverse change in, any of (a) the financial condition, operations,
business, Property or prospects of Borrowers, or any of them; (b) the ability of
Borrowers, or any of them, to perform their Obligations; (c) the legality,
validity or enforceability of any Loan Document; (d) the perfection or priority
of the liens of Lender granted under the Loan Documents or the rights and
remedies of Lender under the Loan Documents; (e) the condition or value of any
material portion of the Collateral (other than market fluctuations in the values
of such Collateral); (f) the use or scope of any Permit; or (g) the continued
participation or the ability to accept or bill for goods or services in the
Medicaid, Medicare or other government reimbursement programs by any Borrower.

 

“Maturity Date” has the meaning set forth in Section 2.01(d) hereof.

 

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et. seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et. seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines (whether or not having the force of
law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Obligations” means all now existing or hereafter arising debts, obligations,
covenants, and duties of payment or performance of every kind, matured or
unmatured, direct or contingent, owing, arising, due, or payable to Lender, by
or from Borrowers, or any of them, whether arising out of this Agreement or any
other Loan Document or otherwise, including, without limitation, all obligations
to repay principal of and interest on all the Revolving Loans, and to pay
interest, fees, costs, charges, Expenses, professional fees, and all sums
chargeable to Borrowers, or any of them, under the Loan Documents, whether or
not evidenced by any note or other instrument.

 

“Obligor” means the party primarily obligated to pay an Account.

 

“Organizational Documents” means, (a) with respect to any corporation, the,
charter, certificate or articles of incorporation and the bylaws (or equivalent
or comparable constituent documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of

 

--------------------------------------------------------------------------------


 

business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Participation Agreements” has the meaning set forth in
Section 5.03(d)(ii) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Perfection Certificate” means that certain Perfection Certificate, in form and
substance satisfactory to Lender, entered into by Borrowers as of the date
hereof.

 

“Permit” shall mean any permit, approval, authorization, license, accreditation,
certification, provider or supplier number, registration, certificate of
authority, certificate of need, certificate of reimbursement, variance,
qualification, filing or consent required under any Applicable Law.

 

“Permitted Liens” means (a) liens in existence on the date hereof listed on
Schedule 2.06 hereto; (b) pledges or deposits made in the ordinary course of
business in connection with governmental requirements respecting workmen’s
compensation, unemployment insurance, or social security and other similar laws;
(c) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), statutory obligations, surety and appeal bonds and
other obligations of like nature arising in the ordinary course of Borrowers’
business and for which deposits are customary, in an aggregate amount not to
exceed $25,000 at any time; (d) mechanics’, workers’, materialmen’s or other
like liens arising by operation of law (i) that do not secure Indebtedness for
borrowed money and (ii) (Y) for which the obligations secured are not delinquent
or (Z) for which the obligations are being contested in good faith by
appropriate proceedings or other appropriate actions which are sufficient to
prevent imminent foreclosure of such liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP (provided
that such proceedings do not, in Lender’s sole discretion, involve any
substantial risk of the sale, loss or forfeiture of such property or assets or
any interest therein); (e) liens for taxes, assessments or other governmental
charges not yet due or delinquent, or being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
taken by Borrowers; provided, that no enforcement of such lien shall be
occurring or a stay of enforcement of any such lien shall be in effect;
(f) liens securing purchase money indebtedness permitted by
Section 7.12(c) hereof; (g) judgment liens that do not constitute an Event of
Default hereunder; (h) easements, rights of way, covenants, consents,
reservations, encroachments, minor defects or irregularities in title,
variations and other restrictions, charges or encumbrances (whether or not
recorded) affecting the use of real property, which individually or in the
aggregate do not or are not reasonably likely to have a Material Adverse Effect;
(i) liens in favor of landlords solely to the extent such landlord has executed
a landlord waiver in favor of Lender, in form and substance satisfactory to
Lender; and (j) lien in favor of Safeguard solely to the extent permitted under
the Safeguard Subordination Agreement.

 

provided, however, that Lender shall always have a first priority lien on all
Borrowers’ Collateral and that no such lien shall be a Permitted Lien if it
attaches to any Borrower’s Collateral.

 

“Person” means any individual, corporation, partnership, limited liability
partnership, limited liability company, association, trust, unincorporated
organization, joint venture, court or government or political subdivision or
agency thereof, or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrowers or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Property” means an interest of Borrowers, or any of them, in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible.

 

--------------------------------------------------------------------------------


 

“Replacement Subordinated Debt” means replacement Subordinated Debt subject to a
Subordination Agreement and from a lender, and pursuant to terms, conditions and
documentation, in form and substance satisfactory to the Lender in its sole
discretion.

 

“Required Insurance” has the meaning set forth in Section 6.02(a) hereof.

 

“Revolving Interest Rate” has the meaning set forth in Section 2.03(a) hereof.

 

“Revolving Loan(s)” has the meaning set forth in Section 2.01(a) hereof.

 

“Revolving Note” has the meaning set forth in Section 2.01(b) hereof.

 

“Revolving Loan Commitment” means an amount equal to Eight Million Dollars
($8,000,000).

 

“Safeguard” means Safeguard Delaware, Inc.

 

“Safeguard Delaware” means Safeguard Scientifics (Delaware), Inc.

 

“Safeguard Indemnity” means that certain Amended and Restated Reimbursement and
Indemnity Agreement dated January 17, 2007 executed by Clarient in favor of
Safeguard and Safeguard Delaware, as amended by that certain First Amendment to
Amended and Restated Reimbursement and Indemnity Agreement dated March 6, 2007
among Clarient, Safeguard and Safeguard Delaware and that certain Second
Amendment to Amended and Restated Reimbursement and Indemnity Agreement dated
March 14, 2008 among Clarient, Safeguard and Safeguard Delaware.

 

“Safeguard Loan Documents” mean, collectively and individually as context
requires, that certain Amended and Restated Senior Subordinated Revolving Credit
Agreement dated March 14, 2008 between Clarient and Safeguard, that certain
First Amendment and Consent of Amended and Restated Senior Subordinated
Revolving Credit Agreement dated of even date herewith between Clarient and
Safeguard, that certain Amended and Restated Revolving Credit Note executed by
Clarient in favor of Safeguard dated March 14, 2008, those certain Warrants (as
defined in the Safeguard Subordination Agreement) and common stock warrants
issued from time to time in accordance with the terms of the Safeguard Loan
Documents as in effect on the date hereof, that certain Registration Rights
Agreement dated March 14, 2008 among Clarient, Safeguard, Safeguard
Scientifics, Inc. and Safeguard Delaware and the Safeguard Indemnity, each as
amended, restated, supplemented or otherwise modified from time to time to the
extent that such amendments, restatements, supplements or modification are
permitted pursuant to the Safeguard Subordination Agreement.

 

“Safeguard Subordinated Debt” means certain obligations of Borrowers to
Safeguard and Safeguard Delaware subject to the Safeguard Subordination
Agreement.

 

“Safeguard Subordination Agreement” means that certain Subordination Agreement
dated as of even date herewith executed by Safeguard and Safeguard Delaware in
favor of Lender, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Second SubDebt Extension” means the occurrence prior to December 31, 2009 of
both (i) either (A) the extension of the maturity date of the Comerica
Subordinated Debt or the Comerica Replacement Subordinated Debt, as applicable,
to a date no earlier than February 26, 2011 pursuant to terms, conditions and
documentation, in form and substance satisfactory to the Lender in its sole
discretion, or (B) the replacement or refinancing of the Comerica Subordinated
Debt or the Comerica Replacement Subordinated Debt, as applicable, with
Replacement Subordinated Debt in an amount not less than the outstanding
principal balance of the Comerica Subordinated Debt (including, without
limitation, principal, accrued interest, fees, costs and expenses) and with a
maturity date no earlier than February 26, 2011 AND (ii) either (A) the
extension of the maturity date of the Safeguard Subordinated Debt or the
Safeguard Replacement Subordinated Debt, as applicable, to a date no earlier
than April 1, 2011 pursuant to terms, conditions and documentation, in form and
substance satisfactory to the Lender in its sole discretion, or (B) the
replacement or refinancing of the Safeguard Subordinated Debt or the

 

--------------------------------------------------------------------------------


 

Safeguard Replacement Subordinated Debt, as applicable, with Replacement
Subordinated Debt in an amount not less than the outstanding principal balance
of the Safeguard Subordinated Debt (including, without limitation, principal,
accrued interest, fees, costs and expenses) and with a maturity date no earlier
than April 1, 2011.

 

“Securities” has the meaning set forth in Section 6.14 hereof.

 

“Senior Debt” shall mean all Indebtedness of the Company including without
limitation the Obligations hereunder, but not including the Subordinated Debt.

 

“Services Agreement” means, collectively and individually as context requires,
that certain Professional Services Agreement between Clarient Diagnostic
Services, Inc. and Clarient Pathology and that certain Management Services
Agreement between Clarient and Clarient Pathology.

 

“Settlement Date” has the meaning set forth in Section 2.02(a) hereof.

 

“Shareholder” means, as applicable, a shareholder, member or partner of a
Borrower.

 

 “Subordinated Debt” means debt or other obligations of a Borrower that is
subordinated to the Obligations of Borrowers to Lender on terms and conditions
that are satisfactory to the Lender in its sole discretion, including, without
limitation, the Comerica Subordinated Debt and the Safeguard Subordinate Debt.

 

“Subordination Agreement” means collectively and individually those certain
Subordination Agreements, in form and substance satisfactory to Lender, from the
holders of the Subordinated Debt in favor of Lender, including, without
limitation, the Comerica Subordination Agreement and the Safeguard Subordination
Agreement.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which more than fifty percent (50%) of the
Capital Stock having ordinary voting power for the election of directors or
other governing body (other than Capital Stock having such power only by reason
of the happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrowers.

 

“Taxes” shall mean all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest and any penalties, additions to tax, or
additional amounts with respect thereto, and including liabilities under
escheat, unclaimed property laws or similar laws, and the term “Tax” means any
of the foregoing taxes.

 

“Termination Fee” has the meaning set forth in Section 2.03(c) hereof.

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other person or entity which presently or in the
future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment and reimbursement programs
sponsored by a Third Party Payor, in which a Borrower participates.

 

“TRICARE” means the health care plan for the uniformed services, retirees and
their families.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the Commonwealth of Pennsylvania or any other state,
as applicable.

 

--------------------------------------------------------------------------------


 

“Unmatured Event of Default” means an event which with the passage of time,
giving of notice or both, would become an Event of Default.

 

“Unused Line Fee” has the meaning set forth in Section 2.03(e).

 

--------------------------------------------------------------------------------